Exhibit 10.14

FAIRFIELD INN & SUITES BY MARRIOTT HOTEL

RELICENSING FRANCHISE AGREEMENT

BETWEEN

MARRIOTT INTERNATIONAL, INC.

AND

APPLE TEN HOSPITALITY MANAGEMENT, INC.

Location: 8540 East Independence Blvd., Charlotte, NC 28227

Dated as of: March 25, 2011

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

1.

 

DEFINITIONS

 

2

 

 

 

 

 

2.

 

LICENSE

 

10

 

 

 

 

 

 

2.1

Limited Grant

 

10

 

2.2

Franchisor’s Reserved Rights

 

10

 

2.3

Territory

 

10

 

 

 

 

 

3.

 

FEES

 

11

 

 

 

 

 

 

3.1

Application Fee

 

11

 

3.2

Franchise Fees

 

11

 

3.3

Marketing Fund Charges; Special Marketing Program Fees

 

11

 

3.4

Electronic Systems Fees

 

11

 

3.5

Other Charges

 

12

 

3.6

Travel Expenses and Reimbursement

 

12

 

3.7

Marriott Agreement Payments

 

12

 

3.8

Making of Payments and Performance of Services

 

12

 

3.9

Interest on Late Payments

 

12

 

3.10

Taxes

 

13

 

 

 

 

 

4.

 

TERM

 

13

 

 

 

 

 

 

4.1

Term

 

13

 

4.2

Not Renewable

 

13

 

 

 

 

 

5.

 

SIZE, FINANCING, CONSTRUCTION, AND RENOVATION

 

13

 

 

 

 

 

 

5.1

Size

 

13

 

5.2

Financing of the Hotel

 

14

 

5.3

Construction/Conversion/Renovation of the Hotel

 

14

 

 

 

 

 

6.

 

SOURCING AND DESIGN APPROVALS

 

14

 

 

 

 

 

 

6.1

Furniture, Fixtures, Equipment, Supplies, and Signage

 

14

 

6.2

Design Approval

 

15

 

 

 

 

 

7.

 

LOCAL ADVERTISING AND MARKETING, PRICING, AND MARKETING FUND ACTIVITIES

 

16

 

 

 

 

 

 

7.1

Franchisee’s Local Advertising and Marketing Programs and Press Releases

 

16

 

7.2

Reservations, Pricing, and Rates

 

17

 

7.3

Marketing Fund Activities

 

17

 

7.4

Special Marketing Programs

 

18

 

 

 

 

 

8.

 

PROPERTY SYSTEM, RESERVATION SYSTEM, AND OTHER ELECTRONIC SYSTEMS

 

19

 

 

 

 

 

 

8.1

Systems Installation

 

19

 

8.2

Reservation System

 

19

 

8.3

Optional System(s)

 

19

 

8.4

System Communication Costs

 

19

 

8.5

Electronic Systems Provided Under License

 

19

i

--------------------------------------------------------------------------------




 

 

 

 

 

9.

 

OPERATIONS

 

20

 

 

 

 

 

 

9.1

Operating the Hotel

 

20

 

9.2

System Promotion and Diversion to Other Businesses

 

21

 

9.3

Employees

 

21

 

9.4

Management and Operation of the Hotel

 

22

 

 

 

 

 

10.

 

TRAINING, COUNSELING, AND ADVISORY SERVICES

 

23

 

 

 

 

 

 

10.1

Training

 

23

 

10.2

Counseling and Advisory Services

 

23

 

 

 

 

 

11.

 

PHYSICAL FACILITIES, SUPPLIES, AND GOODS

 

24

 

 

 

 

 

 

11.1

Repairs and Maintenance

 

24

 

 

 

 

 

12.

 

SYSTEM AND STANDARDS; FRANCHISEE ASSOCIATION

 

25

 

 

 

 

 

 

12.1

Compliance with System and Standards

 

25

 

12.2

Modification of the System and Standards

 

25

 

12.3

Franchisee Association

 

26

 

 

 

 

 

13.

 

PROPRIETARY MARKS AND INTELLECTUAL PROPERTY

 

26

 

 

 

 

 

 

13.1

Franchisor’s Representations and Responsibility Regarding the Proprietary Marks

 

26

 

13.2

Franchisee’s Use of System and Intellectual Property

 

26

 

13.3

Franchisee’s Use of Other Marks

 

29

 

13.4

Internet Website

 

29

 

 

 

 

 

14.

 

CONFIDENTIAL INFORMATION; DATA PROTECTION LAWS

 

29

 

 

 

 

 

 

14.1

Confidential Information

 

29

 

14.2

Data Protection Laws

 

30

 

 

 

 

 

15.

 

ACCOUNTING AND REPORTS

 

30

 

 

 

 

 

 

15.1

Books, Records, and Accounts

 

30

 

15.2

Reports

 

30

 

15.3

Franchisor Examination and Audit of Hotel Records

 

30

 

 

 

 

 

16.

 

INDEMNIFICATION AND INSURANCE

 

31

 

 

 

 

 

 

16.1

Indemnification

 

31

 

16.2

Insurance

 

31

 

 

 

 

 

17.

 

TRANSFERABILITY OF INTERESTS

 

34

 

 

 

 

 

 

17.1

Transfers of Interests in the Hotel and Franchisee

 

34

 

17.2

Transfers of Controlling Ownership Interests

 

34

 

17.3

Transfers of Passive Investor Interests, Estate Planning, and Death or Mental
Incompetency

 

36

 

17.4

Proposed Transfer to Competitor and Right of First Refusal

 

37

 

17.5

Interest in Real Estate and Injunctive Relief

 

39

 

17.6

Survival of Right of First Refusal

 

39

 

17.7

Security Interests in the Hotel or Franchisee

 

40

 

17.8

Proposed Transfers to Specially Designated National or Blocked Person

 

40

 

17.9

Transfers by Franchisor

 

40

 

 

 

 

 

18.

 

PUBLICLY-TRADED SECURITIES AND SECURITIES OFFERINGS

 

40

 

 

 

 

 

 

18.1

Franchisee’s Obligations

 

40


--------------------------------------------------------------------------------




 

 

 

 

 

 

18.2

Limited Franchisor Consent

 

41

 

 

 

 

 

19.

 

DEFAULT AND TERMINATION

 

42

 

 

 

 

 

 

19.1

Immediate Termination

 

42

 

19.2

Termination Upon Notice with Opportunity to Cure

 

43

 

19.3

Termination by Franchisor and Liquidated Damages

 

44

 

 

 

 

 

20.

 

POST-TERMINATION

 

47

 

 

 

 

 

 

20.1

Franchisee Obligations

 

47

 

20.2

Franchisor’s Rights Upon Termination or Expiration

 

48

 

20.3

Survival

 

48

 

 

 

 

 

21.

 

CONDEMNATION AND CASUALTY

 

48

 

 

 

 

 

 

21.1

Condemnation

 

48

 

21.2

Casualty

 

49

 

 

 

 

 

22.

 

COMPLIANCE WITH LAWS; LEGAL ACTIONS

 

49

 

 

 

 

 

 

22.1

Compliance with Laws

 

49

 

22.2

Notice Regarding Legal Actions

 

49

 

22.3

WAIVER OF JURY TRIAL AND PUNITIVE DAMAGES

 

50

 

22.4

Specially Designated National or Blocked Person; Anti-Money Laundering

 

50

 

 

 

 

 

23.

 

RELATIONSHIP OF PARTIES

 

50

 

 

 

 

 

 

23.1

Reasonable Business Judgment

 

50

 

23.2

Independent Contractor

 

51

 

 

 

 

 

24.

 

GOVERNING LAW; INJUNCTIVE RELIEF; COSTS OF ENFORCEMENT

 

51

 

 

 

 

 

 

24.1

Governing Law

 

51

 

24.2

Injunctive Relief

 

51

 

24.3

Costs of Enforcement

 

51

 

 

 

 

 

25.

 

NOTICES

 

51

 

 

 

 

 

 

25.1

Notices

 

51

 

 

 

 

 

26.

 

CONSTRUCTION AND SEVERABILITY; APPROVALS, CONSENTS AND WAIVERS; ENTIRE AGREEMENT

 

52

 

 

 

 

 

 

26.1

Construction and Severability

 

52

 

26.2

Approvals, Consents and Waivers

 

53

 

26.3

Entire Agreement

 

53

 

26.4

Amendments

 

54

 

 

 

 

 

27.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

54

 

 

 

 

 

 

27.1

Existence and Power; Authorization; Contravention

 

54

 

27.2

Ownership of Franchisee

 

54

 

27.3

Ownership of the Hotel

 

54

 

27.4

Additional Franchisee Acknowledgments and Representations

 

55

 

 

 

 

 

28.

 

MISCELLANEOUS

 

56

 

 

 

 

 

 

28.1

Confidential Negotiated Changes

 

56

 

28.2

Multiple Counterparts

 

56


--------------------------------------------------------------------------------




 

 

 

 

 

EXHIBIT A APPROVED LOCATION, NUMBER OF GUESTROOMS AND OWNERSHIP INTERESTS IN
FRANCHISEE

 

57

 

 

 

EXHIBIT B CHANGE OF OWNERSHIP RIDER

 

58

 

 

 

PROPERTY IMPROVEMENT PLAN ADDENDUM

 

60

 

 

 

 

 

 

ATTACHMENT ONE TO PROPERTY IMPROVEMENT PLAN ADDENDUM

 

63

 

ATTACHMENT TWO TO PROPERTY IMPROVEMENT PLAN ADDENDUM

 

64

 

 

 

 

EXHIBIT C RESTRICTED TERRITORY MAP

 

65


--------------------------------------------------------------------------------



RELICENSING FRANCHISE AGREEMENT

          This Relicensing Franchise Agreement is effective as of the 25th day
of March, 2011 (“Effective Date”) by Marriott International, Inc., a Delaware
corporation and Apple Ten Hospitality Management, Inc., a Virginia corporation
(“Franchisee”).

RECITALS

          A. Franchisor owns the System.

          B. Independence Hospitality, Inc. (“Existing Franchisee”) and
Franchisor are parties to a System Hotel franchise agreement dated June 25, 2008
(“Existing Franchise Agreement”) for the operation of the Hotel (defined below).

          C. Existing Franchisee has entered into a Purchase Contract (“Purchase
Agreement”) with Apple Ten North Carolina, LP, a Virginia limited partnership
(“Owner”), an affiliate of Franchisee, pursuant to which Owner has purchased the
Hotel from Existing Franchisee (the “Hotel Purchase Transaction”).

          D. Existing Franchisee desires to terminate the Existing Franchise
Agreement in connection with the consummation of the Hotel Purchase Transaction.

          E. Franchisor has agreed to terminate the Existing Franchise Agreement
on the terms set forth in a Termination Agreement and Release between Existing
Franchisee and Franchisor (the “Termination Agreement”).

          F. Pursuant to the Termination Agreement, the termination of the
Existing Franchise Agreement is not effective unless, among other things, this
Agreement has become effective in accordance with its terms.

          G. Franchisee desires that the Hotel remain in the System after
termination of the Existing Franchise Agreement and Franchisee desires to
operate the Hotel under Franchisor’s System at the location specified herein and
to obtain a franchise from Franchisor for that purpose.

          H. The Hotel opened for business as a System Hotel on November 10,
2010 (the “Opening Date”), and was operated under Franchisor’s System from the
Opening Date until termination of the Existing Franchise Agreement pursuant to
the Termination Agreement.

          I. Certain modifications to this Agreement are required in order to
account for the fact that the Hotel was opened and operating before the
Effective Date, which are set forth in the Change of Ownership Rider attached
hereto as Exhibit B.

          J. Franchisee has entered into a lease dated March 25, 2011 (the
“Lease”) with Owner, pursuant to which Owner has leased the Hotel to Franchisee
and Franchisee has rights to operate the Hotel, and Franchisee desires to
operate the Hotel as a System Hotel and wishes to obtain a license to use the
System and the Proprietary Marks for that purpose.

          K. Owner, Franchisor and Franchisee are parties to that certain Owner
Agreement dated as of the date hereof with respect to the Hotel (the “Owner
Agreement”).

--------------------------------------------------------------------------------



          L. It is the intention of the parties that the Hotel, together with
other System Hotels will be part of a chain of hotels providing distinctive,
high quality hotel services.

          M. It is important that the Hotel be operated in strict conformity
with the System in order to enhance public acceptance of, and demand for, all
System Hotels.

          N. In agreeing to grant the non-exclusive license under this Agreement
to Franchisee, Franchisor is relying upon the business skill, financial
capacity, and character of Franchisee and its principals and the guarantee by
Guarantor under the Guaranty.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Franchisee
and Franchisor agree as follows:

1. DEFINITIONS

          When used in this Agreement the following terms have the meanings
indicated:

          “AAA Rules” has the meaning stated in Section 17.4.

          “Accounting Period” means any one of the twelve (12) months in a
calendar year or any other fiscal accounting and reporting period used by
Franchisee and approved by Franchisor in writing.

          “Affiliate” means, for any Person, a Person that is directly (or
indirectly through one or more intermediaries) Controlling, Controlled by, or
under common Control with, such Person.

          “Agreement” means this Franchise Agreement, including any exhibits,
attachments, and addenda.

          “Applicable Law” means all laws, regulations, ordinances, rules,
orders, decrees, and requirements of any governmental authority having
jurisdiction over the Hotel, Franchisee, Guarantor or any of the Marriott
Agreements.

          “Application Fee” has the meaning stated in Section 3.1.

          “Approved Location” means the site or parcel of land described under
item 1 on Exhibit A.

          “Arbitrator” has the meaning stated in Section 17.4.

          “Association” has the meaning stated in Section 12.3.

          “Brand” has the meaning stated in the definition of “Competitor.”

          “Case Goods” means furniture and fixtures used in the Hotel, its
Guestrooms, and its Public Facilities, such as chests, armoires, chairs, beds,
headboards, desks, tables, television sets, mirrors, pictures, wall decorations,
graphics and all other unspecified items of the same class.

          “Category” means a group of System Hotels designated by Franchisor or
its Affiliates, in their sole discretion, based upon certain criteria, such as
geographic (e.g., worldwide, regional, state-specific, country-specific) or
other attributes (e.g., resorts, urban, suburban). A Category may have specific
physical and operating standards and policies or may be a descriptive
classification.

2

--------------------------------------------------------------------------------



          “Competitor” means any Person that owns or has an interest in a hotel
brand, trade name, trademark, system, or chain (a “Brand”) or any Person that
has, directly or indirectly, an Ownership Interest in, or is an Affiliate,
principal, director, officer, or other individual with management responsibility
of, a Person that owns or has an interest in a Brand that is comprised of at
least (i) twenty (20) full-service hotels, or (ii) fifty (50) limited-service
hotels. For the purposes of defining “Competitor,” “full-service” hotels are
hotels that typically offer three (3) meals per day and have an average of three
thousand (3,000) square feet or more of meeting space per hotel, and
“limited-service” hotels are hotels that are not “full-service” hotels. No
Person will be deemed to be a Competitor if such Person has an interest in a
Brand merely as a franchisee or as a mere passive investor that has no Control
or influence over the business decisions concerning the Brand at issue, such as
limited partners in a partnership or as a mere non-Controlling stockholder in a
corporation.

          “Competitor Liquidated Damages” has the meaning stated in Section
19.3.C.

          “Confidential Information” means any or all of the following
information: (i) any Standards, documents, or trade secrets approved for use in
the System or in the design, construction, renovation or operation of the Hotel;
(ii) any Electronic Systems and accompanying documentation developed for the
System or elements thereof; (iii) Guest Profile Data; or (iv) any other
confidential information, knowledge, trade secrets, business information or
know-how obtained (a) through the use of any part of the System or concerning
the System or the operation of the Hotel or (b) under any Marriott Agreements.

          “Control” (and any form thereof, such as “Controlling” or
“Controlled”) means, for any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person.

          “Control Affiliate” means an Affiliate of Franchisee that directly or
indirectly Controls Franchisee.

          “Data Protection Laws” means data protection and privacy laws and
regulations in the United States.

          “Design Criteria” means those Standards that comprise the design
criteria and such other information that is necessary for planning and
construction or renovation and refurbishment of a System Hotel.

          “Dispute” means any dispute, controversy, or claim arising out of or
relating to this Agreement or any other Marriott Agreement, or the making,
breach, termination, or invalidity of this Agreement or any other Marriott
Agreement, or the relationship created by any of those agreements.

          “Effective Date” has the meaning stated in the preamble to this
Agreement.

          “Electronic Systems” means all Software, Hardware and all electronic
access to Franchisor’s systems and data, licensed or made available to
Franchisee relating to the System, including the Reservation System, the
Property System, the Yield Management System, and any other system established
under Section 8.3 or Section 12.2.

          “Electronic Systems Fees” means the Reservation System Fee, the
Property System Fee, the Yield Management System Fee, and the fees for any other
system established under Section 8.3 or Section 12.2.

3

--------------------------------------------------------------------------------



          “Electronic Systems License Agreement” means the electronic systems
license agreement that must be executed by Franchisee as a condition to using
the Electronic Systems, the current form of which is set forth in the Franchise
Disclosure Document.

“Existing Franchisee” has the meaning stated in the Recitals.

          “Existing Franchise Agreement” has the meaning stated in the Recitals.

          “FF&E” means Case Goods, Soft Goods, signage, and equipment (including
telephone systems, facsimile machines, copiers, vending machines, games, and
electronic systems, such as equipment needed for the Electronic Systems), but
does not include any item included in Fixed Asset Supplies.

          “Financed Pool” has the meaning stated in Section 5.2.

          “Fixed Asset Supplies” means supply items included within “Property
and Equipment” under the Uniform System, including linen, china, glassware,
silver, uniforms, and similar items.

          “Franchise Disclosure Document” means that certain document provided
by Franchisor to prospective franchisees of System Hotels as required by the
trade regulation rule of the Federal Trade Commission entitled “Disclosure
Requirements and Prohibitions Concerning Franchising,” as such document may be
updated from time to time by Franchisor.

          “Franchisee” has the meaning stated in the preamble to this Agreement.

          “Franchise Fees” has the meaning stated in Section 3.2.

          “Franchisor” means Marriott International, Inc., a Delaware
corporation, and its successors and assigns.

          “Franchisor Lodging Facilities” means all hotels and other lodging
facilities, chains, brands, or hotel systems owned, leased, under development,
or operated or franchised, now or in the future, by Franchisor or any of its
Affiliates, including: (i) Marriott Hotels, Resorts and Suites; Marriott Marquis
Hotels; JW Marriott Hotels and Resorts; Marriott Conference Centers; Marriott
Executive Apartments; Courtyard by Marriott Hotels; Fairfield Inn by Marriott
Hotels; Fairfield Inn & Suites by Marriott Hotels; Nickelodeon Resorts by
Marriott; Renaissance Hotels and Resorts; Renaissance ClubSport; Autograph
Collection Hotels; Residence Inn by Marriott Hotels; Bvlgari Hotels and Resorts;
Edition Hotels; Ritz-Carlton Hotels and Resorts; SpringHill Suites by Marriott
Hotels; and TownePlace Suites by Marriott Hotels; (ii) other lodging products or
concepts, including Marriott ExecuStay; JW Marriott Residences; Marriott Marquis
Residences; and The Residences at The Ritz-Carlton; (iii) vacation, timesharing,
interval or fractional ownership facilities, including Marriott Vacation Club
International, The Ritz-Carlton Club, and Horizons by Marriott Vacation Club;
and (iv) any other lodging product or concept developed or utilized by
Franchisor or any of its Affiliates in the future.

          “Frequent Traveler Program(s)” means the frequent traveler
appreciation program(s) for System Hotels and such other Franchisor Lodging
Facilities designated by Franchisor or its Affiliates designed to increase the
market share, length of stay and frequency of usage of such Franchisor Lodging
Facilities, and/or any similar, complementary, or successor program. As of the
Effective Date, such programs include “Marriott Rewards.”

          “Gross Revenues” means gross revenues and receipts of every kind
(without netting for charge backs, credit card service charges, or uncollectible
amounts), from all parts of and in connection with the

4

--------------------------------------------------------------------------------



Hotel, including revenues from leases, rentals, memberships, concessions,
service charges, fees, sales, Gross Room Sales and revenues and receipts from
all other operations, but not including any: (a) tips, service charges, or
gratuities to Hotel employees to the extent actually received by the Hotel
employees; (b) proceeds from the sale of the Hotel’s FF&E; (c) proceeds from
insurance policies, other than business interruption, loss of income or other
similar insurance for the Hotel; or (d) any sales tax, value added tax, or
similar taxes.

          “Gross Room Sales” means: (i) gross sales and receipts of every kind
that accrue from the rental of Guestrooms (without netting for charge backs,
credit card service charges, or uncollectible amounts), including no-show
revenue, early departure fees, late check-out fees and other revenues allocable
to rooms revenue pursuant to the Uniform System, but not including any sales
tax, value added tax, or similar taxes; (ii) resort fees and mandatory
surcharges for facilities (although inclusion of such fees or surcharges does
not constitute approval by Franchisor of such fees and surcharges, which may be
limited or prohibited by Franchisor); (iii) attrition or cancellation fees that
are collected from groups that cancel or do not fulfill their guaranteed number
of reservations for Guestrooms; and (iv) the amount of all lost revenues and
receipts due to the non-availability of Guestrooms, upon which business
interruption, loss of income, or other similar insurance proceeds are
calculated.

          “Guarantor” means individually and collectively the Person(s) who
guarantee(s) the performance of Franchisee’s obligations under this Agreement
and the other Marriott Agreements under the Guaranty.

          “Guaranty” means a guaranty executed and delivered by Guarantor for
the benefit of Franchisor, the current form of which is set forth in the
Franchise Disclosure Document.

          “Guest Profile Data” means personal guest profiles and information
regarding guest preferences, including any information derived from or contained
in any Frequent Traveler Program.

          “Guestroom” means each rentable unit in the Hotel consisting of a
room, suite or suite of rooms generally used for overnight guest accommodation,
entrance to which is controlled by the same key; provided that adjacent rooms
with connecting doors that can be locked and rented as separate units are
considered separate Guestrooms.

          “Hardware” means all computer hardware and other equipment (including
all future upgrades, enhancements, additions, substitutions, and other
modifications thereof) required for the operation of and connection to any
Electronic System.

          “Hotel” means the hotel and all land used in connection with the hotel
located or to be located at the Approved Location, including: (i) the freehold
or long-term leasehold title to the Approved Location; (ii) all improvements,
structures, facilities, entry and exit rights, parking, pools, landscaping, and
other appurtenances (including the hotel building, Public Facilities, and all
operating systems) located at the Approved Location; and (iii) all FF&E, Fixed
Asset Supplies, and Inventories installed or located in such improvements at the
Approved Location.

          “Hotel Purchase Transaction” has the meaning stated in the Recitals.

          “Initial Accounting Period” has the meaning stated in Section 3.11.

          “Intellectual Property” means all of the following items, regardless
of the form or medium involved (e.g., paper, electronic, tape, tangible or
intangible): (i) all Software, including the data and information processed or
stored by such Software; (ii) all Proprietary Marks; (iii) all Confidential
Information; and (iv) all other information, materials, and copyrightable or
patentable subject matter

5

--------------------------------------------------------------------------------



owned, developed, acquired, licensed, or used by Franchisor or any of its
Affiliates in connection with the System.

          “Interestholders” means, with respect to any Person, any Person that
directly or indirectly holds an Ownership Interest in that Person.

          “Interest Rate” means the lesser of eighteen percent (18%) per annum
or the maximum interest rate permitted by law.

          “Inventories” means “Inventories” as defined in the Uniform System,
including: (i) provisions in storerooms, refrigerators, pantries, and kitchens;
(ii) beverages in wine cellars and bars; (iii) other merchandise intended for
sale; (iv) fuel; (v) mechanical supplies; (vi) stationery; and (vii) other
expensed supplies and similar items.

          “Inventory Management” means those inventory management services made
available by Franchisor to Franchisee under optional revenue management
consulting arrangements.

          “Local Advertising Programs” means local advertising, marketing,
promotional, sales and public relations programs and activities for the Hotel,
and Marketing Materials used in connection therewith.

           “Management Company” has the meaning stated in Section 9.4.A.

          “Management Company Acknowledgment” means an acknowledgment signed by
the Management Company, Franchisee and Franchisor, the current form of which is
set forth in the Franchise Disclosure Document.

          “Marketing Fund Activities” means: (i) the creation, production, and
administration of Marketing Materials; (ii) the placement of Marketing Materials
in magazines, newspapers, and similar printed, digital or electronic media or
social media sites; (iii) the purchase of advertising on radio, television, the
Internet, and other electronic or digital media; (iv) advertising, marketing,
promotional, public relations, revenue management, reservations activities and
sales campaigns, programs, seminars and other activities designed to increase
sales or public awareness of the System, including publication and distribution
of directories (whether offline or online), pamphlets and other forms of
advertising media; (v) market research and oversight and management of the guest
satisfaction program and Frequent Traveler Programs; and (vi) the retention or
employment of personnel, advertising agencies, marketing consultants, and other
professionals or specialists to assist in the development and implementation of
any of the foregoing.

          “Marketing Fund Charge” has the meaning stated in Section 3.3.A.

          “Marketing Funds” means monies collected and used by Franchisor and
its Affiliates for Marketing Fund Activities.

          “Marketing Materials” means all advertising, marketing, promotional,
sales and public relations concepts, press releases, materials, copy, concepts,
plans, programs, brochures, or other information to be released to the public,
whether in paper, digital, electronic or computerized form, or in any form of
media now or hereafter developed.

          “Marriott Agreement(s)” means, collectively, this Agreement, any other
agreements executed in connection with this Agreement, and any other agreement
related to the Hotel to which Franchisee,

6

--------------------------------------------------------------------------------



Guarantor or any of their respective Affiliates is a party and to which
Franchisor or its Affiliates is also a party or beneficiary, as any may be
amended, modified, supplemented, or restated.

          “Opening Date” has the meaning stated in the Recitals.

          “Other Mark(s)” means any trademark, trade name, symbol, slogan,
design, insignia, emblem, device, or service mark that is not a Proprietary
Mark.

          “Ownership Interest” means all forms of ownership of legal entities or
property, both legal and beneficial, voting and non-voting, including stock
interests, partnership interests, limited liability company interests, joint
tenancy interests, leasehold interests, proprietorship interests, trust
beneficiary interests, proxy interests, power-of-attorney interests, and all
options, warrants, and any other forms of interest evidencing ownership or
Control.

          “Passive Investor Interests” has the meaning stated in Section 17.3.

          “Person” means an individual, a partnership, a corporation, a limited
liability company, a government, or any department or agency thereof, a trustee,
a trust, an unincorporated organization, or any other entity of any kind.

          “PIP” has the meaning stated in Section 17.2.A(1)(d).

          “Property System” means all property systems (including all Software,
Hardware and electronic access related thereto) designated by Franchisor for use
by System Hotels in the front office, back-of-the-house, or other operations of
System Hotels.

          “Property System Fee” means the fee Franchisee must pay as required by
Franchisor representing the Hotel’s share of the costs and expenses of the
Property System, including development and incremental operating costs, ongoing
maintenance, field support costs, and a reasonable return on capital.

          “Proprietary Marks” means any trademarks, trade names, trade dress,
words, symbols, logos, slogans, designs, insignia, emblems, devices, service
marks, and indicia of origin (including restaurant names, lounge names, or other
outlet names), or combinations thereof, that are registered by Franchisor or any
of its Affiliates, or are used to identify or are otherwise associated by virtue
of usage with System Hotels, all as may be changed, deleted, added to or
otherwise modified by Franchisor or its Affiliates in their sole discretion. The
term applies whether the Proprietary Marks are owned currently by Franchisor or
any of its Affiliates, or are later developed or acquired, and whether or not
they are registered in any state, foreign country or in the United States Patent
and Trademark Office.

          “Prospectus” means any registration statement, solicitation,
prospectus (preliminary or otherwise), memorandum, offering document, or similar
documentation for the sale or transfer of an Ownership Interest, including any
related amendments.

          “Public Facilities” means any meeting rooms, conference rooms,
convention or banquet facilities, restaurants, bars, lounges, and all other
similar public facilities.

          “Purchase Agreement” has the meaning stated in the Recitals.

7

--------------------------------------------------------------------------------



          “Quality Assurance Program” means the quality assurance program that
Franchisor uses to monitor guest satisfaction and the operations, facilities and
services at System Hotels.

          “Reasonable Business Judgment” has the meaning stated in Section 23.1.

          “Renovation Drawings” has the meaning stated in Section 6.2.A.

          “Reservation System” means any reservation system designated by
Franchisor for System Hotels (including all Software, Hardware and electronic
access related thereto).

          “Reservation System Fee” means the fee Franchisee must pay to
Franchisor representing the Hotel’s share of the costs and expenses of the
Reservation System, including development and incremental operating costs,
ongoing maintenance, field support costs, and a reasonable return on capital.

          “Reserve” means the reserve account established by Franchisee meeting
the requirements of Section 11.2.A.

          “Restricted Territory” has the meaning stated in Section 2.3.

          “Sales Agent” means Franchisor acting on behalf of Franchisee for
purposes of (i) Inventory Management, (ii) booking reservations at the Hotel or
other booking activities, including accessing the Reservation System, or (iii)
sales activities, including arranging group sales. Where Franchisor is Sales
Agent for Franchisee, Franchisee consigns hotel inventory to Franchisor and
retains all risk of loss of unsold or cheaply sold inventory.

          “Soft Goods” means textile, fabric and vinyl and similar products used
in finishing and decorating the Hotel, its Guestrooms, corridors and Public
Facilities, such as vinyl wall and floor coverings, drapes, sheers, cornice
coverings, carpeting, bedspreads, lamps, lamp shades, artwork, task chairs,
upholstery and all other unspecified items of the same class.

          “Software” means all computer software and accompanying documentation
(including all future enhancements, upgrades, additions, substitutions, and
other modifications) provided to Franchisee by or through Franchisor and/or
third parties designated by Franchisor or its Affiliates required for the
operation of and connection to any Electronic System.

          “Special Circumstances” has the meaning stated in Section 19.3.B.

          “Special Circumstances Liquidated Damages” has the meaning stated in
Section 19.3.B.

          “Specially Designated National or Blocked Person” means: (i) a Person
designated by the U.S. Department of Treasury’s Office of Foreign Assets Control
from time to time as a “specially designated national or blocked person” or
similar status; (ii) a Person described in Section 1 of U.S. Executive Order
13224, issued on September 23, 2001; or (iii) a Person otherwise identified by
government or legal authority as a Person with whom Franchisor, or any of its
Affiliates, are prohibited from transacting business.

          “Special Marketing Programs” means, as further described in Section
7.4, advertising, marketing, promotional, public relations, and sales programs
and activities that are not designated by Franchisor as Marketing Fund
Activities.

8

--------------------------------------------------------------------------------



          “Standards” means Franchisor’s operating rules, manuals, standard
operating procedures and other procedures, systems, guides, programs (including
the Quality Assurance Program), requirements, directives, standards,
specifications, design criteria, and such other information, initiatives and
controls that are necessary for planning, designing, constructing, renovating,
refurbishing, and operating System Hotels (including the Design Criteria), as
such may be modified, amended or supplemented by Franchisor or its Affiliates in
accordance with Section 12.2 (and which may, with Franchisor’s prior approval,
take into account specific characteristics and conditions of the local market).
The Standards may be in paper or in electronic form.

          “System” means the Standards, Intellectual Property and other
distinctive, distinguishing elements or characteristics that Franchisor or its
Affiliates have developed, designated or authorized for the operation of System
Hotels as such may be modified, amended or supplemented by Franchisor or its
Affiliates in accordance with Section 12.2 including: the Reservation System,
the Property System, the Yield Management System, the Electronic Systems, the
Software, the Frequent Traveler Program(s), the Marketing Fund Activities,
Special Marketing Programs, Training Programs, and other advertising programs
and training.

          “System Hotel” means a limited-service hotel operated by Franchisor,
an Affiliate of Franchisor, or a franchisee or licensee of Franchisor or its
Affiliates under the trade name Fairfield Inn by Marriott or Fairfield Inn &
Suites by Marriott in any of the fifty (50) states of the United States of
America, the District of Columbia or Canada, and does not include any other
Franchisor Lodging Facility or other business operation.

          “Taxes” means all taxes (including any sales, gross receipts,
value-added or goods and services taxes), levies, charges, impositions, stamp or
other duties, fees, deductions, withholdings or other payments levied or
assessed by any competent governmental authority, including by any federal,
national, state, provincial, local, or other tax authority.

          “Technology Fund” has the meaning stated in Section 7.3.E.

          “Term” has the meaning stated in Section 4.1.

          “Term Expiration Date” has the meaning stated in Section 21.2.

          “Termination Agreement” has the meaning stated in the Recitals.

          “Transfer” means any sale, conveyance, assignment, exchange, pledge,
encumbrance, lease or other transfer or disposition, directly or indirectly,
voluntarily or involuntarily, absolutely or conditionally, by operation of law
or otherwise.

          “Transfer Fee” has the meaning stated in Section 17.2.A(1)(c).

          “Travel Expenses” means all travel, food and lodging, living, and
other out-of-pocket costs and expenses.

          “Uniform System” means the Uniform System of Accounts for the Lodging
Industry, Tenth Revised Edition, 2006, as published by the Educational Institute
of the American Hotel & Lodging Association, or any later edition, revision or
replacement that Franchisor approves or designates.

9

--------------------------------------------------------------------------------



          “Yield Management System” means any yield management system (including
all Software, Hardware and electronic access related thereto) designated or
required by Franchisor for use by System Hotels. The Yield Management System may
be part of the Property System.

          “Yield Management System Fee” means the fee Franchisee must pay to
Franchisor representing the Hotel’s share of costs and expenses of the Yield
Management System, including development and incremental operating costs,
ongoing maintenance, field support costs, and a reasonable return on capital.

2. LICENSE

          2.1 Limited Grant.

                    Upon the terms of this Agreement, Franchisor hereby grants
to Franchisee a limited, non-exclusive license to use the Proprietary Marks and
the System and the right to operate the Hotel as a Fairfield Inn & Suites by
Marriott System Hotel solely at the Approved Location. Franchisee agrees to
identify and operate the Hotel as a Fairfield Inn & Suites by Marriott System
Hotel in accordance with the System and this Agreement only as and when
authorized by Franchisor.

          2.2 Franchisor’s Reserved Rights.

                    A. Franchisee agrees that except as set forth below at
Section 2.3: (i) Franchisor and its Affiliates retain the right, at any location
other than the Approved Location, to develop, promote, construct, own, lease,
acquire and/or operate, or authorize or otherwise license or franchise to other
Persons the right to develop, promote, construct, own, lease, acquire and/or
operate Franchisor Lodging Facilities (including other System Hotels) and other
business operations; and (ii) Franchisor or its Affiliates may exercise such
right without notice to Franchisee. Franchisee covenants that it will not do
anything that may interfere with the exercise of such right by Franchisor or any
of its Affiliates.

                    B. Nothing in this Agreement will prevent Franchisor from
allowing other Franchisor Lodging Facilities operated or franchised by
Franchisor or its Affiliates to use various components of the System, including
the Reservation System. Franchisor and its Affiliates also have the right to
enter into affiliation agreements with other lodging facilities to permit
Frequent Traveler Program members (or members of similar guest recognition
programs) to redeem awards for stays at such lodging facilities.

          2.3 Territory.

                    Neither Franchisor nor its Affiliates will open to the
public for business or authorize any other Person to open to the public for
business a System Hotel for a period of three (3) years after the Opening Date
of the Hotel, but not to extend beyond January 1, 2014, within a three (3) mile
radius measured from the front door of the Hotel (“Restricted Territory”). The
Restricted Territory is the highlighted bordered area as approximately set forth
on the map attached hereto at Exhibit C. Should a conflict exist between the map
and the narrative description stated above, the narrative will control. The
restrictions set forth in this Section 2.3 will not apply to (i) any System
Hotel existing or under development as of the Effective Date within the
Restricted Territory; (ii) any hotel or hotels that are members of a chain of
hotels (provided that such chain has a minimum of four (4) or more hotels in
operation), all or substantially all (but in no event less than three (3)
hotels) of which is acquired by, or merged with, or franchised by or joined
through marketing agreement with, Franchisor or one of its Affiliates (or the
operation of which is transferred to Franchisor or one of its Affiliates); (iii)
any hotel or hotels that are members of a group of hotels that is (in a single
transaction, or combination of related transactions, with a single seller or
transferor) acquired by, or merged with, or franchised by or joined

10

--------------------------------------------------------------------------------



through marketing agreement with, Franchisor or one of its Affiliates, or the
operation of which is transferred to Franchisor or one of its Affiliates,
provided that such group of hotels contains no fewer than three (3) hotels; (iv)
any other Franchisor Lodging Facility that is not included within the System; or
(v) if any existing hotel described in (i) above ceases to operate as a System
Hotel, then for each such hotel (if any), an additional hotel that may operate
as a System Hotel.

3. FEES

          3.1 Application Fee.

                    Before the execution of this Agreement, Franchisee has paid
to Franchisor an application fee in the amount of Fifty Thousand Dollars
($50,000), whichever is greater (“Application Fee”) in consideration of
Franchisor’s investigation, review and approval process and other administrative
functions and undertakings in connection with this Agreement. The Application
Fee was earned by Franchisor upon Franchisor’s conditional approval of
Franchisee’s application and is non-refundable.

          3.2 Franchise Fees.

                    Franchisee must pay to Franchisor an amount equal to four
and one-half percent (4.5%) of Gross Room Sales during each Accounting Period
(the “Franchise Fees”). Franchisee must not discount or sacrifice Gross Room
Sales (by methods including the offering of complimentary or reduced-price
rooms) in order to further any other business at or outside of the Hotel. Gross
Room Sales must be accounted for on an accrual basis.

          3.3 Marketing Fund Charges; Special Marketing Program Fees.

                    A. Franchisee must pay to Franchisor a fee (the “Marketing
Fund Charge”), as the Hotel’s contribution for Marketing Fund Activities. The
Marketing Fund Charge is currently two and one-half percent (2.5%) of Gross Room
Sales for the preceding Accounting Period. All sums Franchisor receives under
this Section 3.3.A will be used as described in Section 7.3. Franchisor may
modify the Marketing Fund Charge for hotels in the System, including the Hotel,
to reflect the following, as determined by Franchisor: (i) any increase or
decrease in the cost of providing, or the scope of, Marketing Fund Activities;
(ii) any change in the method used to allocate the cost of Marketing Fund
Activities; or (iii) any change in the competitive needs of the System.
Franchisee agrees to be bound by any such increase or decrease; provided the
total Marketing Fund Charge in any fiscal year will not exceed three and
one-half percent (3.5%) of Gross Room Sales. System Hotels operated by
Franchisor will make contributions for Marketing Fund Activities at the same
percentage of Gross Room Sales required of franchisees within the System.

                    B. Franchisee must pay to Franchisor the Hotel’s share, as
determined by Franchisor, of the cost of any Special Marketing Program as
described in Section 7.4.

          3.4 Electronic Systems Fees.

                    A. Franchisee must pay to Franchisor the Electronic Systems
Fees for any Electronic Systems provided to Franchisee for use at the Hotel.

                    B. Franchisor reserves the right to change the basis of the
allocation of any Electronic Systems Fee to reflect the following, as determined
by Franchisor: (i) any increase or decrease in the costs and expenses of
providing the applicable Electronic System to the Hotel; (ii) any change in the
method Franchisor uses to determine the applicable Electronic Systems Fee
payment; or (iii) any

11

--------------------------------------------------------------------------------



change in the competitive needs of the System, including the right to change the
basis for charging for such Electronic Systems Fee, so long as the charges for
the Electronic Systems Fees are computed on a fair and consistent basis among
similarly situated System Hotels or Franchisor Lodging Facilities receiving the
services or utilizing the applicable Electronic Systems at the time such
services and Electronic Systems are utilized.

          3.5 Other Charges.

                    Franchisee must pay to Franchisor or its Affiliates an
amount specified by Franchisor to pay for (i) any training or orientation
(including tuition, supplies, and Travel Expenses) required by Franchisor
(including the general manager conference regardless of whether Franchisee’s
personnel attend) or in which Franchisee elects to participate, (ii) purchasing,
staging, programming, installing and interfacing and upgrading of Hardware and
Software for any Electronic Systems, (iii) any goods or services purchased,
leased or licensed by Franchisee from Franchisor or an Affiliate of Franchisor,
and (iv) any optional or mandatory programs of Franchisor or its Affiliates in
which Franchisee participates.

          3.6 Travel Expenses and Reimbursement.

                    Franchisee must pay to Franchisor all Travel Expenses for:
(i) individuals designated by Franchisor to provide training or services under
this Agreement; and (ii) Franchisor’s and its Affiliates’ corporate and regional
representatives visiting the Hotel on specific Hotel business. In addition to
such Travel Expenses, Franchisee must reimburse Franchisor, or such other Person
designated by Franchisor, for the salary and other compensation of any
individuals providing services to the Hotel, including training.

          3.7 Marriott Agreement Payments.

                    Franchisee must pay any other amounts due to Franchisor or
its Affiliates under any Marriott Agreement or other agreement or debt
instrument between Franchisee and Franchisor or its Affiliates.

          3.8 Making of Payments and Performance of Services.

                    All payments required by Sections 3.2 and 3.3 will be made
for each Accounting Period within fifteen (15) days after the end of each
Accounting Period. All other payments required by this Agreement will be made
pursuant to the timing set forth in the invoice forwarded to Franchisee, which
will not be less than ten (10) days after Franchisor issues such invoice.
Payments due to Franchisor or its Affiliates will be paid by wire transfer of
immediately available funds or such other method as Franchisor approves to the
accounts designated by Franchisor. Franchisor has the right to have any service
or obligation of Franchisor under this Agreement be performed by an Affiliate of
Franchisor and Franchisee agrees to accept performance by such Affiliate.
Franchisor also has the right to designate that payment be made to one of its
Affiliates instead of Franchisor, and Franchisee must make such payments as
designated.

          3.9 Interest on Late Payments.

                    If any payment by Franchisee to Franchisor under this
Agreement is not received on or before its due date, such payment will be deemed
overdue, and Franchisee must pay to Franchisor, in addition to the overdue
amount, interest on such overdue amount which will accrue at a rate per annum
equal to the Interest Rate from the date such overdue amount was due until paid.
Franchisor’s entitlement to interest will be in addition to any other remedies
Franchisor may have.

12

--------------------------------------------------------------------------------



          3.10 Taxes.

                    A. Franchisee must promptly pay when due all Taxes levied or
assessed by any Tax authority relating to the Hotel, Franchisee, this Agreement,
any other Marriott Agreement or in connection with operating the Hotel.

                    B. Franchisee is responsible for payment of all Taxes, if
any, levied on or deducted from any amounts payable to Franchisor or its
Affiliates under this Agreement or any of the other Marriott Agreements. The
amount of such Taxes must be paid by Franchisee to Franchisor or such Affiliate
together with the payment to which it relates or as otherwise required by
Applicable Law so that the amount actually received by Franchisor or such
Affiliate in respect of such payment (after payment of such Taxes) equals the
full amount stated to be payable in respect of such payment. To the extent any
Applicable Law requires or allows any such deduction, payment or withholding to
be paid by Franchisee directly to a governmental authority Franchisee must
account for and pay such amounts promptly and provide to Franchisor receipts or
other proof of such payment promptly upon receipt.

                    C. If there is a bona fide Dispute by Franchisee as to
liability for Taxes, Franchisee may contest the validity of the amount of the
Tax in accordance with Applicable Law, provided that Franchisee will not permit
a Tax sale or seizure by levy of execution or similar writ or warrant, or
attachment by creditor, to occur against any part of the Hotel. If such Dispute
involves payments of Taxes that must be withheld, deducted, and paid by
Franchisee related to payments to Franchisor as described in Sections 3.10.A and
3.10.B, Franchisee must pay such Taxes and submit to the withholding authority
for reimbursement in connection with such Dispute, and Franchisee will be
responsible for any interest or penalties assessed in connection with any
delayed or non-payment.

4. TERM

          4.1 Term.

                    The term of this Agreement begins on the Effective Date and
terminates on the twentieth (20th) anniversary of the Opening Date (the “Term”).

          4.2 Not Renewable.

                    This Agreement and the rights granted by this Agreement are
not renewable and Franchisee has no expectation of any right to extend the Term.

5. SIZE, FINANCING, CONSTRUCTION, AND RENOVATION

          5.1 Size.

                    A. The Hotel will consist of the number of Guestrooms stated
in Exhibit A or such other number approved by Franchisor.

                    B. Franchisee may expand the Hotel or construct additional
Guestrooms at the Hotel, but only with Franchisor’s prior approval and only in
compliance with Section 6. If Franchisor approves the proposed addition,
Franchisee must pay Franchisor, within fifteen (15) days after receiving notice
of approval, a fee equal to the per-room charge used in calculating the
application fee for newly developed System Hotels, as specified in the Franchise
Disclosure Document, multiplied by the number of such additional Guestrooms.

13

--------------------------------------------------------------------------------



          5.2 Financing of the Hotel.

                    Franchisee will not, and will cause each Interestholder in
Franchisee to not, incur or replace any indebtedness that is secured by a lien
on or mortgage of the Hotel or pledge of Ownership Interests in Franchisee
(whether such indebtedness is incurred (i) individually on behalf of the Hotel
or (ii) on a pooled basis with other hotels or legal entities (a “Financed
Pool”)) unless the following conditions are met at the time the indebtedness is
incurred or replaced: (1) the terms of such indebtedness are commercially
reasonable; (2) the debt coverage ratio is equal to or greater than 1.3; and (3)
the lender is not a Competitor or an Affiliate of a Competitor. The condition
set forth in clause (2) of the immediately preceding sentence will not apply to
indebtedness incurred prior to the third anniversary of the Opening Date to
finance the construction of the Hotel (or the conversion of such construction
financing to permanent financing, if such permanent financing is obtained at the
same closing as the construction financing). The debt coverage ratio as of any
calculation date is the ratio of: (a) cash available for the payment of debt
service (interest and principal) for the Hotel (or hotels, including the Hotel,
that are part of the Financed Pool) from Gross Revenues (after deduction for any
management fee or reserve required under this Agreement, any management
agreement or under the terms of any financing) of the Hotel (or hotels,
including the Hotel, that are part of the Financed Pool) for the twelve (12)
months immediately preceding such calculation date, to (b) the greater of (x)
the actual contractual amount of debt service payments required to be made
during the twelve (12) month period after the calculation date for the Hotel (or
hotels, including the Hotel, that are part of the Financed Pool) or (y) the
amount of the debt service payments that would be required to be made during the
twelve (12) month period after the calculation date for the Hotel (or hotels,
including the Hotel, that are part of the Financed Pool) assuming the
indebtedness bears interest at an interest rate of 7.5% and has a 20-year
mortgage-style principal amortization. Franchisee will give notice to Franchisor
of the component hotels and legal entities in a Financed Pool before incurring
such indebtedness.

          5.3 Construction/Conversion/Renovation of the Hotel.

                    Franchisee, at its expense, must start and complete in a
timely fashion and to Franchisor’s satisfaction the construction, conversion or
renovation, as the case may be, of the Hotel in accordance with (i) Exhibit B
and (ii) the Standards.

6. SOURCING AND DESIGN APPROVALS

          6.1 Furniture, Fixtures, Equipment, Supplies, and Signage.

                    A. Franchisee will use only such signs, FF&E, Inventories
and Fixed Asset Supplies that conform to the Standards and are purchased from a
supplier or manufacturer designated as “approved” by Franchisor (or as approved
in accordance with Section 6.1.B). Franchisor may designate approved suppliers,
including Franchisor or any of its Affiliates, as the only approved supplier for
certain items. Before seeking approval from Franchisor to purchase FF&E to be
used in constructing or renovating the Hotel Guestrooms, Franchisee will prepare
models of the basic types of rooms (double/double, king and/or single), furnish
the same with the proposed FF&E, and provide Franchisor an opportunity to
inspect the model rooms to determine whether such proposed FF&E satisfies the
Standards. Before seeking approval from Franchisor to purchase FF&E to be used
in constructing or renovating the Public Facilities, Franchisee will prepare
detailed drawings of the layout of the Public Facilities and “color boards” with
samples and specifications for Public Facilities FF&E, and provide Franchisor an
opportunity to review and inspect the same to determine whether such proposed
FF&E satisfies the Standards.

14

--------------------------------------------------------------------------------



                    B. The requirements of this Section 6.1 are to insure that
items used at System Hotels will be uniform and of high quality to maintain the
identity, integrity and reputation of the System. If Franchisee proposes to
purchase or lease any signs, FF&E, Inventories, Fixed Asset Supplies or other
items not previously approved by Franchisor as meeting the Standards, or from a
supplier or manufacturer that Franchisor has not previously approved, Franchisee
and such supplier or manufacturer will submit to Franchisor, at no cost to
Franchisor, sufficient specifications and other information and samples for
Franchisor to determine whether such items meet the Standards. Franchisor may
require payment of an amount not to exceed the cost of such inspection, and
Franchisor will not be liable for damage to any sample. Franchisor may require
such supplier or manufacturer to demonstrate to Franchisor’s satisfaction that
such supplier and/or manufacturer: (i) can manufacture such products to
specifications that meet the Standards; (ii) can deliver them in a timely manner
and in sufficient quantities to meet the needs of the Hotel; and (iii) has
insurance protecting Franchisor and its Affiliates against any relevant claims.
If the proposed arrangement involves the supplying or manufacturing of products
utilizing Franchisor’s Intellectual Property, Franchisor may also require the
supplier or manufacturer to: (a) enter into a written agreement with Franchisor
concerning the use of Franchisor’s Intellectual Property on terms acceptable to
Franchisor; and (b) demonstrate to Franchisor’s satisfaction that it can comply
with the terms of such agreement. Franchisor may revoke its approval as to
future purchases if the supplier or manufacturer at any time after such approval
fails to meet the requirements of this Section 6.1 or the Standards.

          6.2 Design Approval.

                    A. If Franchisee elects or is required by this Agreement
(including, under Section 11.1) to perform construction work or renovations or
refurbishment of the Hotel affecting the design, character, or appearance of the
Hotel, Franchisee will obtain the prior approval of Franchisor that any such
construction work or significant renovations or refurbishment complies with the
Standards and the requirements set forth in this Section 6. Before commencing
such construction, renovation or refurbishment, Franchisee will engage a
qualified registered architect, interior designer, and other qualified
consultants and cause them to: (i) adapt the Design Criteria to the Approved
Location and to Applicable Law, including the Americans with Disabilities Act
and/or other similar state laws, codes, and/or regulations governing public
accommodations for persons with disabilities, (ii) prepare complete construction
documents, including a site plan and architectural, mechanical, electrical,
civil engineering, landscaping and interior design drawings and specifications,
and material samples, in each case, based on the Design Criteria (collectively,
the “Renovation Drawings”), and (iii) submit the Renovation Drawings to
Franchisor to review for compliance with the Design Criteria at least sixty (60)
days prior to commencing such construction, renovation or refurbishment.
Franchisee will not deviate from the Design Criteria in the Renovation Drawings;
provided if, due to unique circumstances disclosed to Franchisor prior to the
date the Renovation Drawings are submitted to Franchisor, it is necessary to
deviate from the Design Criteria, all deviations from the Design Criteria,
including those that are necessary to adapt the Design Criteria to the Approved
Location, must be clearly designated in a separate document and submitted to
Franchisor along with the Renovation Drawings. Based on the complexity of the
design or the Renovation Drawings, or the amount or type of services requested
or needed Franchisor may charge Franchisee an amount equal to One Hundred Thirty
Dollars ($130) per hour for the additional time spent reviewing the Renovation
Drawings and inspecting the Hotel, in addition to Travel Expenses of personnel
that inspect the Hotel.

                    B. If requested by Franchisor, Franchisee will provide to
Franchisor the name, address, and relevant work experience on similar projects
for any architect, engineer, design firm or general contractor that Franchisee
wishes to retain, and Franchisor will have thirty (30) days after receipt of
such information to notify Franchisee of its election to consent or withhold its
consent. Franchisor’s election to consent or withhold its consent will be based
on prior experiences of Franchisor and its Affiliates with such Person, such
Person’s general business reputation, and such Person’s relevant work

15

--------------------------------------------------------------------------------



experience on similar projects. If Franchisor does not respond to Franchisee
within thirty (30) days after Franchisor’s receipt of such information, then
Franchisee may retain such Person. Neither Franchisor’s failure to respond
within the required time period nor Franchisor’s consent to Franchisee’s use of
such Person will be deemed an endorsement or recommendation by Franchisor of any
such Person. Franchisee acknowledges and agrees that Franchisor is not liable
for the unsatisfactory performance of any Person retained by Franchisee.

                    C. Franchisor will promptly review the Renovation Drawings
for compliance with the Design Criteria. If Franchisor determines that the
Renovation Drawings do not comply with the Design Criteria, Franchisor will
provide recommended changes to Franchisee that Franchisee will incorporate into
the Renovation Drawings and resubmit to Franchisor for its review. Each party
will act speedily and in good faith in the preparation, submission, review and
revision of the Renovation Drawings. Franchisee will not begin the construction,
renovation or refurbishment until Franchisor notifies Franchisee that the
Renovation Drawings comply with the Design Criteria. As soon as reasonably
possible after Franchisor notifies Franchisee that the Renovation Drawings
comply with the Design Criteria, Franchisee will submit to Franchisor two (2)
sets of the final Renovation Drawings.

                    D. Once finalized, the Renovation Drawings will not be
changed, including changes required by governmental authorities, without the
prior written consent of Franchisor.

                    E. Franchisee agrees that Franchisee, and not Franchisor or
its Affiliates, is responsible for: (i) ensuring that any design, construction
documents, specifications, and any construction, renovation, or refurbishment
complies with any Applicable Law, including any requirements relating to
disabled persons; (ii) any errors or omissions; or (iii) discrepancies (of any
nature) in any drawings or specifications. Franchisee further acknowledges and
agrees that: (a) Franchisor’s review of the Renovation Drawings is limited
solely to determining whether the Renovation Drawings comply with the Design
Criteria; and (b) Franchisor will have no liability or obligation with respect
to renovation, upgrading or furnishing of the Hotel. Except for Franchisee’s own
uses related to its construction or operation of the Hotel, Franchisee will not
reproduce, use or permit the use of any of the design concepts, drawings, or
Standards.

7. LOCAL ADVERTISING AND MARKETING, PRICING, AND MARKETING FUND ACTIVITIES

          7.1 Franchisee’s Local Advertising and Marketing Programs and Press
Releases.

                    A. Franchisee will undertake Local Advertising Programs that
will be (i) at Franchisee’s expense, (ii) conducted to the extent that
Franchisee deems necessary, and (iii) in accordance with the Standards.

                    B. Franchisee will prominently use and display in, upon and
in connection with the Hotel: (i) signs and other Marketing Materials and the
Proprietary Marks only in the combination, arrangement, and manner approved or
required by Franchisor and in accordance with the Standards; and (ii) such other
trade names, trademarks, logos, and designs as may be provided, approved, or
required by Franchisor. All signs and Marketing Materials must comply with
Applicable Law. Franchisee must not display in or on the Hotel premises or
elsewhere, any sign or Marketing Materials of any kind that does not comply with
the Standards or that Franchisor has not approved or to which Franchisor
objects. Franchisee must submit samples of Marketing Materials not provided by
Franchisor or its Affiliates and obtain prior approval from Franchisor before
any public use of such Marketing Materials. If Franchisor, subsequent to its
approval of Marketing Materials or Local Advertising Programs, withdraws its
approval, Franchisee must immediately cease the use, distribution, and
dissemination thereof. Any Marketing

16

--------------------------------------------------------------------------------



Materials developed by Franchisee may be used by other Franchisor Lodging
Facilities without compensation to Franchisee.

          7.2 Reservations, Pricing, and Rates.

                    A. Franchisee must provide its prices and rates for use in
the Reservation System as requested by Franchisor or in accordance with the
Standards. Franchisee must: (i) honor any prices, rates, or discounts that
appear in the Reservation System, or any other publication, system, program, or
promotion (written or electronic); (ii) honor all reservations made through the
Reservation System or that are otherwise confirmed; and (iii) not charge any
Hotel guest a rate higher than the rate specified at the time that the Hotel
guest’s reservation was made, according to the records of the Reservation System
or, if not made through the Reservation System, the record of the reservation.
Franchisee will also honor all other contracts or pricing and terms for meeting
rooms or any other activity or service at or in connection with the Hotel.

                    B. Franchisee is responsible for setting its own prices and
rates for Guestrooms and other products and services at the Hotel and
determining any prices or rates that appear in the Reservation System or any
other publication or system (written or electronic) that lists any prices or
rates for the Hotel. Franchisor, however, may: (i) prohibit certain types of
charges or billing practices that Franchisor determines are misleading or
otherwise detrimental to the System, including price-gouging or incremental fees
for services that guests would normally expect to be included in the room
charge; (ii) require that Franchisee price consistently in various distribution
channels; or (iii) impose other pricing requirements permitted or required by
Applicable Law.

                    C. Franchisor may recommend or suggest prices or rates for
the products and services offered by Franchisee or require participation in
various sales or revenue management programs or promotions offered by Franchisor
and its Affiliates. Franchisor’s recommendations or suggestions concerning
prices or rates are not mandatory; Franchisee is ultimately responsible for
determining the prices or rates at which it offers its products and services,
and Franchisor’s recommendations or suggestions are not a representation or
warranty by Franchisor that the use of such suggested or recommended prices or
rates will produce, increase, or optimize Franchisee’s profits and Franchisor
will not be liable for any such recommendations or suggestions. This provision
expressly includes any prices or rates for any bookings made by or for
Franchisee in connection with any sales activity or program of Franchisor or its
Affiliates in which Franchisee participates.

                    D. Franchisor may provide Inventory Management or sales
services at the request of, and as Sales Agent for, Franchisee. Franchisor does
not represent or warrant that Inventory Management or sales determinations made
by Franchisor will produce, increase, or optimize Franchisee’s profits, and
Franchisor will not be liable for any such determinations. This provision
expressly includes any prices, rates or bookings affected by any Inventory
Management or sales services provided by Franchisor or its Affiliates to
Franchisee.

          7.3 Marketing Fund Activities.

                    A. Franchisor and its Affiliates and any of their designees
will direct the Marketing Fund Activities, including the placement and
allocation thereof. Upon the request of Franchisee, Franchisor will provide to
Franchisee an unaudited accounting of the uses of Marketing Funds in any fiscal
year of Franchisor if such request is made no earlier than ninety (90) days and
no later than one hundred and eighty (180) days after the end of such fiscal
year. Marketing Fund Activities are intended to promote general public
recognition and acceptance of the Proprietary Marks and use of System Hotels,
and Franchisor and its Affiliates, and their designees, are not obligated to
make expenditures for the Hotel

17

--------------------------------------------------------------------------------



on a basis equivalent or proportionate to the Hotel’s Marketing Fund Charges or
to ensure that any particular System Hotel benefits directly or proportionately
from Marketing Fund Activities or expenditures. Marketing Fund Activities may
not necessarily include all of the System Hotels and some Marketing Fund
Activities may benefit or include other Franchisor Lodging Facilities in
addition to System Hotels.

                    B. Franchisor reserves the right to: (i) modify or
reconstitute the local, regional, national or international scope of the
Marketing Fund Activities; and (ii) terminate the Marketing Fund Activities and
establish methods of funding Marketing Fund Activities other than payment of the
Marketing Fund Charge.

                    C. Franchisor and its Affiliates do not hold Marketing Funds
as a trustee or as a trust fund, and Franchisor and its Affiliates have no
fiduciary duty to Franchisee with regard to the administration, use, or
expenditure of Marketing Funds. Marketing Funds may be commingled with other
money of Franchisor and its Affiliates and used to pay: (i) all costs associated
with developing, preparing, producing, directing, administering, researching,
conducting, and disseminating Marketing Fund Activities, as well as the
administrative costs and overhead incurred by Franchisor, or any of its
Affiliates, with respect to the foregoing (including the cost of salaries and
overhead for Franchisor’s and its Affiliates’ personnel involved in Marketing
Fund Activities); and (ii) the cost of collecting and accounting for the
Marketing Funds. Franchisor or its Affiliates may (but will not be obligated to)
(i) loan money to be used for Marketing Fund Activities and Franchisor reserves
the right to charge interest at then-current market rates with respect to such
loans, and (ii) use Marketing Funds to repay any such loan plus interest.

                    D. When and if Marketing Materials are produced using
Marketing Funds, all System Hotels will receive a portion of such materials in
quantities determined by Franchisor. If Franchisee requests any Marketing
Materials in excess of such portion allocated to Franchisee, Franchisor will
require Franchisee to pay for the costs of such additional Marketing Materials.

                    E. Franchisor shall have the right, in its sole discretion,
to use up to twenty percent (20%) of the Marketing Funds to develop and enhance
or improve the computer systems designated by Franchisor for use by the System.
Such portion of the Fund shall be accounted for separately, and it shall be
known as the “Technology Fund”. If implemented, the Technology Fund may be used
by Franchisor to pay any costs or other expenses associated with the
acquisition, design, development, modification, improvement, replacement,
installation, implementation, training efforts and/or ongoing usage, maintenance
or support of and for any Electronic Systems used at or for the benefit of
System Hotels. If Franchisor determines, in its sole discretion, that any such
costs or other expenses shall not be paid from the Technology Fund, then such
costs and expenses shall remain the sole obligation of Franchisee outside the
Technology Fund.

          7.4 Special Marketing Programs.

                    Franchisor and its Affiliates may establish, coordinate,
affiliate with, and require Franchisee’s participation in Special Marketing
Programs. Special Marketing Programs may vary in duration, apply on a local,
regional, national, or Category basis, or involve clusters or groups of
Franchisor Lodging Facilities utilizing services on a shared basis. Examples of
Special Marketing Programs include cooperative advertising programs, sales and
marketing programs, customer satisfaction programs, travel agency programs,
events and Frequent Traveler Programs. Special Marketing Programs have a cost to
Franchisee that is in addition to the Marketing Fund Charge. If Franchisee
participates in a Special Marketing Program Franchisee will pay for such
programs on the same basis as paid by other

18

--------------------------------------------------------------------------------



participating System Hotels, as contemplated in Section 3.3.B. Franchisee may
elect to participate in such activities or Franchisor may require participation.

8. PROPERTY SYSTEM, RESERVATION SYSTEM, AND OTHER ELECTRONIC SYSTEMS

          8.1 Systems Installation.

                    Franchisee must, at its expense, purchase or lease, install,
maintain, and use at the Hotel all Electronic Systems in accordance with
specifications provided by or on behalf of Franchisor and may not use such
Electronic Systems to process administrative functions not specifically related
to the System.

          8.2 Reservation System.

                    Franchisor will make the Reservation System available to the
Hotel, provided if Franchisee is in breach of this Agreement and if such breach
is not cured within the time period required for cure of such breach under this
Agreement, Franchisor may, in addition to any other remedies it may have,
suspend the Hotel from using the Reservation System for so long as such breach
remains uncured. Franchisee waives all claims against Franchisor and its
Affiliates arising from Franchisee’s suspension from the Reservation System
under this Section 8.2, other than claims that Franchisee is not in breach of
this Agreement. Franchisee will cause the Hotel to participate in the
Reservation System, will use the Reservation System only for the benefit of the
Hotel, and will comply with all Standards related to participation.

          8.3 Optional System(s).

                    Franchisor may provide to Franchisee the specifications for
the Electronic Systems for optional systems. If Franchisor makes available
optional system(s) and Franchisee elects to use such system(s), Franchisee must,
at its expense, purchase or lease, install, maintain, and use at the Hotel all
Hardware and Software necessary for the proper and efficient utilization and
operation of such system(s) in accordance with specification provided by or on
behalf of Franchisor and pay any fees associated therewith pursuant to Section
3.4.

          8.4 System Communication Costs.

                    As part of the Property System, Reservations System, Yield
Management System and other systems, Franchisee will: (i) at its cost and
expense, use the communication system (such as telephone or Internet systems) as
specified or otherwise approved by Franchisor for System Hotels; and (ii) be
responsible for and pay: (a) charges for any communication system (such as
telephone or Internet lines) that connects Franchisee’s equipment to the
Property System, Reservation System, Yield Management System or other systems;
(b) the cost of supplies used in the operation of such equipment; and (c) all
other related expenses.

          8.5 Electronic Systems Provided Under License.

                    The Electronic Systems will remain the sole property of
Franchisor or any third party vendors, as applicable. Franchisee will at all
times treat the Electronic Systems as confidential. As a condition to using the
Electronic Systems, Franchisee must execute the Electronic Systems License
Agreement. Franchisee acknowledges that the Electronic Systems will be modified,
enhanced, replaced, or become obsolete, and that new Electronic Systems will be
created to meet the needs of the System and System Hotels and the continual
changes in technology and that any such new Electronic Systems will be

19

--------------------------------------------------------------------------------



subject to the terms of the Electronic Systems License Agreement. If from time
to time Franchisor determines that it is advisable or necessary to amend or
replace the Electronic Systems License Agreement as a result of the creation,
modification, enhancement, replacement or obsolescence of any Electronic
Systems, Franchisee, upon the request of Franchisor, will execute the
then-current form of Electronic Systems License Agreement or an amendment to the
Electronic Systems License Agreement.

9. OPERATIONS

          9.1 Operating the Hotel.

                    A. Franchisee will operate the Hotel using the System, in
compliance with the Standards, and in such a manner as to provide courteous,
uniform, respectable, and high quality lodging and other services and
conveniences to the public. Franchisee will maintain a high moral and ethical
standard and atmosphere at the Hotel. Franchisee will:

                              (1) permit the duly authorized representatives of
Franchisor to: (i) enter Franchisee’s facilities and inspect same at all
reasonable times to confirm that Franchisee is complying with the terms of this
Agreement and the Standards; and (ii) test any and all equipment, food products,
and supplies located at the Hotel. Franchisee may be required to pay any costs
related to such inspections and provide free lodging to any such inspector or
inspectors on official duty for such time as may be reasonably necessary;

                              (2) not knowingly permit gambling to take place at
the Hotel (except for a limited number of reputable charitable events permitted
by law) or use the Hotel for any casino, lottery, or other type of gaming
activities;

                               (3) not sell, display or use in the Hotel any
vending machines, honor bars (in Guestrooms), entertainment devices, or similar
products that have not been previously approved by Franchisor;

                              (4) fully participate in all customer surveys and
guest satisfaction audits and offer all guest services, which may include
complimentary services, as Franchisor may prescribe for System Hotels including
programs and services for senior citizens, children and frequent guests;

                              (5) fully participate in travel agent programs,
any complaint resolution and other programs as Franchisor may reasonably
establish for System Hotels, which programs may include providing complimentary
rooms or refunds to guests; and

                              (6) except as otherwise set forth herein, make
when due all payments in accordance with the terms of all contracts, agreements,
and invoices, except for payments that are disputed by Franchisee in good faith.

                    B. Franchisee will provide food and beverage service in the
Hotel in conformity with the Standards to insure the highest degree of quality
and service. Franchisee agrees:

                              (1) to use any food and beverage service outlet
solely for the operation of the business franchised hereunder; keep any food and
beverage service outlet open and in normal operation for such minimum hours and
days as Franchisor may prescribe;

20

--------------------------------------------------------------------------------



                              (2) to maintain in sufficient supply, and use at
all times, only such food and beverage products and ingredients, supplies, paper
goods, dinnerware and furnishings as conform with the Standards, and to refrain
from deviating therefrom without Franchisor’s prior written consent; and

                              (3) to sell or offer for sale only the menu items
and beverages prescribed in the Standards or otherwise approved in writing by
Franchisor; to sell or offer for sale all required menu and beverage items and
prepare them in accordance with the Standards; and to discontinue selling and
offering for sale any items as Franchisor may, in its discretion, disapprove in
writing at any time.

          9.2 System Promotion and Diversion to Other Businesses.

                    A. Franchisee must use all reasonable means to encourage and
promote the use of System Hotels everywhere. If Franchisee receives a request
for reservations or hotel services or accommodations or use of Public Facilities
in any area where a System Hotel or other suitable Franchisor Lodging Facility
is located, Franchisee must promptly refer such request to Franchisor or such
Franchisor Lodging Facility. Franchisee will not, without obtaining Franchisor’s
prior consent, associate or affiliate with any other hotel business organization
that requires Franchisee to refer business to other members of that
organization.

                    B. Unless Franchisee obtains Franchisor’s prior approval,
which approval may be withheld in Franchisor’s sole discretion, Franchisee will
ensure that no part of the Hotel or the System is used for or to further or
promote or divert business to:

                              (1) any lodging business (including any other
hotel operated by Franchisee or its Affiliates or in which Franchisee, its
Affiliates or a principal of Franchisee or its Affiliates owns or holds an
Ownership Interest) not operated under a trade name or trademark owned by
Franchisor or any of its Affiliates, including advertising or promotion of
hotels, vacation or time-sharing facilities (or any similar product sold on a
fractional or other basis with use rights on a weekly or other periodic basis),
conference centers, or other lodging products; or

                              (2) any other business or concession.

          9.3 Employees.

                    A. Franchisee must employ suitable individuals as a general
manager and other managers (e.g., reservations manager, sales manager, and other
department managers or persons with different titles but similar duties to the
foregoing) and qualified personnel sufficient to staff all positions at the
Hotel as required by the Standards or Franchisor. Franchisee’s general manager
and other managers will devote their full time to the management and operation
of the Hotel, and such Persons will not be employed in any other capacity by
Franchisee or its Affiliates without the consent of Franchisor. Franchisee must
use its best efforts to ensure that Franchisee’s employees at all times: (i)
conduct themselves in a competent and courteous manner in accordance with the
image and reputation of Franchisor and the System; (ii) wear uniforms designated
or approved by Franchisor; and (iii) maintain a neat and clean appearance and
render competent, sober and courteous service to all Persons.

                    B. All hiring decisions at the Hotel will be made solely by
Franchisee. Franchisor does not exercise any direction or control over the
employment policies or employment decisions of Franchisee. All employees of
Franchisee are solely employees of Franchisee, not Franchisor, and Franchisee is
not Franchisor’s agent for any purpose with regard to Franchisee’s employees.

21

--------------------------------------------------------------------------------



                    C. Franchisee agrees that Franchisor has the right to
communicate directly with the general manager and the other managers at the
Hotel regarding day-to-day operations of the Hotel, and such communications will
be deemed made to Franchisee. Franchisee authorizes Franchisor to rely on the
statements of such managers as to matters relating to the operation of the
Hotel.

          9.4 Management and Operation of the Hotel.

                    A. The Hotel will at all times be operated only by the
Person consented to by Franchisor in accordance with this Section 9.4. Such
Person (i) may be either (a) Franchisee or (b) if Franchisor in its sole
discretion in connection with the grant of the license in this Agreement
determines that Franchisee does not meet the requirements of this Section 9.4, a
management company other than Franchisee that would perform the day-to-day
operations of the Hotel (“Management Company”) and (ii) is identified in
Paragraph 3 of Exhibit A. Franchisee will at all times be responsible for
complying with the obligations of this Agreement regarding the management and
operation of the Hotel notwithstanding the retention of a Management Company.

                    B. Any Management Company retained by Franchisee must before
taking over operations of the Hotel: (i) be qualified and consented to by
Franchisor; and (ii) together with Franchisee, execute and deliver to Franchisor
a Management Company Acknowledgment. Franchisor’s consent to the Management
Company will be evidenced by its counter-execution of the Management Company
Acknowledgment. Franchisor may withhold its consent to any proposed Management
Company that, in Franchisor’s sole discretion: (a) is not financially capable or
responsible; (b) is not sufficiently experienced or qualified in managerial
skills or operational capacity or capability; (c) is otherwise unable to adhere
fully to the obligations and requirements of this Agreement; or (d) does not
provide Franchisor with all information that Franchisor reasonably requests or
with access to other businesses that Management Company operates. Franchisor
will have the right, at its option, to review any management agreement between
Franchisee and its proposed Management Company for the Hotel to confirm that
such management agreement is consistent with the terms of this Agreement and the
Management Company Acknowledgment. Franchisee agrees that Franchisor will be
under no obligation to consent to any proposed Management Company that is (or is
an Affiliate of any Person that is) a franchisor or owner of, is under the
common control of, is affiliated with, or manages lodging facilities exclusively
for the franchisor or owner of, a lodging facility trade name that is
competitive with Franchisor Lodging Facilities, irrespective of the number of
lodging facilities operating under such a trade name. If there is a change in
Control of the Management Company or if the Management Company becomes a
Competitor (or an Affiliate of a Competitor), or if there is a material adverse
change to the financial status or operational capacity of the Management
Company, Franchisee will, or will cause Management Company to, promptly notify
Franchisor of any such event and Franchisor may require Franchisee to terminate
its agreement with such Management Company and engage a replacement management
company that will be subject to Franchisor’s consent process under this Section
9.4.B. Franchisor will have at least thirty (30) days following Franchisor’s
receipt of notice and any information Franchisor requests to review and consent
to or reject any such replacement management company.

                    C. Franchisee agrees that Franchisor will have the right to
communicate directly with the Management Company and the managers at the Hotel
on matters relating to the operation of the Hotel, and Franchisee authorizes
Franchisor to rely on the communications of such managers or Management Company
as being on behalf of Franchisee.

                    D. Notwithstanding anything to the contrary set forth in
this Agreement, the Management Company Acknowledgment and/or Franchisor’s
Quality Assurance Program, if, during the Term of this Agreement, the Hotel is
placed in the Yellow Zone for any two consecutive tracking periods or in the Red
Zone for any single tracking period under Franchisor’s Quality Assurance
Program, then

22

--------------------------------------------------------------------------------



Franchisor may require, in its sole discretion, Franchisee to replace the
Management Company with another management company that has been approved by
Franchisor to operate the Hotel. Such replacement shall occur within sixty (60)
days from the receipt by Franchisee (or first refusal of delivery) of a written
notice by Franchisor advising Franchisee that it must replace the Management
Company. If Franchisee fails to replace Management Company in accordance with
the terms of this Section 9.4.D., then Franchisee shall be in material default
under this Agreement. For purposes of this Section 9.4.D., the terms “Yellow
Zone” and “Red Zone” refer to the “Yellow Zone” and the “Red Zone” (or any
comparable replacement terms) as such terms are used in Franchisor’s Quality
Assurance Program.

10. TRAINING, COUNSELING, AND ADVISORY SERVICES

          10.1 Training.

                    A. The Hotel must be managed by an individual or individuals
who have timely and successfully completed the training program(s) required by
Franchisor. Franchisor will have the right to require that the Hotel’s or
Franchisee’s management personnel attend or complete specific training
program(s), including before the opening or conversion of the Hotel or in
connection with a Transfer of Control of Franchisee or the Hotel. Such training
courses will be conducted at such time and place as Franchisor will designate.
Franchisee will advise Franchisor of all newly hired management personnel within
thirty (30) days after they commence employment, and such personnel will attend
and successfully complete such training program(s) within the time frame
Franchisor specifies.

                    B. Franchisee must conduct such training for Franchisee’s
employees as is required for them to properly operate, administer and manage the
Hotel in accordance with the Standards.

                    C. Franchisor may offer, and Franchisee may elect to
participate in, optional training courses for personnel engaged in operating or
managing System Hotels.

                    D. Franchisor will have the right to charge tuition, fees or
reimbursements described in Section 3.5 for all educational, training and
orientation programs that Franchisor offers, which must be paid before receiving
training materials or attending; provided, however, the tuition charge for
courses conducted by Franchisor will not be greater than the tuition charged for
employees attending from System Hotels operated by Franchisor. For all programs
and activities under this Section 10, whether mandatory or optional, Franchisee
will be responsible for paying all Travel Expenses, and the salary and other
compensation for individuals attending such training. Franchisor reserves the
right to require Franchisee to pay and/or reimburse Travel Expenses of the
providers of such training programs and services. Franchisor reserves the right
to require that Hotel employees execute confidentiality agreements in form and
substance satisfactory to Franchisor.

          10.2 Counseling and Advisory Services.

                    Franchisor will make its representatives available at
Franchisor’s designated offices at reasonable hours or to meet in person to
consult with and advise (but not provide legal counsel or advice to) Franchisee
regarding the design, operation, and management of the Hotel as a System Hotel.
If Franchisor’s representative travels to the Hotel to provide such services,
Franchisee must pay the expenses of such representative while at, going to, and
coming from, the Hotel, including Travel Expenses, and salary or other
compensation, in accordance with Section 3.6.

23

--------------------------------------------------------------------------------



11. PHYSICAL FACILITIES, SUPPLIES, AND GOODS

          11.1 Repairs and Maintenance.

                    A. Franchisee will maintain the Hotel in good repair and
first-class condition and in conformity with Applicable Law and the Standards.
Franchisee or its Affiliates must fund the cost of all repairs and alterations
at the Hotel. Franchisee will not make any major repairs, alterations, renewals,
replacements, or additions to the Hotel or carry out any material alterations to
the Hotel (including the design, character, or appearance thereof) without first
obtaining the prior consent of Franchisor, unless such repairs, alterations,
renewals, replacements, or additions are required by any Applicable Law or are
otherwise required for the continued safe and orderly operation of the Hotel.

                    B. Franchisee must complete a significant renovation of
Guestrooms, Guestroom corridors and Public Facilities, including (i) replacement
of Soft Goods at least every five (5) to six (6) years after the date such Soft
Goods were installed and (ii) replacement of Case Goods at least every ten (10)
to twelve (12) years after the date such Case Goods were installed; provided,
however earlier or more frequent renovations or replacements may be necessary to
maintain the quality level of the Hotel in compliance with the Standards and to
comply with the Quality Assurance Program. In connection with replacements in
the immediately preceding sentence, the replacement of all Soft Goods or all
Case Goods, as the case may be, will be done at the same time rather than being
done in a piecemeal fashion or in phases. If Franchisee cannot demonstrate the
date of installation of Soft Goods or Case Goods, Franchisor will determine the
date of installation for purposes of the first sentence of this Section 11.1.B
after consultation with Franchisee.

                    C. In connection with any replacement of Soft Goods or Case
Goods, Franchisor has the right to require Franchisee to upgrade the rest of the
Hotel to conform to the building décor, trade dress, and FF&E required under
then-current Standards for System Hotels of similar age. Franchisee will submit
its plans for such upgrading and remodeling to Franchisor for its review and
approval prior to commencing same. Franchisor will promptly review the plans for
the limited purpose of determining whether the plans comply with the Standards
and the applicable renovation scope. Franchisee will not begin the upgrading and
remodeling until Franchisor notifies Franchisee that the plans comply with the
Standards and the applicable renovation scope.

          11.2 Funding and Reserve.

                    A. Franchisee or its Affiliates must fund the cost of all
repairs and alterations at the Hotel. In order to provide funds to accomplish
the renovations described in 11.1.B. above, and other necessary replacements and
renewals of FF&E, Franchisee will establish the Reserve, at a bank selected by
Franchisee and acceptable to Franchisor. All interest earned on funds in the
Reserve will be deposited in and credited to the Reserve in addition to the
other funds already in the Reserve. The Reserve will not be used for repairs,
alterations, improvements, renewals or replacements to the Hotel building’s
structure or to its mechanical, electrical, heating, ventilating, air
conditioning, plumbing or vertical transportation systems, which structure and
operating systems will be maintained in good repair and condition from other
funds.

                    B. Commencing with the Opening Date and continuing
throughout the Term, Franchisee, within fifteen (15) days after the end of each
month, will transfer into the Reserve an amount equal to five percent (5%) of
Gross Revenues for such month.

24

--------------------------------------------------------------------------------



                    C. At the end of each year, any amounts remaining in the
Reserve will be carried forward to the next year, and will not be credited
against or decrease the amount otherwise required to be deposited in the Reserve
in the next year.

                    D. No later than fifteen (15) days before the beginning of
each year, Franchisee will prepare and submit to Franchisor for its review and
approval (i) an estimate of the expenditures necessary each year to maintain the
Hotel and the amounts necessary from the Reserve for the necessary replacements
and renewals of FF&E and the significant renovations described in Section 11.1
to be made during the upcoming year; and (ii) plans covering the next succeeding
five (5) years that: (a) address renovations, replacements, and renewals of FF&E
required to comply with the Standards; and (b) identify the availability of
funding for same.

                    E. Franchisee agrees that the contributions to the Reserve
required by Section 11.2.B. may not be sufficient to keep the Reserve at the
levels necessary to make all replacements and renewals of FF&E necessary to
maintain the Hotel as a high quality facility and in accordance with the
Standards. If the funds in the Reserve are insufficient for such purpose,
Franchisee will promptly provide the necessary funds in addition to the monthly
contributions set forth in Section 11.2.B.

12. SYSTEM AND STANDARDS; FRANCHISEE ASSOCIATION

          12.1 Compliance with System and Standards.

                    A. Franchisee agrees that conformity with all aspects of the
System and the Standards is essential in order to maintain the uniform quality
and guest service of System Hotels and to enhance public acceptance of and
demand for System Hotels. Therefore, Franchisee agrees that it will comply with
the Standards in all matters involving the Hotel, and operate the Hotel in
compliance with the System, this Agreement, and the other Marriott Agreements.

                    B. Franchisor will make the Standards available to
Franchisee either in paper copy or in digital, electronic, or computerized form,
or in some other form now existing or hereafter developed. Franchisee must pay a
fee to retrieve, review, use, or access the Standards not in paper form. The
Standards will at all times remain the sole property of Franchisor and its
Affiliates. Franchisee will at all times ensure that Franchisee’s copy of the
Standards is kept up-to-date, and if there is any dispute as to the contents of
the Standards, the then-current Standards will control.

          12.2 Modification of the System and Standards.

                    A. Franchisor and its Affiliates expressly reserve the
right, in their Reasonable Business Judgment, to modify the System and Standards
or any part of either and such modifications may include materially changing,
adding or deleting elements of the System; provided, however, that any
modification of the Proprietary Marks under Section 13.2.B(3) may be made in
Franchisor’s sole discretion. Franchisee agrees that modifications to the System
may be made for all System Hotels or for any Category thereof.

                    B. Franchisee agrees that modifications to the System may
require Franchisee to contribute to the cost of such modifications on a fair and
consistent basis with other participating System Hotels or other hotels, as
determined by Franchisor. To the extent that such modification relates to an
ongoing program or system, such as the Reservation System, the Yield Management
System, or Property System, or to any new Electronic Systems or other program or
system, ongoing payments related to such modifications will be made in
accordance with Section 3.

25

--------------------------------------------------------------------------------



          12.3 Franchisee Association.

                    If Franchisor should, during the Term, sanction the
formation of an association to consider topics relating to the operation of
System Hotels and to make recommendations to Franchisor regarding such topics
and any and all other appropriate matters (the “Association”), Franchisee,
Franchisor and other System Hotel franchisees and licensees will be eligible for
membership and Franchisee will pay to the Association all dues and assessments
authorized by the Association (which will be consistently applied to all
franchisees in the System). The Association will adopt such bylaws and elect
officers as are deemed appropriate. Recommendations of the Association will be
transmitted to Franchisor and regarded by Franchisor as expressing the consensus
of members of the Association.

13. PROPRIETARY MARKS AND INTELLECTUAL PROPERTY

          13.1 Franchisor’s Representations and Responsibility Regarding the
Proprietary Marks.

                    A. Franchisor represents with respect to the Proprietary
Marks that:

                              (1) Franchisor and its Affiliates have the right
to grant Franchisee the right to use the Proprietary Marks in accordance with
this Agreement; and

                              (2) Franchisor will take or will cause to be taken
all steps reasonably necessary to preserve and protect the ownership and
validity of the Proprietary Marks; provided Franchisor will not be required to
maintain any registration for the Proprietary Marks that Franchisor determines,
in its sole discretion, cannot or should not be maintained.

                    B. Subject to Franchisee’s compliance with the terms of this
Agreement, Franchisor will indemnify and hold Franchisee harmless against claims
that Franchisee’s use of the Proprietary Marks infringes upon the rights of any
third party unrelated to Franchisee, if Franchisee gives immediate notice of any
such claim to Franchisor, permits Franchisor to have sole control over the
defense and settlement of the claim, and cooperates fully with Franchisor in
defending or settling the claim.

          13.2 Franchisee’s Use of System and Intellectual Property.

                    A. With respect to Franchisee’s use of the System and
Intellectual Property under this Agreement:

                              (1) Franchisee will use the System and
Intellectual Property only for such uses regarding the operation of the Hotel as
are expressly authorized under this Agreement or otherwise authorized by
Franchisor and only in the form and manner authorized by Franchisor, and any use
thereof not so authorized will constitute an infringement of Franchisor’s rights
as well as a material default of this Agreement;

                              (2) Franchisee will use the Proprietary Marks only
in substantially the same places, combination, arrangement, and manner as
provided in the Standards or approved by Franchisor. Franchisee will use the
symbol “®,” “TM,” “SM” or such symbols or words as Franchisor may designate to
protect the Proprietary Marks;

                              (3) Franchisee must identify itself as a
franchisee or licensee of Franchisor and the owner and/or operator of the Hotel
only as allowed or required by Franchisor and only in a manner and form
designated by Franchisor. Franchisee will not use the Proprietary Marks in any
manner that would or could imply that Franchisee has an Ownership Interest in
the Proprietary Marks, including,

26

--------------------------------------------------------------------------------



on Franchisee’s corporate letterhead, business forms, contracts, or business
cards, except as set forth in the Standards;

                              (4) Franchisee does not have any right to and will
not Transfer, sublicense, or allow any Person to use any of the Intellectual
Property, except as expressly permitted in this Agreement;

                              (5) Franchisee will not use the Intellectual
Property to incur any obligation or indebtedness on behalf of Franchisor or any
of its Affiliates;

                              (6) Franchisee will not use any Proprietary Mark
or marks or names that are similar, in Franchisor’s sole opinion, as part of
Franchisee’s corporate or legal name or in connection with any business activity
or venture (other than the Hotel) or as a road name or address, or apply for
trademark or service mark registration of any Proprietary Mark, any variation
thereof or any mark similar to any Proprietary Mark, in the United States or any
other jurisdiction, whether alone or in combination with other trademarks, trade
names, trade dress, symbols, logos, slogans, designs, insignia, emblems,
devices, or service marks;

                              (7) Franchisee must: (i) comply with Franchisor’s
instructions in filing and maintaining any required business, trade, fictitious,
assumed, or similar name registrations; (ii) obtain Franchisor’s prior approval
of any name to be so registered; and (iii) indicate in the registration
documents that Franchisee has the right to use such name only subject to the
terms of this Agreement. Franchisee must also execute any documents and take
such other action deemed necessary by Franchisor or its counsel to protect the
Proprietary Marks or maintain their validity and enforceability; and

                              (8) if litigation involving the Intellectual
Property is instituted or threatened against Franchisee or any notice of such
infringement is received by Franchisee, or if Franchisee becomes aware of any
infringement, Franchisee will promptly notify Franchisor in writing and will
cooperate fully with Franchisor in Franchisor’s defense or settlement of such
litigation. Franchisee will not make any demand or serve any notice, orally or
in writing, or institute any legal action, or negotiate, litigate, compromise or
settle any controversy with respect to any such litigation, without first
obtaining Franchisor’s prior consent, which consent may be withheld in
Franchisor’s sole discretion. Franchisor will have the right to bring such
action and to join Franchisee as a party to any action in which Franchisor is or
may be a party as to which Franchisee is or would be a necessary or proper
party.

                    B. Franchisee agrees that:

                              (1) Franchisor and its Affiliates are, in the
aggregate, the owners or licensees of all right, title, and interest in and to
the System (other than Electronic Systems provided by or licensed by third
parties) and the goodwill associated with and symbolized by the Proprietary
Marks;

                              (2) the Proprietary Marks are valid and serve to
identify the System and those who hold rights to operate hotels under the
System;

                              (3) the Proprietary Marks and other aspects of the
System are subject to replacement, addition, deletion, and other modification by
Franchisor (or the Affiliate that owns the Proprietary Marks) in its sole
discretion. If any such action is taken by Franchisor (or the Affiliate that
owns the Proprietary Marks), Franchisee will promptly accept and use such
replacement, addition, deletion, and other modification, and, in the case of the
Proprietary Marks, display such changed Proprietary Marks as if they were part
of the System as of the Effective Date (and replace, add, remove or

27

--------------------------------------------------------------------------------



modify the Proprietary Mark(s) that have been so changed), and Franchisee will
bear the cost of conforming the Hotel to any such replacement, modification,
addition, deletion, or other change;

                              (4) During the Term and thereafter, Franchisee
will not directly or indirectly (i) attack the ownership, title or rights of
Franchisor or its Affiliates in and to any part of the System; (ii) contest the
validity of any part of the System or the right of Franchisor to grant to
Franchisee the use of any part of the System(other than Electronic Systems
provided by or licensed by third parties) in accordance with this Agreement;
(iii) take any action or refrain from taking any action that could impair,
jeopardize, violate, or infringe any part of the System; (iv) claim adversely to
Franchisor or its Affiliates any right, title, or interest in and to the System;
or (v) misuse or harm or bring into dispute the System;

                              (5) Franchisee has no Ownership Interest in the
System. Franchisee’s use of the Intellectual Property and other aspects of the
System under this Agreement (including any modifications, derivatives or
additions thereto proposed by or on behalf of Franchisee or its Affiliates) will
not give Franchisee any Ownership Interest or other interest in or to the
Intellectual Property or any other aspect of the System, except the nonexclusive
license granted by this Agreement. Franchisee hereby assigns (and will cause
each of its employees or independent contractors who contributed to such
modifications, derivatives or additions to assign) to Franchisor, in perpetuity
throughout the world, all rights, title and interest (including the entire
copyright and all renewals, reversions and extensions thereof) in and to all
modifications, derivatives and additions to the Intellectual Property and other
aspects of the System proposed by or on behalf of Franchisee or its Affiliates.
Franchisee waives (and will cause each of its employees or independent
contractors who contributed to such modifications, derivatives or additions to
waive) all “moral rights of authors” or any similar rights that Franchisee (or
its employees or independent contractors) may now or hereafter have in the
modifications, derivatives and additions to the Intellectual Property and other
aspects of the System proposed by or on behalf of Franchisee or its Affiliates.
Franchisee agrees to execute (or cause to be executed) and deliver to Franchisor
any documents and to do any acts that may be deemed necessary by Franchisor to
perfect or protect the title in the modifications, derivatives or additions
herein conveyed, or intended to be conveyed now or in the future;

                              (6) all goodwill arising from Franchisee’s use of
the System (other than Electronic Systems provided by or licensed by third
parties) and any other aspect of the System will inure solely and exclusively to
Franchisor’s benefit, and upon expiration or termination of this Agreement, no
monetary amount will be assigned as attributable to any goodwill associated with
Franchisee’s use of any aspect of the System; and

                              (7) the rights in, and license of, the System
granted hereunder to Franchisee are nonexclusive, and thus Franchisor and its
Affiliates may:

                                   (a) use and may grant franchises and/or
licenses to others to use the System, and otherwise profit from the System; and

                                   (b) establish, develop, franchise, and
license other systems that use the Intellectual Property and other aspects of
the System, without offering or providing Franchisee any rights in, to, or under
such other systems.

                    C. The provisions of this Section 13.2 will survive the
expiration or termination of this Agreement.

28

--------------------------------------------------------------------------------



          13.3 Franchisee’s Use of Other Marks.

                    A. Franchisee will not use in any manner any of the System
in connection with any Other Mark(s), without Franchisor’s prior approval.

                    B. Franchisee will not use any name or Other Mark in
connection with the Hotel that may infringe upon or tend to be confused with a
third party’s trade name, trademark, or other rights in intellectual property.

                    C. Franchisee will not use or permit the use of any Other
Mark in or at the Hotel or in any Marketing Materials, advertising of, for,
relating to or involving the Hotel or its operation without Franchisor’s prior
approval, which approval may be granted or withheld in Franchisor’s sole
discretion.

          13.4 Internet Website.

                    A. With the exception of a website that describes
Franchisee’s franchise relationship with Franchisor and as stated in this
Section 13.4 or the Standards, Franchisee will not display the Proprietary Marks
on or associate the System with (through a link or otherwise) any website,
electronic Marketing Materials, domain name, address, designation, or listing on
the Internet or other communication system without the express consent of
Franchisor. If Franchisor permits Franchisee to display or use the Proprietary
Marks on Franchisee’s Internet site, the form, content and appearance of
Franchisee’s Internet site, and any modifications thereto, must comply with the
Standards and be approved by Franchisor before it is posted on the Internet so
that Franchisor can maintain the common identity of the System Hotels and the
Proprietary Marks.

                    B. Franchisee acknowledges that the www.marriott.com domain
name is the sole property of Franchisor and its Affiliates. Franchisee will not,
directly or indirectly, use, register, obtain or maintain a registration for any
Internet domain name, address, or other designation that contains any
Proprietary Mark or any mark that is in Franchisor’s sole opinion confusingly
similar, including misspellings and acronyms. Upon Franchisor’s request,
Franchisee must promptly take all steps to cancel or transfer to Franchisor or
its designee any such domain name, address, or other designation under its
control.

14. CONFIDENTIAL INFORMATION; DATA PROTECTION LAWS

          14.1 Confidential Information.

                    Franchisee will not, during the Term or thereafter, without
Franchisor’s prior consent, which consent may be granted or withheld in
Franchisor’s sole discretion, copy, duplicate, record, reproduce, in whole or in
part, or otherwise transmit or make available to any “unauthorized” Person any
Confidential Information. Franchisee may divulge such Confidential Information
only to such of Franchisee’s employees or agents as require access to it in
order to operate the Hotel, and only if such employees or agents are apprised of
the confidential nature of such information before it is divulged to them and
they are bound by confidentiality obligations substantially similar to those
listed above. All other Persons are “unauthorized” for purposes of this
Agreement. Franchisee agrees that the Confidential Information has commercial
value and that Franchisor and its Affiliates have taken reasonable measures to
maintain its confidentiality, and, as such, the Confidential Information is
proprietary and a trade secret of Franchisor and its Affiliates. Franchisee will
be liable to Franchisor for any breaches of the confidentiality obligations in
this Section 14.1 by its employees and agents. Franchisee will maintain the
Confidential Information in a safe and secure location and will immediately
report to Franchisor the theft or loss of all or any part of the Confidential
Information.

29

--------------------------------------------------------------------------------



          14.2 Data Protection Laws.

                    Franchisee will: (i) comply with all applicable Data
Protection Laws; (ii) comply with all of Franchisor’s requirements regarding the
Data Protection Laws contained in the Standards or otherwise; (iii) refrain from
any action or inaction that could cause Franchisor or its Affiliates to breach
any of the Data Protection Laws; (iv) do and execute, or arrange to be done and
executed, each act, document and thing necessary or desirable to keep Franchisor
and its Affiliates in compliance with any of the Data Protection Laws; (v)
reimburse Franchisor and its Affiliates for any and all costs incurred in
connection with the breach by Franchisee of such Data Protection Laws or
Standards; and (vi) permit Franchisor and its Affiliates to use any data or
other information each of them gathers concerning Franchisee and its Affiliates
in connection with the establishment and operation of System Hotels by
Franchisor and its Affiliates.

15. ACCOUNTING AND REPORTS

          15.1 Books, Records, and Accounts.

                    Franchisee at its expense must maintain and preserve for the
Hotel for at least five (5) years from the dates of their preparation, complete
and accurate books, records, and accounts in accordance with the Uniform System
and United States generally accepted accounting principles, consistently
applied, Applicable Law and the Standards. Franchisee’s obligation to preserve
such books, records and accounts will survive the expiration or termination of
this Agreement.

          15.2 Reports.

                    A. Upon the request of Franchisor, Franchisee must, at its
expense, submit to Franchisor within fifteen (15) days after the close of each
Accounting Period, an operating statement containing such information required
by Franchisor, including the Gross Revenues and Gross Room Sales for such
Accounting Period. In addition, within sixty (60) days after the close of each
calendar or fiscal year, whichever is used by Franchisee for income tax
purposes, Franchisee must furnish Franchisor a full and complete statement of
income and expense from the operation of the Hotel for such preceding year,
which will be prepared in accordance with the Uniform System and United States
generally accepted accounting principles, consistently applied, Applicable Law
and the Standards. The statement must be prepared in accordance with the Uniform
System “Income Statement” with standard line items for those specified by
Franchisor. Such statement also will include a reasonably detailed accounting
(with such supporting documentation as Franchisor may reasonably request) of the
contributions to, and expenditures from, the Reserve during such year, and such
other information that Franchisor requires.

                    B. Franchisee must, at its expense, submit to Franchisor
such other miscellaneous forms, periodic and other reports, records, financial
statements, and other information relating to Franchisee, the Hotel and the
Hotel’s marketing, sales and guests as Franchisor may reasonably request, in the
form and at the times and places specified by Franchisor. Franchisor has the
right to access Franchisee’s Property System and Reservation System directly to
obtain marketing, sales and guest information, and Franchisee will take all
actions reasonably necessary to provide such access.

          15.3 Franchisor Examination and Audit of Hotel Records.

                    A. Franchisor and its authorized representatives have the
right, at any time, but upon reasonable notice to Franchisee, to: (i) examine
and copy, at Franchisee’s expense, all books, records, accounts, and tax returns
of Franchisee related to the operation of the Hotel during the five years
preceding such examination; and (ii) have an independent audit made of any of
such books, records,

30

--------------------------------------------------------------------------------



accounts, and tax returns. Franchisee must provide lodging without charge to
Franchisor’s representatives or independent auditors while conducting and
completing such audits, and Franchisee must provide such other assistance as may
be reasonably requested related to the audit. If an examination or audit reveals
that Franchisee has made underpayments to Franchisor or any of its Affiliates,
Franchisee must immediately pay to Franchisor or such Affiliate upon demand, the
amount underpaid plus interest on the underpaid amount which will accrue thereon
at a rate per annum equal to the Interest Rate from the date such amount was due
until paid.

                    B. If an examination or audit discloses an understatement of
payments due to Franchisor of five percent (5%) or more for the period being
examined or audited, or if the examination or audit reveals that the accounting
procedures are insufficient to determine the accuracy of the calculation of any
payments due, Franchisee must reimburse Franchisor for all costs and expenses
connected with the examination or audit (including reasonable accounting and
attorneys’ fees). If the examination or audit establishes a pattern of
underreporting, Franchisor has the right to require that the annual financial
reports due under Section 15.2.A be audited by an independent accounting firm
consented to by Franchisor. The foregoing remedies are in addition to any other
remedies that Franchisor may have under this Agreement, including the right to
terminate this Agreement in accordance with Section 19.

                    C. If an examination or audit reveals that Franchisee has
made overpayments to Franchisor or any of its Affiliates, the amount of any such
overpayment, without interest, will be promptly credited against future payments
due and payable by Franchisee to Franchisor or such Affiliate.

16. INDEMNIFICATION AND INSURANCE

          16.1 Indemnification.

                    Franchisee will, and hereby does, indemnify, defend, and
hold harmless Franchisor and its Affiliates, their officers, directors, agents
and employees, and their respective successors and assigns, from and against all
losses, costs, liabilities, damages, claims, and expenses of every kind and
description, including allegations of negligence by Franchisor and its
Affiliates and their officers, employees, and agents, to the fullest extent
permitted by Applicable Law, and including reasonable attorneys’ fees, arising
out of or resulting from: (i) the unauthorized use of the Proprietary Marks;
(ii) the violation of Applicable Law; or (iii) the construction, renovation,
upgrading, alteration, remodeling, repair, operation, ownership or use of the
Hotel or the Approved Location or of any other business conducted on, related
to, or in connection with the Hotel or the Approved Location. Franchisee must
promptly give notice to Franchisor of any action, suit, proceeding, claim,
demand, inquiry, or investigation related to the foregoing. Franchisor will in
any event have the right, through counsel of its choice, at Franchisee’s
expense, to control the defense or response to any such action to the extent
such action affects the interests of Franchisor, and such undertaking by
Franchisor will not, in any manner or form, diminish Franchisee’s obligations to
Franchisor hereunder. Under no circumstances will Franchisor or a Person
indemnified hereunder be required or obligated to seek recovery from third
parties or otherwise mitigate its losses in order to maintain a claim for
indemnification against Franchisee under this Agreement, and the failure to
pursue such recovery or mitigate a loss will in no way reduce the amounts
recoverable from Franchisee by a Person indemnified hereunder. Franchisee’s
obligations under this Section 16.1 will survive the termination or expiration
of this Agreement.

          16.2 Insurance.

                    A. During the Term, Franchisee, at its expense, will procure
and maintain such insurance as may be required by the terms of any lease or
mortgage on the Approved Location, and in any event no less than the following:

31

--------------------------------------------------------------------------------



                              (1) Property Insurance

                                        (a) Property insurance (or builder’s
risk insurance during any period of construction) including boiler and machinery
coverage on the Hotel building(s) and contents against loss or damage by fire,
lightning, windstorm, and all other risks covered by the usual all-risk policy
form, all in an amount not less than ninety percent (90%) of the full
replacement cost thereof and a waiver of co-insurance and agreed amount
endorsement. Said policy will also include coverage for landscape improvements
and law and ordinance coverage in reasonable amounts.

                                        (b) Business interruption insurance
covering at least twelve (12) months’ loss of profits and necessary continuing
expenses (including Franchisee Fees) for interruptions caused by any occurrence
covered by the insurance referred to in Sections 16.2.A(1)(a), (c) and (d). Such
business interruption insurance will name Franchisor as a loss payee as its
interest may appear.

                                        (c) If the Hotel is located in whole or
in part within an area identified by the federal government as having a special
flood hazard, flood insurance in an amount not less than the maximum coverage
available under the National Flood Insurance Program and excess flood coverage
with reasonable limits, but in no event less than ten percent (10%) of the full
replacement cost of the Hotel building and contents, including business
interruption coverage in an amount not less than that set forth in Section
16.2.A(1)(b).

                                        (d) If the Hotel is located in an
“earthquake prone zone” or “windstorm prone zone” as determined by the U.S.
Geological Survey or the insurance industry, earthquake insurance and windstorm
insurance in an amount not less than the probable maximum loss less any
applicable deductibles, including business interruption coverage in an amount
not less than that set forth in Section 16.2.A(1)(b), all as determined by a
recognized earthquake or windstorm engineering firm, as applicable.

                              (2) Workers’ compensation insurance in statutory
amounts on all employees of the Hotel and employer’s liability insurance in
amounts not less than $1,000,000 per accident/disease.

                              (3) Comprehensive or commercial general liability
insurance for any losses arising or pertaining to the Hotel or its operation,
with combined single limits of $1,000,000 per each occurrence for bodily injury
and property damage. If the general liability coverages contain a general
aggregate limit, such limit will be not less than $2,000,000, and it will apply
in total to this Hotel only. Such insurance will be on an occurrence policy form
and will include premises and operations, independent contractors, blanket
contractual, products and completed operations, advertising injury, employees as
additional insureds, broad form property damage, personal injury, incidental
medical malpractice, severability of interests, innkeeper’s and safe deposit box
liability, and explosion, collapse and underground coverage during any
construction, renovation, upgrading and/or remodeling.

                              (4) Liquor Liability (applicable when Franchisee
distributes, sells, serves, or furnishes alcoholic beverages) for combined
single limits of bodily injury and property damage of not less than $1,000,000
each occurrence.

                              (5) Business Auto Liability including owned,
non-owned and hired vehicles for combined single limits of bodily injury and
property damage of not less than $1,000,000 each occurrence.

32

--------------------------------------------------------------------------------



                              (6) Umbrella Excess Liability on a following form
in excess of the liability insurance required under subsections A(2) through (5)
immediately above in not less than the amount set forth opposite the number of
stories in height that the Hotel is above ground:

 

 

 

 

 

Number of Stories
Above Ground

 

Umbrellas Excess
Liability Amount

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

3 or less

 

$

9,000,000

 

4 or 5

 

$

14,000,000

 

                              Such coverage will apply in total to the Hotel
only by specific endorsement. Franchisor will have the right to require
Franchisee to increase the amount of coverage if the number of stories of the
Hotel above ground is greater than five (5) or if, in Franchisor’s Reasonable
Business Judgment, such an increase is warranted.

                              (7) Fidelity insurance coverage or a fidelity bond
in an amount not less than $250,000 per occurrence.

                              (8) Such other insurance as may be customarily
carried by other hotel operators on hotels similar to the Hotel.

                    B. The following general insurance requirements will be
satisfied by Franchisee:

                              (1) All insurance under subsection A(1)(b), and
A(3) through (8) of this Section will by endorsement specifically name as
unrestricted additional insureds Franchisor, any Affiliate of Franchisor
designated by Franchisor, and their employees and agents. All insurance required
hereunder will be specifically endorsed to provide that the coverages will be
primary and that any insurance carried by any additional insured will be excess
and non-contributory.

                              (2) Any deductibles or self-insured retentions
maintained by Franchisee (excluding deductibles for high hazard risks in high
hazard geological zones, such as earthquake and windstorm, which will be as
required by the insurance carrier) will not exceed $25,000, or such higher
amount as may be approved in advance in writing by Franchisor.

                              (3) All insurance purchased in compliance herewith
will be placed with insurance companies reasonably acceptable to Franchisor and
licensed to do business in the state where the Hotel is located. Such licensing
requirement will not apply to those insurers providing umbrella excess liability
above $5,000,000 under subsection A(6) of this Section.

                              (4) All insurance required hereunder will contain
an endorsement whereby the policies will not be canceled, non-renewed, or
materially changed without at least thirty (30) days prior notice to Franchisor.
Franchisee will deliver to Franchisor a certificate of insurance (or certified
copy of such insurance policy if requested by Franchisor) evidencing the
coverages required herein. Renewal certificates of insurance (or certified
copies of such insurance policy if requested by Franchisor) will be delivered to
Franchisor not less than ten (10) days prior to their respective inception
dates.

                              (5) All insurance required hereunder may be
effected under policies of blanket insurance that cover other properties of
Franchisee and its Affiliates so long as such blanket insurance fulfills the
requirements herein.

33

--------------------------------------------------------------------------------



                              (6) Franchisee’s obligation to maintain the
insurance hereunder will not relieve Franchisee of its obligations under Section
16.1.

                              (7) Should Franchisee for any reason fail to
procure or maintain the insurance required by this Agreement or as revised for
substantially all franchisees or licensees in the United States by the Standards
or otherwise in writing, Franchisor will have the right and authority (without
however any obligation to do so) to immediately procure such insurance and to
charge the cost thereof to Franchisee, which charges, together with a reasonable
fee for Franchisor’s expenses in so acting, will be payable by Franchisee
immediately upon notice.

17. TRANSFERABILITY OF INTERESTS

          17.1 Transfers of Interests in the Hotel and Franchisee.

                    Franchisee agrees that its rights and duties in this
Agreement are personal to Franchisee, and that Franchisor entered into this
Agreement in reliance on the business skill, financial capacity, and character
of Franchisee and its principals and Affiliates. A Transfer of any Ownership
Interest in Franchisee, the Hotel or any Ownership Interest in the Hotel, any of
Franchisee’s rights or obligations under this Agreement, or a Transfer of, or
change of Control in, Franchisee or a Control Affiliate is prohibited without
the prior written consent of Franchisor except as otherwise set forth in
Sections 17 or 18. Upon Franchisor’s request, Franchisee will furnish Franchisor
with a list of the names and addresses of the Interestholders in Franchisee and
any Control Affiliate (other than holders of Ownership Interests that are
publicly-traded and were purchased on the open market).

          17.2 Transfers of Controlling Ownership Interests.

                    A. Except as set forth elsewhere in Sections 17 and 18, if
Franchisee or any Interestholder of Franchisee or a Control Affiliate wishes to
Transfer the Hotel, its Ownership Interest in the Hotel, a direct or indirect
Controlling Ownership Interest in Franchisee, or effect a transaction that
otherwise results in a direct or indirect change of Control in Franchisee,
Franchisee will provide notice of such proposed Transfer to Franchisor. The
notice will state the full name and identity of all of the parties to the
proposed Transfer, including Interestholders of such parties and the terms of
the Transfer, together with all other related information that is reasonably
requested by Franchisor. Prior Transfers of Ownership Interests by or to the
same Person or an Affiliate of such Person will be considered in determining
whether a Transfer of a Controlling Ownership Interest or change of Control has
occurred. Within thirty (30) days after Franchisor receives such notice and
required information, Franchisor will notify Franchisee of Franchisor’s election
of one of the following two alternatives:

                              (1) Franchisor’s election to consent to such
Transfer, together with the conditions to the Transfer, which include the
following as conditions:

                                        (a) Franchisee must deliver to
Franchisor all documents, information and representations and warranties with
respect to transferee’s corporate organization, authority, and ownership
requested by Franchisor, including a complete copy of the sale and purchase
agreement or similar document effecting the Transfer;

                                        (b) Franchisee must satisfy all of its
accrued monetary obligations to Franchisor and its Affiliates, including an
amount equal to a reasonable estimate of the costs and fees not yet accumulated
and/or invoiced, and will execute, in a form prescribed by Franchisor, a general
release of any and all claims against Franchisor and its Affiliates, and their
respective officers, directors, agents and employees;

34

--------------------------------------------------------------------------------



                                        (c) the proposed transferee must
complete and submit to Franchisor a new franchise application together with the
then-current application fee being charged to System Hotel franchisees
(“Transfer Fee”). If Franchisor does not consent to the Transfer application,
Franchisor will refund the Transfer Fee, less Ten Thousand Dollars ($10,000),
which Franchisor will retain;

                                        (d) the transferee must enter into
Franchisor’s then-current form franchise agreement and relevant ancillary
agreements, which will contain the standard terms (except for duration, as
provided below) then being issued for new franchised hotels under the System,
including the then-current fees and charges. The new franchise agreement will be
for a term that expires on or after the last day of the Term and provide for the
upgrade of the Hotel to address any needed renovations and to bring the Hotel
into compliance with Franchisor’s then-current Standards (including Franchisor’s
Fire Protection and Life Safety Standards) pursuant to a property improvement
plan (“PIP”). Franchisee will pay Franchisor’s then-current, non-refundable
property improvement plan fee (currently, Ten Thousand Dollars ($10,000)) to
cover Franchisor’s costs associated with creating the PIP;

                                        (e) the transferee must retain a
Management Company consented to by Franchisor to control the day-to-day
operations of the Hotel if Franchisor determines that transferee is not
qualified to operate the Hotel;

                                        (f) the transferee must certify in
writing that: (i) Franchisor did not endorse, recommend, or otherwise concur
with the terms of the Transfer, (ii) Franchisor did not comment upon any
financial projections submitted by Franchisee to transferee, and (iii)
Franchisor did not participate in the determination of the consideration to be
paid;

                                        (g) Franchisor will have the right to
require that the transferee pay Franchisor’s outside counsel costs in connection
with any such Transfer;

                                        (h) if the transferee is a subsidiary of
a real estate investment trust or a publicly-held entity, or if the Hotel will
be operated by a Management Company, Franchisor may require the transferee to
establish and maintain a reserve to support the cost of future repairs and
replacements of FF&E, and the transferee will deposit into such reserve each
month throughout the term of the franchise agreement an amount equal to five
percent (5%) of Gross Revenues or such other amount as determined by Franchisor;
and

                                        (i) if due to the unique ownership
structure of the transferee or the Hotel, Franchisor’s limited involvement
franchising hotels with such structure (unique or not), the debt service on the
Hotel, or the financial status of the transferee and its owners, Franchisor
determines that additional protections are necessary, Franchisor may, among
other things, require the transferee to establish and maintain a reserve (in
addition to the reserve referenced in Section 17.2.A.1.(h) above) to support the
cost of expenditures under the PIP and capital improvements that are beyond the
scope of the FF&E reserve referenced in Section 17.2.A.1.(h) above, and the
transferee will deposit into such reserve the amount required by Franchisor at
the time of the Transfer and each month throughout the term of the franchise
agreement.

                              (2) Franchisor’s election not to consent to the
Transfer, and Franchisee will be in breach of this Agreement if Franchisee
consummates such Transfer.

                    B. Franchisor has the right, in its sole discretion, to
elect not to consent to a Transfer under Section 17.2.A(2) if: (i) Franchisor
determines that such transferee is not capable of successfully operating the
Hotel under the franchise agreement or the Standards (and requiring transferee
to retain a Management Company consented to by Franchisor is not an acceptable
alternative); (ii) Franchisor

35

--------------------------------------------------------------------------------



determines that the Management Company proposed by transferee is not capable of
successfully operating the Hotel under the franchise agreement or the Standards
or fails to meet Franchisor’s then-current criteria for Management Companies;
(iii) Franchisor determines that the proposed transferee’s debt service or
overall financial status will not permit the Hotel to be operated pursuant to
the Standards; (iv) an uncured breach or default of a Marriott Agreement exists;
(v) upon execution by transferee of a new franchise agreement, the transferee
would be in breach of such agreement; (vi) the Hotel is not in good standing
under the Quality Assurance Program; or (vii) the Transfer is subject to Section
17.4 or violates Section 17.8.

                    C. Subject to Section 17.4 and 17.8 and compliance with the
conditions set forth in Section 17.2.A(1)(a), (b), (e), (f), (g), (h) and (i),
Franchisor will consent to a Transfer of the Hotel or Franchisee’s Ownership
Interests in the Hotel or the Ownership Interests in Franchisee or a Control
Affiliate to a Person (a) in which Franchisee has a Controlling Ownership
Interest and in which Franchisee owns, directly or indirectly, at least 50% of
the economic interests or (b) in which the Interestholder that Controls
Franchisee has a Controlling Ownership Interest and in which the Interestholder
that Controls Franchisee owns, directly or indirectly, at least 50% of the
economic interests, in either case provided that: (i) Franchisor is provided at
least 30 days advance written notice of such Transfer; (ii) Franchisee provides
to Franchisor documentation acceptable to Franchisor evidencing the Transfer by
which such Person expressly assumes the obligations of Franchisee hereunder and
under each other Marriott Agreement; (iii) another party acceptable to
Franchisor has executed a guaranty substantially identical to the form of
guaranty set forth in the then-current Franchise Disclosure Document (which
party may be Franchisee or the transferee depending on the structure of the
transaction) and each and every Guarantor acknowledges the Transfer and
reaffirms and ratifies its obligations under the Guaranty; (iv) Franchisee is
not in breach or default under any of the Marriott Agreements; (v) the Hotel is
in good standing under the Quality Assurance Program; and (vi) each beneficial
owner of an Ownership Interest in such Person shall have passed Franchisor’s
then-current owner screen and paid any applicable fees in connection therewith.

          17.3 Transfers of Passive Investor Interests, Estate Planning, and
Death or Mental Incompetency.

                    A. Subject to Sections 17.4 and 17.8, Transfers of direct or
indirect, non-Controlling Ownership Interests (“Passive Investor Interests”)
will be consented to by Franchisor if the following conditions are met: (a) the
Passive Investor Interests are not owned by a Guarantor; (b) such Transfer(s),
individually and in the aggregate, will not effect (i) a Transfer of or change
in direct or indirect Control of Franchisee or the Hotel (in which case, the
provisions of Section 17.2 will apply) or (ii) a Transfer of a majority of the
Passive Investor Interests; (c) Franchisee provides Franchisor notice of such
Transfer at least twenty (20) days prior to the consummation of such Transfer,
together with reasonably detailed information concerning the identity and
background of any such transferee and its Interestholders and the structure of
such Transfer, and a representation and warranty that such information is true,
correct and complete and that the requirements of this Section 17.3.A are met;
and (d) Franchisee pays the then-current fee for background checks for any such
transferee and its Interestholders and such background checks reveal that (x)
each such Person has not been convicted of a felony, (y) each such Person is not
otherwise known to have violated the law, and (z) each such Person’s character
and reputation otherwise complies with the Standards. If requested by
Franchisor, Franchisee will execute an amendment to this Agreement that updates
the information on Exhibit A regarding the ownership of Franchisee to reflect
the ownership after the Transfer. Franchisor will have the right to require that
Franchisee pay Franchisor’s outside counsel costs in connection with any such
Transfer.

                    B. Subject to Sections 17.4 and 17.8, for estate planning,
Transfers of an Ownership Interest in Franchisee to a member of an
Interestholder’s immediate family or to a trust for the benefit of

36

--------------------------------------------------------------------------------



such immediate family member or to any Person in which the Interestholder has
and, during the Term continues to have, the Controlling Ownership Interest may
be completed in accordance with the requirements set forth in Section 17.3.A
above, so long as such Transfers do not in the aggregate result in a change of
Control of Franchisee.

                    C. Subject to Sections 17.4 and 17.8, if any Interestholder
holding a Controlling Ownership Interest in Franchisee dies or becomes mentally
incompetent, the interest of such person may be Transferred in accordance with
and subject to the terms of Section 17.2.A(1) provided that (i) any such
Transfer will be made within twelve (12) months of the date of death or mental
incompetency, (ii) the obligations of Franchisee under this Agreement are
satisfied pending the Transfer, and (iii) the Hotel will be continuously
operated by Franchisee or a Management Company as required under Section 9.4. If
such death or mental incompetency results in the temporary appointment of an
executor, custodian or other representative for a period not to exceed twelve
(12) months, such appointment will not be deemed a breach of this Section 17 if
the conditions above are satisfied, and (x) Franchisor is given notice of such
appointment within thirty (30) days of the date thereof; and (y) the appointee
agrees to cause the Hotel to be operated in compliance with this Agreement.

          17.4 Proposed Transfer to Competitor and Right of First Refusal.

                    A. If there is a proposed Transfer to a Competitor of (i)
the Hotel (or any interest therein), (ii) Franchisee’s Ownership Interest in
this Agreement, or (iii) an Ownership Interest or other interest in either
Franchisee or a Control Affiliate, Franchisee will give notice thereof to
Franchisor, stating the full name and identity of the prospective purchaser or
tenant, as the case may be, including the names and addresses of the
Interestholders of such prospective purchaser or tenant, the price or rental and
all other terms of such proposed transaction, together with all other related
information that is reasonably requested by Franchisor. Within thirty (30) days
after receipt by Franchisor of such notice and information from Franchisee,
Franchisor will notify Franchisee of Franchisor’s election, made in its sole
discretion, of one (1) of the immediately following four (4) alternatives:

                              (1) Acquisition of Control of Hotel for Cash. If
the proposed Transfer is a sale or lease of the Hotel for cash consideration,
Franchisor (or its designee) will have the right to purchase or lease the Hotel
at the same price or rental and upon the same terms (other than any terms
relating to the Brand of the Hotel) as those contained in such offer from (or
to) a Competitor. In such event, Franchisee and Franchisor (or its designee)
will promptly enter into an agreement for sale or lease at the price or rental
and on terms consistent with such offer.

                              (2) Acquisition of Franchisee/Acquisition of
Control of Hotel. If the proposed Transfer is a purchase or lease of all or a
portion of the Ownership Interests or the assets (which includes the Hotel) of
Franchisee or a Control Affiliate, or a merger with or into Franchisee or a
Control Affiliate, or the acquisition of Franchisee’s Ownership Interest in the
Hotel, or any sale or lease of the Hotel involving non-cash consideration, or
other form of Transfer, Franchisor (or its designee) will have the right to
purchase or lease the Hotel at the purchase or lease price under terms
consistent with such offer as agreed to by the parties. If the parties are
unable to agree as to a purchase or lease price and terms within fourteen (14)
days of Franchisor’s election, the purchase or lease price of the Hotel will be
determined as provided below.

                                        (a) Within thirty (30) days after the
fourteen (14) day period in this Section 17.4.A(2) expires, Franchisor and
Franchisee will each obtain, at its own expense, an appraisal of the fair market
value of the Hotel from a nationally recognized appraiser of Hotel properties
comparable to the Hotel. In determining the fair market value, the appraisers
will assume that the Hotel is not subject to a management agreement but is
subject to this Agreement. If, after receiving such appraisals, the

37

--------------------------------------------------------------------------------



parties agree on the fair market value of the Hotel, such agreed fair market
value will constitute the purchase or lease price.

                                        (b) If within fourteen (14) days after
receiving the appraisals the parties are not able to agree on such fair market
value, the purchase or lease price will be determined by “baseball arbitration”
in Washington, D.C. in accordance with the Arbitration Rules for the Real Estate
Industry of the American Arbitration Association then in effect (“AAA Rules”) as
modified by this Agreement. The parties will jointly select a third party to act
as the sole arbitrator (the “Arbitrator”) to determine the fair market value of
the Hotel, and such Arbitrator will be a person having at least ten (10) years’
recent professional experience as to the subject matter in question and will be
qualified to act as an Arbitrator in accordance with the AAA Rules. If the
parties do not agree on an Arbitrator with such qualifications within fifteen
(15) days after the expiration of such fourteen (14) day period referred to
above, the Arbitrator will be appointed by the American Arbitration Association
in Washington, D.C. in accordance with the AAA Rules.

                                        (c) The Arbitrator will be instructed
and obligated to decide, within thirty (30) days after appointment, whether the
appraisal submitted by Franchisor or the appraisal submitted by Franchisee most
accurately reflects the fair market value of the Hotel based upon the appraisals
submitted and such information as is normally relied upon by an appraiser of
hotels and real estate. Each party agrees to fully cooperate and provide all
information requested by the Arbitrator related to the Arbitrator’s
determination of fair market value hereunder. The Arbitrator’s choice of
appraisal will be in writing, will constitute the purchase price hereunder, and
will be final, conclusive and binding on the parties as an “award” under the AAA
Rules, and may be enforced by a court of competent jurisdiction. The expenses of
the arbitration will be borne equally by the parties to the arbitration.
Franchisor (or its designee) will have the right, at any time within thirty (30)
days of being notified in writing of the decision of the Arbitrator, to either
(a) enter into an agreement to purchase the Hotel premises and related property
at the valuation determined by the Arbitrator, or (b) give notice of its intent
to terminate this Agreement under Section 19.1.K within fourteen (14) days of
such notice. If Franchisor elects to give notice of its intent to terminate this
Agreement within fourteen (14) days of such notice, upon receipt of Franchisor’s
election to terminate, Franchisee must either: (i) cancel the Transfer to a
Competitor on or before the end of such fourteen (14) days or (ii) remove the
Hotel from the System, pay liquidated damages, and otherwise comply with
Franchisee’s post-termination obligations, in each case, as set forth in
Sections 19.3 and 20 or, at Franchisor’s election, as may be set forth in a
termination agreement on terms acceptable to Franchisor.

                              (3) Termination of Franchise Agreement. Franchisor
may place this Agreement in default and give notice of its intent to terminate
this Agreement under Section 19.1.K within fourteen (14) days of such notice. If
Franchisor elects to give notice of its intent to terminate this Agreement
within fourteen (14) days of such notice, upon receipt of Franchisor’s election
to terminate, Franchisee must either: (i) cancel the Transfer to a Competitor on
or before the end of such fourteen (14) days or (ii) remove the Hotel from the
System, pay liquidated damages, and otherwise comply with Franchisee’s
post-termination obligations, in each case, as set forth in Sections 19.3 and 20
or, at Franchisor’s election, as may be stated in a termination agreement on
terms acceptable to Franchisor.

                              (4) Consent. Franchisor may consent to such
Transfer, which consent will be on such terms as Franchisor may require, in its
sole discretion.

                    B. If a Competitor proposes to acquire all of the Ownership
Interests of an Affiliate of Franchisee and the Affiliate does not directly or
indirectly own, lease, or operate any hotels operating under a trade name owned
by Franchisor or any of its Affiliates, Franchisor will not have any right of
first

38

--------------------------------------------------------------------------------



refusal to purchase the Hotel or right to terminate this Agreement, as provided
above in Section 17.4.A with respect to such Transfer.

                    C. If the Transfer to a Competitor is by foreclosure,
judicial or legal process, or any other means, Franchisor (or its designee) will
have the right to purchase the Hotel upon notice to Franchisee. If the parties
are unable to agree as to a purchase price and terms within thirty (30) days of
Franchisor’s notice, the fair market value of the Hotel premises and related
property will be determined by arbitration in accordance with Section 17.4.A(2).
This provision will survive the termination of this Agreement under Section 19.1
in connection with the Competitor’s actions under this Section 17.4.C.

                    D. If Franchisee or any of its Affiliates becomes a
Competitor, Franchisee will notify Franchisor in accordance with Section 17.4.A
and provide all information reasonably requested by Franchisor related to
becoming a Competitor and required thereby, or if Franchisor otherwise
determines that Franchisee or any of its Affiliates has become a Competitor,
Franchisor will so notify Franchisee and Franchisor will have the rights
provided in Section 17.4.A(2) as if the Hotel were subject to a non-cash offer
from a third party except that Franchisor will have thirty (30) days instead of
fourteen (14) to agree on purchase terms.

          17.5 Interest in Real Estate and Injunctive Relief.

                    Franchisee acknowledges that Franchisor’s rights under
Section 17.4 are real estate rights with respect to the Hotel. Franchisor is
entitled to file a record of such interest in and among the appropriate real
estate records of the jurisdiction in which the Hotel is located, and Franchisee
will cooperate as requested by Franchisor in such filing. Such filing will
indicate that Franchisor’s rights in real estate under Section 17.4 will be
subordinate only to the exercise of the rights of bona fide lenders under a
mortgage or security deed secured by the Hotel if and for so long as: (i) the
lender is not a Competitor or Affiliate of a Competitor; (ii) any such mortgage
or security deed is and remains validly recorded and in full force and effect;
and (iii) the indebtedness underlying such mortgage or security deed complies
with the requirements of Section 5.2. Franchisee agrees that damages are not an
adequate remedy if Franchisee breaches its obligations under such Section 17.4
and that Franchisor will be entitled to injunctive relief to prevent or remedy
such breach without the necessity of proving the inadequacy of money damages as
a remedy and without the necessity of posting a bond. If this Agreement is
terminated and Franchisor’s rights under Sections 17.4, 17.5 and 17.6 are no
longer in effect, at the request of Franchisee or the transferee, Franchisor
will deliver upon request an instrument in recordable form to terminate any such
recording of interest in real estate.

          17.6 Survival of Right of First Refusal.

                    Except for termination of this Agreement under Section
17.4.A(3), Franchisee agrees that Franchisor’s rights under Section 17.4 will
survive early termination of this Agreement (as opposed to expiration of this
Agreement as provided in Section 4.1) and will bind Franchisee and its
Affiliates, if the events in either Section 17.6.A or Section 17.6.B occur:

                    A. before or within six (6) months after termination of this
Agreement, a proposed Transfer to a Competitor occurs with respect to the Hotel,
Franchisee or an Affiliate, or an Ownership Interest in either Franchisee or
such Affiliate; and

                              (1) this Agreement is terminated under (x)
Sections 19.1.K or L, (y) Section 19.2.B or (z) Section 19.2.D based upon a
violation of Section 13.2; or

39

--------------------------------------------------------------------------------



                              (2) this Agreement is terminated under Sections
19.1.A, B, C, D or E and an Affiliate, principal, or director of Franchisee
obtains possession of the Hotel, or such Affiliate, principal, or director is
the party filing the suit or seeking the execution or foreclosure referenced in
Section 19.1.

                    B. there is a purported early termination of this Agreement
(as opposed to expiration of this Agreement as provided in Section 4.1) by
Franchisee and before or within six (6) months after such purported termination,
a proposed Transfer to a Competitor occurs with respect to the Hotel, the
Franchisee or an Affiliate of Franchisee, or an Ownership Interest in either
Franchisee or such Affiliate.

          17.7 Security Interests in the Hotel or Franchisee.

                    In connection with any financing benefiting the Hotel,
Franchisee will not mortgage, grant a security interest in, or otherwise pledge
as collateral, the Hotel, and will not permit a mortgaging, granting of a
security interest in, or otherwise pledging as collateral of an Ownership
Interest in Franchisee, or in a Person Controlling Franchisee to banks or other
bona fide reputable lending institutions that are not Competitors, unless: (i)
such financing meets the requirements of Section 5.2 or Franchisor otherwise
consents to such financing in writing; (ii) this Agreement will not be pledged,
mortgaged, assigned as collateral for any financing, or the subject of a
security interest; and (iii) if such lender forecloses on, or otherwise
exercises its rights against, the Hotel or such Ownership Interests, Franchisor
will have the rights under Section 19.1.

          17.8 Proposed Transfers to Specially Designated National or Blocked
Person.

                    No Transfer of any direct or indirect Ownership Interest in
Franchisee, the Hotel or any Marriott Agreement will be made to a Specially
Designated National or Blocked Person or to a Person in which a Specially
Designated National or Blocked Person has an interest or provides funding. Any
such Transfer will be a material default under this Agreement.

          17.9 Transfers by Franchisor.

                    Franchisor will have the right to Transfer this Agreement to
any Person without prior notice to, or consent of, Franchisee, provided such
Person (a) assumes Franchisor’s obligations to Franchisee under this Agreement,
(b) is an Affiliate of Franchisor or acquires substantially all of Franchisor’s
rights in respect of System Hotels in the relevant Category, and (c) is a Person
reasonably capable of performing Franchisor’s obligations under this Agreement.
Franchisee agrees that any such Transfer will constitute a release and novation
of Franchisor with respect to this Agreement. This Agreement will be binding on
and inure to the benefit of Franchisor and the successors and assigns of
Franchisor.

18. PUBLICLY-TRADED SECURITIES AND SECURITIES OFFERINGS

          18.1 Franchisee’s Obligations.

                    A. Publicly-traded securities in Franchisee or in any
Control Affiliate may be Transferred in compliance with Applicable Law without
Franchisor’s consent if the Transfer will not result in a Transfer of Control
(as determined by Franchisor) in Franchisee or a Control Affiliate. Any Transfer
of Ownership Interests in Franchisee or a Control Affiliate that will result in
a Transfer of Control of Franchisee or any Control Affiliate (as determined by
Franchisor) will be subject to Section 17.2.

40

--------------------------------------------------------------------------------



                    B. Without limiting Franchisor’s rights under Section 17.2,
in connection with any Transfer of Ownership Interests in Franchisee or a
Control Affiliate involving any proposed public or private offering of
securities that uses in any way the Proprietary Marks, identifies the Hotel,
Franchisor or its Affiliates, or discusses the relationship between Franchisor
or its Affiliates and franchisee or its Affiliates, Franchisee must also:

                              (1) provide Franchisor with appropriate
representation or information demonstrating the lawfulness of the offering and
obtain Franchisor’s consent to such use;

                              (2) fully and unconditionally indemnify and hold
harmless Franchisor and its Affiliates in connection with the Prospectus and the
offering;

                              (3) use any Proprietary Marks in the Prospectus
and in any supporting or related materials only as approved by Franchisor in
writing; and

                              (4) submit to Franchisor for its review at least
thirty (30) days before the earliest of the date on which any Prospectus is
delivered to a potential investor or filed with the Securities and Exchange
Commission or any other governmental authority responsible for the regulation of
the sale of securities, a copy of the proposed Prospectus, all supporting and
related materials and releases. Franchisor, in its sole discretion, may require
Franchisee to pay for its costs and expenses in performing the limited review of
the proposed Prospectus in accordance with this Section 18, including attorneys’
fees and expenses.

                    C. If the indemnification provided for in Section 18.1.B(2)
above will for any reason be unavailable or insufficient to hold Franchisor and
its Affiliates harmless in respect of any claim, then Franchisee will, in lieu
of indemnifying Franchisor and its Affiliates, contribute to the amount paid or
payable by Franchisor and its Affiliates as a result of any such claim, action,
loss liability, cost, and expense of any kind, including reasonable attorneys’
fees, in respect thereof, (i) in such proportion as will be appropriate to
reflect the relative benefits received by Franchisor and its Affiliates on the
one hand and Franchisee and its Affiliates on the other or (ii) if (but only if)
the allocation provided by clause (i) above is not permitted by Applicable Law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of Franchisor and
its Affiliates on the one hand and Franchisee and its Affiliates on the other
with respect to any claim, or action in respect thereof, as well as any other
relevant equitable considerations. Franchisee and Franchisor agree that it would
not be just and equitable if contributions under this Section 18.1 were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein.
Franchisee’s obligations under this Section 18.1 will survive the termination or
expiration of this Agreement.

          18.2 Limited Franchisor Consent.

                    Franchisor’s review of the Prospectus will be conducted
solely for the benefit of Franchisor to determine the accuracy and completeness
of any description of Franchisor’s relationship with Franchisee and compliance
with the other requirements of Section 18.1 and not to benefit or protect any
other Person, and its consent will not constitute any kind of authorization,
acceptance or agreement, endorsement, or ratification of the offering or
Prospectus, either express or implied.

41

--------------------------------------------------------------------------------



19. DEFAULT AND TERMINATION

          19.1 Immediate Termination.

                    Franchisor may terminate this Agreement and all rights
granted to Franchisee under this Agreement without affording Franchisee any
opportunity to cure the default, effective immediately upon notice to Franchisee
(or upon such notice period or cure period given by Franchisor in its sole
discretion or as required by Applicable Law), if:

                              A. Franchisee or any Guarantor becomes insolvent,
generally does not pay its debts as they become due, admits that any of them is
unable to pay its debts as they become due, or makes a general assignment for
the benefit of creditors; or proceedings for a compromise with creditors are
instituted by, against, or consented to by Franchisee or any Guarantor; or

                              B. Franchisee or any Guarantor files a voluntary
petition under any bankruptcy, insolvency, or similar law, or consents to an
involuntary petition under any bankruptcy, insolvency, or similar law filed
against it; or an order approving an involuntary petition in bankruptcy,
insolvency, or similar declaration filed against Franchisee or any Guarantor
remains unvacated ninety (90) days after the date of entry thereof; or

                              C. a court of competent jurisdiction enters an
order, judgment, or decree, on the application of a creditor, adjudicating
Franchisee or any Guarantor as bankrupt, insolvent, or similar status or
approving a petition seeking reorganization or appointing a receiver, trustee,
or liquidator of all or a substantial part of Franchisee’s or any Guarantor’s
assets, and such order, judgment, or decree remains unstayed and in effect for a
period of ninety (90) days or will be consented to by Franchisee or such
Guarantor; or

                              D. execution is levied against the Hotel,
Franchisee, or any material real or personal property comprising the Hotel in
connection with a final judgment for the payment of money; or

                              E. a suit to foreclose any lien, mortgage, or
security interest in the Hotel or any material real or personal property that is
a part of the Hotel, or any security interest in Franchisee is initiated and not
vacated within sixty (60) days; or

                              F. a threat or danger to public health or safety
shall have occurred from the construction, renovation, repair, refurbishment,
upgrading, remodeling, maintenance, or operation of the Hotel that, in the
opinion of Franchisor, could reasonably be expected to result in: (i)
substantial liability or (ii) an adverse effect on the Hotel, other System
Hotels, the System, the Proprietary Marks, or the goodwill associated therewith;
provided, however, Franchisee may request that Franchisor reinstate this
Agreement, and Franchisor will thereafter reinstate this Agreement, if, within
six (6) months after termination under this Section 19.1.F., the threat or
danger to public health or safety is eliminated and Franchisor has determined
that such reinstatement would not cause substantial liability or loss of
goodwill; or

                              G. Franchisee or any principal, director, officer,
shareholder, or agent of Franchisee contrary to the provisions of this Agreement
discloses or causes to be disclosed any Confidential Information provided to
Franchisee or fails to exercise reasonable care to prevent such disclosure; or

                              H. (i) any of the representations and warranties
by Franchisee under Sections 22.4 or 27 fails to be true and correct in any
material respect when made, deemed made,

42

--------------------------------------------------------------------------------



furnished or as of the date of this Agreement or (ii) any of the representations
and warranties by Franchisee under Sections 22.4 or 27 fails to be true and
correct at any time during the Term; or

                              I. an inspection of Franchisee’s books and records
under Section 15.3.B establishes a pattern of underreporting by Franchisee
involving three (3) or more Accounting Periods within any twenty-four (24) month
period; or

                              J. Franchisee or any Interestholder of a
Controlling Ownership Interest in Franchisee is or has been convicted of a
felony or other similar crime or offense or has engaged in a pattern or practice
of acts or conduct that is likely in Franchisor’s judgment to, as a result of
the adverse publicity that has occurred in connection with such offense, acts,
or conduct, adversely affect the Hotel, other System Hotels, the System, the
Proprietary Marks, the goodwill associated therewith or Franchisor’s interests
therein, any Franchisor Lodging Facility or any other business conducted by
Franchisor or any of its Affiliates; or

                              K. Franchisee becomes a Competitor or an Affiliate
of a Competitor or a Transfer occurs that does not comply with the provisions of
Section 17 or 18; or

                              L. (i) Franchisee dissolves or liquidates, (ii)
Franchisee loses its right to manage or operate the Hotel, (iii) Franchisee
loses ownership or the right to possession of the Hotel or the Approved
Location, except as otherwise provided in Section 21, or (iv) the Hotel ceases
to operate as a System Hotel; or

                              M. Franchisee fails to achieve the thresholds of
performance established by the Quality Assurance Program and such failure has
not been cured within the applicable cure period for such failure under the
Quality Assurance Program; or

                              N. if Franchisee or Owner is in default under the
Lease or Owner Agreement, or if the Lease or Owner Agreement is terminated for
any reason.

          19.2 Termination Upon Notice with Opportunity to Cure.

                    Franchisor may terminate this Agreement and all rights
granted to Franchisee hereunder for the reasons set forth below if (i)
Franchisor gives Franchisee notice of default that provides thirty (30) days for
cure of the default (or such greater number of days given by Franchisor in its
sole discretion or required by Applicable Law) and identifies the breach or
breaches of this Agreement, and (ii) Franchisee fails to cure in the time and
manner specified in the notice of default or as specifically provided in this
Section 19.2:

                              A. Franchisee fails to do any of the following in
a timely manner to Franchisor’s satisfaction: (i) perform any of the
requirements stated in Exhibit B by the dates required for commencement or
completion of such requirements; or (ii) begin or complete any renovation,
repair, refurbishment, upgrading or remodeling of the Hotel as required by
Franchisor under Section 11.1 or any Standards for the renovation, repair,
refurbishment, upgrading or remodeling of the Hotel; or

                              B. Franchisee and its Affiliates fail to pay any
indebtedness to Franchisor or any of its Affiliates when same becomes due and
payable; or

                              C. any Interestholder of a non-Controlling
Ownership Interest in Franchisee, or any officer, director, or employee of
Franchisee is or has been convicted of a felony or other crime or offense or has
engaged in a pattern or practice of acts or conduct that is likely, as a result
of

43

--------------------------------------------------------------------------------



the adverse publicity that has occurred in connection with such offense, acts or
conduct, in Franchisor’s judgment, to adversely affect the Hotel, other System
Hotels, the System, the Proprietary Marks, the goodwill associated therewith or
Franchisor’s interests therein, any Franchisor Lodging Facility or any other
business conducted by Franchisor or any of its Affiliates, and such Person is
not terminated from its relationship with Franchisee; or

                              D. Franchisee fails to fully comply with the
Standards or there occurs any other breach of this Agreement or any of the other
Marriott Agreements.

          19.3 Termination by Franchisor and Liquidated Damages.

                    A. Franchisee has agreed to operate the Hotel as a System
Hotel in compliance with this Agreement for the Term. If Franchisee should fail
to do so, Franchisee acknowledges and agrees that Franchisor would be damaged in
several ways, including loss of future Franchise Fees and Marketing Fund Charges
and injury to the goodwill in the Proprietary Marks. Franchisee acknowledges and
agrees that it is difficult to estimate the revenues of the Hotel over a period
of years and that elements of Franchisor’s damages not directly calculated from
the Hotel’s revenues are inherently difficult to calculate and the proofs
thereof would be burdensome and costly (although such damages are real and
meaningful to Franchisor and the System). Franchisor and Franchisee agree that
liquidated damages (calculated as set forth in this Section 19.3) are not a
penalty and represent a reasonable estimate of just and fair compensation of
Franchisor for the damages that it would suffer if Franchisee should fail to
operate the Hotel as a System Hotel in compliance with this Agreement for the
Term. Upon termination of this Agreement under this Section 19, Franchisee will
promptly pay to Franchisor liquidated damages in an amount equal to (i) the
average monthly Franchise Fees and Marketing Fund Charges payable to Franchisor
during the previous two (2) years times (ii) the lesser of (x) thirty-six (36)
or (y) one-half (1/2) the number of months that would then otherwise remain in
the Term. If the Hotel has not opened with the approval of Franchisor or has not
been operating as a System Hotel pursuant to a franchise agreement for at least
two (2) years (whether pursuant to this Agreement or a franchise agreement
between Franchisor and a previous franchisee), the following will be used
instead of clause (i) in the above calculation: the greater of (a) the average
monthly Franchise Fees and Marketing Fund Charges payable to Franchisor for the
previous two (2) years for all United States System Hotels on a per room basis
times the number of rooms at the Hotel or (b) the average monthly Franchise Fees
and Marketing Fund Charges payable for the Hotel for the period during which the
Hotel was opened as a System Hotel; provided that if either party believes that
such calculation would not be representative of the projected stabilized
performance of the Hotel, the party will notify the other in writing and clause
(i) in the above calculation of liquidated damages will be recalculated by
multiplying the projected stabilized revenue for the Hotel submitted by
Franchisee in its franchise application by the highest percentage rates used to
calculate Marketing Fund Charges and any component of Franchise Fees in this
Agreement.

                    B. Franchisee further acknowledges and agrees that if this
Agreement is terminated with Special Circumstances (as defined below),
Franchisor and the System will suffer greater and fundamentally different
damages due to the number or types of Franchisor Lodging Facilities exiting the
System, which practicably may not be replaceable or, if replaceable, may take
longer to replace due to the Special Circumstances. The consequences of Special
Circumstances include significant loss of distribution in the markets served by
the hotels, confusion to customers and loss of customer confidence due to
unavailability of Franchisor Lodging Facilities in locations previously serviced
by such Franchisor Lodging Facilities, disadvantage to Franchisor in competing
for national accounts and other bookings, loss of foregone opportunities in
markets where the Franchisor Lodging Facilities were located and increased
difficulty in quality System growth. Therefore, Franchisor and Franchisee agree
that if this Agreement is terminated with Special Circumstances a distinct
liquidated damages calculation is warranted, as described below. If a
termination occurs with Special Circumstances, then Franchisee will

44

--------------------------------------------------------------------------------



pay to Franchisor the amount of liquidated damages that is due under Section
19.3.A times the applicable percentage stated in the chart below (“Special
Circumstances Liquidated Damages”). “Special Circumstances” means that, in
addition to this Agreement, one or more franchise, license or owner agreements
between Franchisor and Franchisee, or the respective Affiliates of either, are
terminated within a twelve-month period that includes the termination date of
this Agreement and the termination of any of such agreements together with the
termination of this Agreement involve at least one set of circumstances stated
in the first column of the chart below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2
Agreements
Terminated

 

3-4
Agreements
Terminated

 

5-8
Agreements
Terminated

 

9-15
Agreements
Terminated

 

16 –25
Agreements
Terminated

 

>26
Agreements
Terminated

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

5 or More Agreements For Franchisor Lodging Facilities Are Terminated

 

N/A

 

N/A

 

125%

 

175%

 

200%

 

300%

 

 

 

 

 

 

 

 

 

 

 

 

 

3 or More Agreements For Franchisor Lodging Facilities In Same State Are
Terminated

 

N/A

 

125%

 

150%

 

200%

 

250%

 

300%

 

 

 

 

 

 

 

 

 

 

 

 

 

3 or More Agreements For Franchisor Lodging Facilities in Top 20% of Room Count,
Franchise Fees or GSS Score for Relevant System Are Terminated

 

N/A

 

125%

 

150%

 

200%

 

250%

 

300%

 

 

 

 

 

 

 

 

 

 

 

 

 

3 or More Agreements For Franchisor Lodging Facilities in Same Metropolitan
Statistical Area Are Terminated

 

N/A

 

175%

 

250%

 

300%

 

300%

 

300%

 

 

 

 

 

 

 

 

 

 

 

 

 

2 or More Agreements For Franchisor Lodging Facilities With Over 400 Guestrooms
that are the Major Group Representation in a Secondary or Tertiary Market Are
Terminated

 

150%

 

175%

 

250%

 

300%

 

300%

 

300%

45

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2
Agreements
Terminated

 

3-4
Agreements
Terminated

 

5-8
Agreements
Terminated

 

9-15
Agreements
Terminated

 

16 –25
Agreements
Terminated

 

>26
Agreements
Terminated

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

2 or More Agreements For Franchisor Lodging Facilities Resorts or Hotels for
Which at Least 50% of Guests are Leisure Travelers Are Terminated

 

150%

 

175%

 

250%

 

300%

 

300%

 

300%

 

 

 

 

 

 

 

 

 

 

 

 

 

2 or More Agreements For JW Marriott Hotels Are Terminated

 

150%

 

175%

 

250%

 

300%

 

300%

 

300%

For each agreement terminated, Special Circumstances Liquidated Damages will be
calculated using the largest applicable percentage multiplier in the chart. By
way of example, if six agreements for Franchisor Lodging Facilities are
terminated, five of which are for hotels located in the same state (and the five
agreements do not have any other applicable Special Circumstances), and the
remaining agreement is for a hotel located in another state (and it does not
have any other applicable Special Circumstances), the percentage multiplier for
each of the five agreements for hotels located in the same state will be 150%
(in the chart, see row entitled “3 or More Agreements For Franchisor Lodging
Facilities In Same State Are Terminated” and column entitled “5-8 Agreements
Terminated”) and the percentage multiplier for the remaining agreement will be
125% (in the chart, see row entitled “5 or More Agreements For Franchisor
Lodging Facilities Are Terminated” and column entitled “5-8 Agreements
Terminated”).

                    C. If, in connection with the termination of this Agreement,
the Hotel is Transferred to a Competitor, or any other event specified in
Section 17.4 occurs, as a result of which Franchisor has the rights provided
therein, and either (x) Franchisee does not comply with Franchisor’s right of
first refusal or comply with its other obligations relating to such right of
first refusal under Section 17.4 or (y) Franchisor elects to terminate this
Agreement or condition its consent to such Transfer on the payment of liquidated
damages, Franchisee will pay to Franchisor the amount of liquidated damages that
is due under Section 19.3.A times one hundred fifty percent (150%) (“Competitor
Liquidated Damages”). If the Transfer to a Competitor also involves Special
Circumstances for which the percentage multiplier is greater than 150%, as
determined under Section 19.3.B, Franchisee will promptly pay to Franchisor
Special Circumstances Liquidated Damages instead of Competitor Liquidated
Damages.

                    D. In addition to liquidated damages, Franchisor will have
the right to recover reasonable attorneys’ fees and court costs incurred in
collecting such sums plus interest on all amounts due under Section 19.3 which
will accrue at a rate per annum equal to the Interest Rate from the date such
liquidated damages are due until paid. Such legal remedies will not preclude
Franchisor from any equitable remedies to which it may be entitled under
Applicable Law. Franchisee’s obligation to pay Franchisor liquidated damages, if
applicable, and other sums pursuant to Section 19.3 will survive termination of
this Agreement. Payment of liquidated damages to Franchisor will not affect the
obligations of Franchisee to take action or abstain from taking action after the
termination of this Agreement as required by Section 19.3 and Section 20 or
Franchisor’s remedies in the event that Franchisee does not comply with its
obligations thereunder.

46

--------------------------------------------------------------------------------



20. POST-TERMINATION

          20.1 Franchisee Obligations.

                    A. Upon expiration or other termination of this Agreement,
all rights granted under this Agreement to Franchisee will immediately terminate
and Franchisee, at its expense, will comply with each of the following
obligations:

                              (1) Franchisee will immediately cease to operate
the Hotel as a System Hotel and will not directly or indirectly represent or
give the impression that it is a present or former franchisee or licensee of
Franchisor or that the Hotel was previously part of the System;

                              (2) Franchisee will immediately and permanently
cease to use and remove from the Hotel and any other place of business any
Intellectual Property and any other identifying characteristics and marks of the
System, including any Electronic Systems, signs, fixtures, furniture,
furnishings, equipment, advertising materials, stationery, supplies, forms, or
other articles that display any Proprietary Marks or any trade dress or other
distinctive features or designs associated with Franchisor or the System. Any
signs containing any Proprietary Marks that Franchisee is unable to remove from
the Hotel despite its best efforts upon termination or expiration of this
Agreement will be completely covered by Franchisee from view and physically
removed within twenty-four (24) hours after termination or expiration.
Franchisee also will immediately remove all content regarding Franchisor, the
System, and the Proprietary Marks from any Internet sites under its control and
will take all necessary actions required by Franchisor to disassociate itself
from Franchisor on the Internet. Franchisee will, at Franchisor’s option, cancel
or assign to Franchisor or its designee, any domain name owned by or under the
control of Franchisee or its Affiliates that contains any Proprietary Mark, or
any mark that is in Franchisor’s sole opinion confusingly similar, including
misspellings and acronyms;

                              (3) Franchisee must take such action as may be
necessary to cancel any fictitious, trade, or assumed name or equivalent
registration that contains any Proprietary Mark or any variations thereof, and
Franchisee must furnish Franchisor with evidence satisfactory to Franchisor of
compliance with this obligation within thirty (30) days after termination or
expiration of this Agreement;

                              (4) Franchisee will immediately turn over to
Franchisor the originals and all copies of any Confidential Information,
Intellectual Property, and all other System materials relating to the operation
of the Hotel and the System, or such other information generated by Franchisee
through its use of the System that is deemed confidential by Franchisor, all of
which are acknowledged by Franchisee to be Franchisor’s property. Franchisee
will not retain a copy or record of any of the foregoing, except for
Franchisee’s copy of this Agreement, any correspondence between the parties, and
any other documents that Franchisee reasonably needs for compliance with any
provisions of Applicable Law. If Franchisor permits Franchisee to continue to
use any Intellectual Property after the termination or expiration date (such
permission to be explicit and specific), such use by Franchisee will be in
accordance with the terms of this Agreement;

                              (5) Franchisee agrees that it will make no use of
any of the Confidential Information or System or disclose or reveal it or any
portion thereof to anyone not employed by Franchisor or its franchisees or
licensees. Additionally, Franchisee will not assist anyone not franchised or
licensed to use the System in constructing or equipping any hotel premises
incorporating the distinctive features or equipment layout that Franchisor (or
any of its Affiliates) owns, has originated, or developed and which are
identifying characteristics of businesses using the System; and

47

--------------------------------------------------------------------------------



                              (6) Franchisee will immediately make such
alterations as may be necessary to distinguish the Hotel clearly from its former
appearance and other System Hotels in order to prevent any possibility of
confusion by the public. Franchisee will make such specific additional changes
as Franchisor may reasonably request for this purpose. Until all alterations
required by this Section 20.1.A are completed, Franchisee must maintain a
conspicuous sign at the registration desk in a form specified by Franchisor,
stating that the Hotel is no longer associated with System Hotels. Franchisee
will advise all customers and prospective customers telephoning the Hotel that
the Hotel is no longer associated with System Hotels.

          Franchisee agrees that its failure to comply with any of the
requirements of this Section 20.1.A will cause irreparable injury to Franchisor.

                    B. Upon expiration or other termination of this Agreement,
Franchisee will promptly pay: (i) all amounts owing to Franchisor and any of its
Affiliates; (ii) any costs and expenses incurred by Franchisor, or fees charged
by Franchisor, in connection with removing the Hotel from the System; and (iii)
without limiting Franchisee’s obligations that relate to the period prior to the
date of such termination, an amount equal to a reasonable estimate of costs and
fees incurred or likely to be incurred, but not yet accumulated, billed and/or
invoiced, which will be due on the date Franchisee is notified of such amount.
Franchisor is entitled to receive interest on any amount not paid when due
hereunder which will accrue at a rate per annum equal to the Interest Rate from
the date such payment was due.

          20.2 Franchisor’s Rights Upon Termination or Expiration.

                    Upon or prior to the termination or expiration of this
Agreement, Franchisor may give notice of the pending expiration or termination
of this Agreement to, and take such other action relating to, customers,
suppliers, travel agents, wholesalers, concessionaires, and other Persons that
might be affected by such expiration or termination.

          20.3 Survival.

                    The rights and obligations of the parties under this Section
20 will survive termination or expiration of this Agreement.

21. CONDEMNATION AND CASUALTY

          21.1 Condemnation.

                    Franchisee will, at the earliest possible time, give
Franchisor notice of any proposed taking by eminent domain, condemnation,
compulsory acquisition, or similar proceeding. If such taking is substantial
enough to render impractical the continued operation of the Hotel in accordance
with the System and guest expectations, this Agreement will terminate upon
notice by Franchisor or Franchisee to the other party and the execution and
delivery of a termination agreement and release in form and substance acceptable
to Franchisor, and Franchisor and Franchisee will share equitably in the
condemnation award; provided, however, Franchisor’s portion of such award will
be limited to compensating Franchisor for Franchisor’s lost Franchise Fees under
this Agreement, which amount will not exceed the amount of the applicable
liquidated damages due under Section 19.3. Further, if such condemnation is the
sole basis for termination of this Agreement, Franchisor’s portion of such award
will be in lieu of payment of the applicable liquidated damages due under
Section 19.3. If such taking, in Franchisor’s opinion, will not render the
continued operation of the Hotel impractical, Franchisee must promptly make
whatever repairs and restorations are necessary to make the Hotel conform
substantially to

48

--------------------------------------------------------------------------------



its condition, character, and appearance immediately before such taking,
according to plans and specifications approved by Franchisor. Franchisee will
take all measures necessary to ensure that the resumption of normal operation of
the Hotel is not unreasonably delayed.

          21.2 Casualty.

                    If the Hotel is damaged or destroyed by fire or other cause
and such damage or destruction is substantial and material, affecting over fifty
percent (50%) of the Hotel, and necessitates the closing of the Hotel for a
period in excess of ninety (90) days, Franchisee will have the right to
terminate this Agreement upon notice to Franchisor given within ninety (90) days
of such closing of the Hotel if it elects not to repair or rebuild the Hotel.
Franchisee will not be required to pay Franchisor the liquidated damages due
under Section 19.3 in connection with such termination if such casualty is the
sole basis for termination of this Agreement and Franchisee executes and
delivers to Franchisor a termination agreement and release in form and substance
acceptable to Franchisor; provided, however, if subsequent to such notice and
before the date on which the Term would otherwise have ended under Section 4 if
such notice of termination had not been given (the “Term Expiration Date”),
Franchisee or any of its Affiliates or any Interestholder in Franchisee with an
Ownership Interest of twenty percent (20%) or greater operates a hotel;
vacation, timesharing, interval or fractional ownership facility; condominium;
apartment; or other lodging product at the Approved Location (the “Other Lodging
Product”), which Other Lodging Product is not operated under a license or
franchise from Franchisor or one of its Affiliates, then in such event,
Franchisee will be obligated to promptly pay to Franchisor an amount equal to
the applicable liquidated damages set forth in Section 19.3, but clause (ii) in
the calculation of liquidated damages in Section 19.3 will be the lesser of (a)
thirty-six (36) or (b) one-half (1/2) the number of months then remaining
between (x) the date upon which the Other Lodging Product is first operated, and
(y) the Term Expiration Date. Franchisee’s obligation set forth in this Section
21.2 will survive termination of this Agreement. If the Hotel does not close for
ninety (90) days or Franchisee does not elect to terminate this Agreement in
accordance with the provisions of this Section 21.2, the Hotel will be promptly
renovated and reopened within a reasonable time in accordance with the System
and pursuant to plans and specifications approved by Franchisor in accordance
with Section 6.2.

22. COMPLIANCE WITH LAWS; LEGAL ACTIONS

          22.1 Compliance with Laws.

                    Franchisee will comply with all Applicable Law, and will
obtain in a timely manner all permits, certificates, and licenses necessary for
the full and proper operation of the Hotel and compliance with the Marriott
Agreements. Franchisee will forward to Franchisor within seven (7) days of
Franchisee’s receipt copies of all inspection reports, warnings, certificates,
and ratings issued by any governmental entity related to the Hotel that indicate
a material failure to meet or maintain governmental standards regarding health
or life safety or any other material violation of Applicable Law that may
adversely affect the operation or financial condition of the Hotel or
Franchisee.

          22.2 Notice Regarding Legal Actions.

                    Franchisee will notify Franchisor within seven (7) days: (i)
after the commencement of any material action, suit, or other proceeding that
involves the Hotel or Franchisee; or (ii) after the commencement of any action,
suit, or other proceeding that involves Franchisor or Franchisor’s relationship
with Franchisee or the Hotel, and within seven (7) days of the issuance of any
judgment, order, writ, injunction, award, or other decree of any court, agency,
or other governmental instrumentality that may adversely affect the operation or
financial condition of the Hotel or Franchisee. Nothing in this

49

--------------------------------------------------------------------------------



Section 22.2, however, will abrogate any notice requirement that Franchisee may
have under any insurance program or contract.

          22.3 WAIVER OF JURY TRIAL AND PUNITIVE DAMAGES.

                    FRANCHISEE AND FRANCHISOR EACH HEREBY ABSOLUTELY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY AND THE RIGHT TO CLAIM OR
RECEIVE PUNITIVE DAMAGES IN ANY LITIGATION, ACTION, CLAIM, SUIT OR PROCEEDING,
AT LAW OR IN EQUITY, ARISING OUT OF, PERTAINING TO OR IN ANY WAY ASSOCIATED WITH
THE COVENANTS, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES SET FORTH HEREIN, THE
RELATIONSHIPS OF THE PARTIES HERETO, WHETHER AS “FRANCHISEE” OR “FRANCHISOR” OR
OTHERWISE, THIS AGREEMENT OR ANY OTHER MARRIOTT AGREEMENT, OR ANY ACTIONS OR
OMISSIONS IN CONNECTION WITH ANY OF THE FOREGOING.

          22.4 Specially Designated National or Blocked Person; Anti-Money
Laundering.

                    Franchisee represents and warrants to Franchisor that: (i)
neither Franchisee (including any and all of its directors and officers), nor
any of its Affiliates or the funding sources for any of the foregoing is a
Specially Designated National or Blocked Person; (ii) neither Franchisee nor any
of its Affiliates is directly or indirectly owned or controlled by the
government of any country that is subject to an embargo by the United States
government; and (iii) neither Franchisee nor any of its Affiliates is acting on
behalf of a government of any country that is subject to such an embargo.
Franchisee further represents and warrants that it is in compliance with any
applicable anti-money laundering law, including the USA Patriot Act. Franchisee
agrees that it will notify Franchisor in writing immediately upon the occurrence
of any event that would render the foregoing representations and warranties of
this Section 22.4 incorrect.

23. RELATIONSHIP OF PARTIES

          23.1 Reasonable Business Judgment.

                    Except where Franchisor has reserved “sole discretion” or as
otherwise indicated in this Agreement, Franchisor agrees to use “Reasonable
Business Judgment” when discharging its obligations or exercising its rights or
discretion under this Agreement, including with respect to any consents and
approvals and the administration of Franchisor’s relationship with Franchisee.
“Reasonable Business Judgment,” with respect to the System, means that
Franchisor’s action or inaction has a business basis that is intended to: (i)
benefit the System or the profitability of the System, including Franchisor,
regardless of whether some individual hotels may be unfavorably affected; (ii)
increase the value of the Proprietary Marks; (iii) increase or enhance overall
hotel guest or franchisee or owner satisfaction; or (iv) minimize possible brand
inconsistencies or customer confusion. If Franchisor’s action or exercise of
discretion is unrelated to the System (e.g., is related to a requested approval
with respect to the Hotel), as described above, Reasonable Business Judgment
means that Franchisor has a business basis and has not acted in bad faith.
Franchisee will have the burden of establishing that Franchisor failed to
exercise Reasonable Business Judgment, and neither the fact that Franchisor
benefited economically from an action nor the existence of other “reasonable”
alternatives will, by themselves, establish such failure. To the extent that any
implied covenant, such as the implied covenant of good faith and fair dealing,
or civil law duty of good faith is applied to this Agreement, Franchisor and
Franchisee intend that Franchisor will not have violated such covenant or duty
if Franchisor has exercised Reasonable Business Judgment.

50

--------------------------------------------------------------------------------



          23.2 Independent Contractor.

                    A. This Agreement does not create a fiduciary relationship
between Franchisor and Franchisee. Franchisee is an independent contractor, and
nothing in this Agreement is intended to constitute either party as an agent,
legal representative, subsidiary, joint venturer, partner, employee, or servant
of the other for any purpose, except that Franchisor will have the right to act
on Franchisee’s behalf as Franchisee’s Sales Agent.

                    B. Nothing in this Agreement authorizes Franchisee to make
any contract, agreement, warranty, or representation on Franchisor’s behalf or
to incur any debt or other obligation in Franchisor’s name.

24. GOVERNING LAW; INJUNCTIVE RELIEF; COSTS OF ENFORCEMENT

          24.1 Governing Law.

                    A. This Agreement takes effect upon its acceptance and
execution by Franchisor in the State of Maryland, United States of America, and
will be interpreted and construed under the laws thereof, which laws will
prevail in the event of any conflict of law. Nothing in this Section 24.1 is
intended, or will be deemed, to make the Maryland Franchise Registration and
Disclosure Law apply to this Agreement, or the transactions or relationships
contemplated hereby, if such law otherwise would not be applicable.

                    B. Franchisee hereby expressly and irrevocably submits
itself to the non-exclusive jurisdiction of the courts of the State of Maryland,
United States of America for the purpose of any Dispute. So far as is permitted
under Maryland law, this consent to personal jurisdiction will be
self-operative.

          24.2 Injunctive Relief.

                    Franchisor will be entitled to injunctive or other equitable
or judicial relief, without the necessity of proving the inadequacy of money
damages as a remedy, without the necessity of posting a bond, and without
waiving any other rights or remedies at law or in equity, for any actual or
threatened material breach or violation of this Agreement or the Standards.

          24.3 Costs of Enforcement.

                    If for any reason it becomes necessary for either party to
initiate any legal or equitable action to secure or protect its rights under
this Agreement, the prevailing party will be entitled to recover all costs
incurred by it in successfully enforcing such rights, including reasonable
attorneys’ fees.

25. NOTICES

          25.1 Notices.

                    A. Subject to Section 25.1.B, all notices, requests,
demands, statements, and other communications required or permitted to be given
under the terms of this Agreement will be in writing and delivered by hand
against receipt, sent by certified mail (postage prepaid and return receipt
requested), or carried by reputable overnight courier service, to the respective
party at the following addresses:

51

--------------------------------------------------------------------------------




 

 

 

 

 

To Franchisor:

 

Marriott International, Inc.

 

 

 

10400 Fernwood Road

 

 

 

Bethesda, MD 20817

 

 

 

Attn: Law Department 52/923.25

 

 

 

 

 

with a copy to:

 

Marriott International, Inc.

 

 

 

10400 Fernwood Road

 

 

 

Bethesda, MD 20817

 

 

 

Attn: Vice President, Owner and Franchise Services

 

 

 

          Department 51/926.19

 

 

 

 

 

To Franchisee:

 

APPLE TEN HOSPITALITY MANAGEMENT, INC.

 

 

 

814 East Main Street

 

 

 

Richmond, VA 23219

 

 

 

Attn: Krissy Gathright, Vice President

 

 

 

Email: kgathright@applereit.com

or at such other address as designated by notice from the respective party to
the other party. Any such notice or communication will be deemed to have been
given at the date and time of: (A) receipt or first refusal of delivery, if sent
via certified mail or delivered by hand; or (B) one day after the posting
thereof, if sent via reputable overnight courier service.

                    B. Franchisor may provide Franchisee with routine
information, invoices, the Standards and other System requirements and programs,
such as the Quality Assurance Program, including any modifications thereto, by
regular mail or by e-mail, facsimile, or by making such information available to
Franchisee on the Internet, an extranet, or other electronic means.

26. CONSTRUCTION AND SEVERABILITY; APPROVALS, CONSENTS AND WAIVERS; ENTIRE
AGREEMENT

          26.1 Construction and Severability.

                    A. Except as expressly provided to the contrary in this
Agreement, each section, part, term and/or provision of this Agreement,
including Section 16.1, will be considered severable; and if, for any reason any
section, part, term, or provision is determined to be invalid, unenforceable or
contrary to, or in conflict with, any existing or future Applicable Law or by a
court or agency having valid jurisdiction, such will not impair the operation
of, or have any other effect upon, such other sections, parts, terms, and
provisions of this Agreement as may remain otherwise intelligible, and the
latter will continue to be given full force and effect and bind Franchisor and
Franchisee. To the extent possible, such invalid or unenforceable sections,
parts, terms, or provisions will be deemed to be replaced with a provision that
is valid and enforceable and most nearly reflects the original intent of the
invalid or unenforceable provision.

                    B. No right or remedy conferred upon or reserved to
Franchisor or Franchisee by this Agreement is intended to be, nor will be
deemed, exclusive of any other right or remedy herein or by law or equity
provided or permitted, but each will be cumulative of every other right or
remedy.

                    C. Nothing in this Agreement is intended, or will be deemed,
to create any third party beneficiary or confer any rights or remedies under or
by reason of this Agreement upon any Person other than Franchisor (and its
Affiliates) or Franchisee, and their respective permitted successors and
assigns.

52

--------------------------------------------------------------------------------



                    D. When this Agreement provides that Franchisor may take or
refrain from taking any action or exercise discretion, such as rights of
approval or consent, or to modify the System or any part of it, or to make other
determinations or modifications under this Agreement, Franchisor may do so from
time to time.

                    E. Unless otherwise stated, references to Sections are to
Sections of this Agreement.

                    F. Unless otherwise stated, references to Exhibits,
Attachments or Addenda are to Exhibits, Attachments and Addenda to this
Agreement, and all of such are incorporated by reference into this Agreement.

                    G. Words importing the singular include the plural and vice
versa as the context may imply. Words importing a gender include each gender as
the context may imply.

                    H. References to days, months, and years are to calendar
days, calendar months, and calendar years, respectively.

                    I. The words “include,” “included” and “including” will be
terms of enlargement or example (meaning that, for instance, “including” will be
read as “including but not limited to”) and will not imply any restriction or
limitation unless the context clearly requires otherwise.

                    J. Captions and section headings are used for convenience
only. They are not part of this Agreement and will not be used in construing it.

          26.2 Approvals, Consents and Waivers.

                    Except as specifically provided in Sections 9.3.C and 9.4.C,
the Management Company Acknowledgment, or in Exhibit B, approvals, designations,
and consents required under this Agreement will not be effective unless
evidenced by a writing signed by the duly authorized officer or agent of the
party giving such approval or consent. No waiver, delay, omission, or
forbearance on the part of Franchisor or Franchisee to exercise any right,
option or power arising from any default or breach by the other party, or to
insist upon strict compliance by the other party with any obligation or
condition hereunder, will affect or impair the rights of Franchisor or
Franchisee, respectively, with respect to any such default or breach or
subsequent default or breach of the same or of a different kind. Any delay or
omission of either party to exercise any right arising from any such default or
breach will not affect or impair such party’s rights with respect to such
default or breach or any future default or breach. Franchisor will not be liable
to Franchisee for providing (or denying) any waiver, approval, consent, or
suggestion to Franchisee in connection with this Agreement or by reason of any
delay or denial of any request.

          26.3 Entire Agreement.

                    As of the date of this Agreement, this Agreement, including,
all exhibits, attachments, and addenda, and the Marriott Agreements contain the
entire agreement between the parties as it relates to the Hotel and the Approved
Location. Nothing in this Agreement, however, is intended to require Franchisee
to waive reliance on any representations contained in the Franchise Disclosure
Document referred to in Section 27.4.C. This is a fully integrated agreement.

53

--------------------------------------------------------------------------------



          26.4 Amendments.

                    No agreement of any kind relating to the matters covered by
this Agreement will be binding upon either party unless and until the same has
been made in a written, non-electronic instrument that has been duly executed by
the non-electronic signature of all interested parties. This Agreement may only
be amended in a written, non-electronic instrument that has been duly executed
by the non-electronic signature of all interested parties and may not be amended
or modified by conduct manifesting assent, or by electronic signature, and each
party is hereby put on notice that any individual purporting to amend or modify
this Agreement by conduct manifesting assent or by electronic signature is not
authorized to do so.

27. REPRESENTATIONS, WARRANTIES AND COVENANTS

          27.1 Existence and Power; Authorization; Contravention.

                    A. Each party represents, warrants and covenants that: (i)
it is a legal entity duly formed, validly existing, and in good standing under
the laws of the jurisdiction of its formation; (ii) it and its Affiliates have
and will continue to have the ability to perform its obligations under this
Agreement; and (iii) it has and will continue to have all necessary power and
authority to execute and deliver this Agreement.

                    B. Each party represents, warrants and covenants that the
execution and delivery of this Agreement and the performance by such party of
its obligations hereunder: (i) have been duly authorized by all necessary
action; (ii) do not require the consent, vote, or approval of any third parties
(including lenders) except for such consents as have been properly obtained; and
(iii) do not and will not contravene, violate, result in a breach of, or
constitute a default under (a) its certificate of formation, operating
agreement, articles of incorporation, by-laws, or other governing documents, (b)
any Applicable Law; or (c) any agreement, indenture, contract, commitment,
restriction or other instrument to which it or any of its Affiliates is a party
or by which it or any of its Affiliates is bound.

                    C. Franchisee represents and warrants that all of the
representations and warranties made in the application or any other information
provided in connection with this Agreement are true, correct and complete as of
the time made and as of the date hereof, regardless of whether such
representations and warranties were provided by Franchisee, one of its
Affiliates, or by a third party on behalf of Franchisee, unless Franchisee has
notified Franchisor of a change in the representations and warranties or the
information and Franchisor has approved the change.

          27.2 Ownership of Franchisee.

                    Franchisee represents and warrants to Franchisor that
Franchisee is owned directly and indirectly as set forth on Exhibit A. Upon the
request of Franchisor, Franchisee will submit to Franchisor evidence, in form
and substance satisfactory to Franchisor, confirming that Franchisee is owned
directly and indirectly as set forth on Exhibit A.

          27.3 Ownership of the Hotel.

                    Franchisee hereby represents, warrants and covenants to
Franchisor that (i) Franchisee is the sole owner of the Hotel and (ii)
Franchisee holds good and marketable fee title to the Approved Location.

54

--------------------------------------------------------------------------------



          27.4 Additional Franchisee Acknowledgments and Representations.

                    A. IN ENTERING THIS AGREEMENT, FRANCHISEE REPRESENTS AND
WARRANTS THAT IT DID NOT RELY ON, AND FRANCHISOR AND FRANCHISOR’S
REPRESENTATIVES HAVE NOT MADE, ANY PROMISES, REPRESENTATIONS, WARRANTIES OR
AGREEMENTS RELATING TO FRANCHISING THE HOTEL OR THE APPROVED LOCATION, EXCEPT AS
EXPRESSLY CONTAINED IN THIS AGREEMENT AND IN THE FRANCHISE DISCLOSURE DOCUMENT
REFERRED TO IN SECTION 27.4.C.

                    B. FRANCHISEE AGREES THAT THE BUSINESS VENTURE CONTEMPLATED
BY THIS AGREEMENT INVOLVES SUBSTANTIAL BUSINESS RISKS, IS A VENTURE WITH WHICH
FRANCHISEE IS FAMILIAR AND HAS RELEVANT EXPERIENCE AND ITS SUCCESS WILL BE
LARGELY DEPENDENT UPON THE ABILITY OF FRANCHISEE AS AN INDEPENDENT BUSINESS.
FRANCHISOR EXPRESSLY DISCLAIMS THE MAKING OF, AND FRANCHISEE AGREES FRANCHISEE
HAS NOT RECEIVED, ANY INFORMATION, WARRANTY OR GUARANTEE, EXPRESS OR IMPLIED, AS
TO THE POTENTIAL VOLUME, PROFITS, OR SUCCESS OF THE BUSINESS VENTURE
CONTEMPLATED BY THIS AGREEMENT. IF FRANCHISOR FURNISHES ADVICE, CONSULTATION,
TRAINING, OR OTHER FORMS OF ASSISTANCE IN CONNECTION WITH THE HOTEL OR THE
APPROVED LOCATION WITH REGARD TO MATTERS SUCH AS FINANCING, DESIGN,
CONSTRUCTION, RENOVATION, MENU PLANNING, OPERATION AND MANAGEMENT OF THE HOTEL,
FRANCHISOR DOES NOT GUARANTEE OR ASSURE THE SUCCESS OR SATISFACTORY RESULT OF
SUCH MATTERS AND FRANCHISOR WILL NOT THEREBY INCUR ANY LIABILITY OR BE
RESPONSIBLE IN ANY WAY FOR ANY ERROR, OMISSION OR FAILURE OF WHATEVER NATURE IN
SUCH FINANCING, DESIGN, CONSTRUCTION, RENOVATION, MENU PLANNING, OPERATION OR
MANAGEMENT OF THE HOTEL OR THE APPROVED LOCATION.

                    C. FRANCHISEE ACKNOWLEDGES THAT FRANCHISEE RECEIVED A COPY
OF THIS AGREEMENT, THE EXHIBITS AND ATTACHMENTS HERETO, IF ANY, AND AGREEMENTS
RELATING THERETO, IF ANY, AT LEAST SEVEN (7) CALENDAR DAYS BEFORE THE DATE ON
WHICH THIS AGREEMENT WAS EXECUTED. FRANCHISEE FURTHER ACKNOWLEDGES THAT
FRANCHISEE HAS RECEIVED THE FRANCHISE DISCLOSURE DOCUMENT REQUIRED BY THE TRADE
REGULATION RULE OF THE FEDERAL TRADE COMMISSION ENTITLED “DISCLOSURE
REQUIREMENTS AND PROHIBITIONS CONCERNING FRANCHISING,” AT LEAST FOURTEEN (14)
CALENDAR DAYS BEFORE THE DATE ON WHICH FRANCHISEE EXECUTED THIS AGREEMENT OR
MADE ANY PAYMENT TO FRANCHISOR IN CONNECTION WITH THIS AGREEMENT.

                    D. FRANCHISEE ACKNOWLEDGES THAT IT HAS READ AND UNDERSTOOD
THE FRANCHISE DISCLOSURE DOCUMENT REFERRED TO IN SECTION 27.4.C. PROVIDED TO
FRANCHISEE, THIS AGREEMENT, INCLUDING THE EXHIBITS AND ATTACHMENTS AND ADDENDA
HERETO, IF ANY, AND RELATED AGREEMENTS, IF ANY, AND FRANCHISEE HAS HAD AMPLE
TIME AND OPPORTUNITY TO CONSULT WITH ADVISORS AND LEGAL COUNSEL OF FRANCHISEE’S
OWN CHOOSING ABOUT THE POTENTIAL BENEFITS AND RISKS OF ENTERING INTO THIS
AGREEMENT. FRANCHISEE AGREES THAT FRANCHISEE HAS HAD AN OPPORTUNITY TO NEGOTIATE
THIS AGREEMENT.

                    E. NOTWITHSTANDING FRANCHISEE’S ACKNOWLEDGMENT IN SECTION
27.4.C ABOVE, FRANCHISEE REPRESENTS THAT FRANCHISEE’S INITIAL

55

--------------------------------------------------------------------------------



INVESTMENT IN THE FRANCHISED BUSINESS IS IN EXCESS OF ONE MILLION DOLLARS
($1,000,000), EXCLUDING THE COST OF UNIMPROVED LAND AND ANY FINANCING RECEIVED
FROM FRANCHISOR OR ITS AFFILIATES AND THUS IS EXEMPTED FROM THE FEDERAL TRADE
COMMISSION’S FRANCHISE RULE DISCLOSURE REQUIREMENTS PURSUANT TO 16 CFR
436.8(a)(5)(i).

28. MISCELLANEOUS

          28.1 Confidential Negotiated Changes.

                    Franchisee acknowledges and agrees that the terms of this
Agreement and all exhibits, attachments or addenda or other agreements ancillary
to, or executed in connection with this agreement, that have been negotiated
(“negotiated terms”) from the standard form of agreements set forth in the
Franchise Disclosure Document referred to in Section 27.4.C are strictly
confidential and Franchisee will not disclose such negotiated terms to any
Person without the prior consent of Franchisor except (1) as required by law,
(2) as may be necessary to enforce this Agreement in any legal proceedings, or
(3) to those of Franchisee’s managers, members, officers, directors, employees,
attorneys, accountants, agents or lenders as is necessary for the operation or
financing of the Hotel. It will be a material default hereunder if Franchisee,
its managers, members, officers, directors, employees, attorneys, accountants,
agents or lenders disclose the negotiated terms to any unauthorized Person
without the prior consent of Franchisor.

          28.2 Multiple Counterparts.

                    This Agreement may be executed in a number of identical
counterparts, each of which will be deemed an original for all purposes and all
of which will constitute, collectively, one agreement. Delivery of an executed
signature page to this Agreement by electronic transmission will be effective as
delivery of a manually signed counterpart of this Agreement.

          IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Relicensing Franchise Agreement, under seal, as of the Effective
Date.

 

 

 

 

 

 

 

 

FRANCHISOR:

 

 

 

ATTEST:

 

MARRIOTT INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By: /s/ James C. Fisher (SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Assistant Secretary

 

Name: James C. Fisher

 

 

Title: Senior Vice President

 

 

 

 

 

FRANCHISEE:

 

 

 

ATTEST:

 

APPLE TEN HOSPITALITY

 

 

MANAGEMENT, INC.

 

 

a Virginia corporation

 

 

 

 

 

 

/s/ Amy D. Kramer

 

By:

/s/ Justin G. Knight (SEAL)

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

(Assistant) Secretary

 

Name: Justin G. Knight

 

 

Title: President

56

--------------------------------------------------------------------------------



EXHIBIT A

APPROVED LOCATION, NUMBER OF GUESTROOMS AND
OWNERSHIP INTERESTS IN FRANCHISEE

 

 

1.

Approved Location of the Hotel:

 

 

 

8540 East Independence Blvd., Charlotte, NC 28227

 

 

2.

Approved Number of Guestrooms:

 

 

 

94

 

 

3.

Name of Entity That Will Operate the Hotel:

 

 

 

Newport Charlotte Management, LLC

 

 

4.

Ownership Interest(s) in Franchisee:


 

 

 

 

 

     Ownership of Apple Ten Hospitality Management, Inc.

 

% Interest

 

 

 

 

 

Apple Ten Hospitality Management, Inc.

 

100%

 

814 East Main Street

 

 

 

Richmond, VA 23219

 

 

 

 

 

 

 

                    Ownership of Apple Ten Hospitality, Inc.

 

% Interest

 

 

 

 

 

Apple REIT Ten, Inc.

 

100%

 

814 East Main Street

 

 

 

Richmond, VA 23219

 

 

 

 

 

 

 

                    Ownership of Apple REIT Ten, Inc.

 

% Interest

 

 

 

 

 

Publicly-Held Company

 

     100%

57

--------------------------------------------------------------------------------



EXHIBIT B

CHANGE OF OWNERSHIP RIDER

Franchisee desires that the Hotel continue to be operated as a System Hotel and
the following additional terms and provisions and modifications to the Agreement
will apply, which are an integral part of the Agreement:

 

 

1.

Section 2.1 is hereby amended by inserting the following sentence at the
beginning of such Section:

 

 

 

          “On or before the Effective Date, Franchisee has (i) caused Existing
Franchisee to deliver to Franchisor the Termination Agreement duly executed by
all parties thereto other than Franchisor and (ii) paid Franchisor’s outside
legal counsel fees and expenses incurred in connection with the review,
preparation and negotiation of this Agreement and ancillary documents related
thereto.”

 

 

2.

Section 3 is hereby amended by adding a new Section 3.11 at the end of such
Section, which reads as follows:

 

 

 

          “3.11 Initial Accounting Period Charges.

 

 

 

          Franchisee agrees that, except for amounts due pursuant to Sections
3.2 or 3.3.A above, if the Effective Date is not the first day of an Accounting
Period then, for the Accounting Period in which the Effective Date occurs (the
“Initial Accounting Period”), Franchisee must pay to Franchisor all amounts due
to Franchisor or its Affiliates with respect to the operation of the Hotel for
the entire Initial Accounting Period as though the term of this Agreement had
begun on the first day of the Initial Accounting Period, and that any dispute
between Franchisee and Existing Franchisee concerning the allocation of payments
for the Initial Accounting Period will be no defense to Franchisee’s obligations
pursuant to this Section 3.11.”

 

 

3.

The reference to the “Opening Date” in the first sentence of Section 11.2.B is
amended to be a reference to the “Effective Date.”

 

 

4.

Section 27.4 is hereby amended by adding the following new Paragraphs F and G
after Paragraph E:

 

 

 

          “F. FRANCHISEE ACKNOWLEDGES THAT FRANCHISOR (i) DID NOT ENDORSE,
RECOMMEND, OR OTHERWISE CONCUR WITH THE TERMS OF ANY TRANSACTION PURSUANT TO
WHICH FRANCHISEE MAY HAVE ACQUIRED THE RIGHT TO OPERATE THE HOTEL FROM A PRIOR
FRANCHISEE OF FRANCHISOR; (ii) DID NOT PARTICIPATE IN THE DECISION REGARDING THE
PRICE OR COMPENSATION TO BE PAID BY FRANCHISEE TO ANY THIRD PARTY FOR SUCH
RIGHT, WHICH DECISION WAS MADE WITHOUT ANY INTERVENTION, SUPPORT OR
PARTICIPATION BY FRANCHISOR; AND (iii) DID NOT COMMENT UPON ANY FINANCIAL
PROJECTIONS SUBMITTED TO FRANCHISEE BY OR ON BEHALF OF ANY PRIOR FRANCHISEE.

58

--------------------------------------------------------------------------------




 

 

 

          G. FRANCHISEE ACKNOWLEDGES AND AGREES TO BE BOUND BY ALL ANCILLARY
AGREEMENTS BETWEEN EXISTING FRANCHISEE AND FRANCHISOR, INCLUDING, BUT NOT
LIMITED TO, ANY LICENSING AGREEMENTS, COST SHARING AGREEMENTS, CLUSTER REVENUE
AGREEMENTS, AND ANY OTHER AGREEMENTS RELATING TO THE EXISTING FRANCHISE
AGREEMENT. FRANCHISEE AGREES TO EXECUTE ANY SEPARATE ACKNOWLEDGEMENTS OR
AMENDMENTS TO SUCH AGREEMENTS SIGNIFYING FRANCHISEE’S AGREEMENT TO BE BOUND BY
SUCH AGREEMENTS AS FRANCHISOR MAY REASONABLY REQUEST.”

59

--------------------------------------------------------------------------------



PROPERTY IMPROVEMENT PLAN ADDENDUM

Franchisee agrees to upgrade and renovate the Hotel at the Approved Location in
accordance with the following terms and provisions in order for Franchisee to
use the System and continue to operate the Hotel as a System Hotel:

          1. Scope of Work; Drawings and Specifications.

          A. Franchisor and Franchisee have agreed to the construction,
upgrading, and renovation requirements set forth in Attachment One to this
Property Improvement Plan Addendum (the “Scope of Work”) in order for Franchisee
to use the System and continue to operate the Hotel as a System Hotel. All work,
including, furniture, fixtures, equipment, furnishings, materials and signs in
the Scope of Work must comply with the Standards and this Agreement. The Scope
of Work is in addition to, and the completion of such work does not satisfy,
Franchisee’s obligation to periodically upgrade and renovate the Hotel pursuant
to Section 11.1.B of this Agreement, which obligation is independent of
Franchisee’s obligation to complete the Scope of Work.

          B. If any material changes to the Hotel occur after [date walk-through
performed] but before completion of the Scope of Work, then the Hotel will be
subject to reinspection by Franchisor (“Material Change Review”) and Franchisor
reserves the right to modify the Scope of Work, including by adding additional
requirements to the Scope of Work, to address the material changes to the Hotel
and Franchisee agrees that it will be required to complete the requirements in
the modified Scope of Work to Franchisor’s satisfaction in the time period
required by Franchisor, in addition to the other requirements in this Property
Improvement Plan Addendum. Franchisee must cooperate fully, and must cause its
contractor and subcontractors to cooperate fully, with any inspections conducted
by Franchisor pursuant to a Material Change Review. If a Material Change Review
is performed, Franchisor reserves the right to charge Franchisee its
then-current fee for such reinspection.

          C. Within ten (10) days of the Effective Date, Franchisee will obtain
from Franchisor the Design Criteria. Upon receipt thereof, Franchisee will
engage a qualified registered architect, interior designer, and other qualified
consultants and cause them to: (i) adapt the Design Criteria to the Approved
Location and to Applicable Law, including the Americans with Disabilities Act
and/or other similar state laws, codes, and/or regulations governing public
accommodations for persons with disabilities, (ii) prepare complete construction
documents, including a site plan and architectural, mechanical, electrical,
civil engineering, landscaping and interior design drawings and specifications,
and material samples, in each case, based on the Design Criteria and the Scope
of Work (collectively, the “Plans”), and (iii) submit the Plans to Franchisor to
review for compliance with the Design Criteria and Scope of Work at least sixty
(60) days prior to commencing work on the items in the Scope of Work. Franchisee
will not deviate from the Design Criteria in the Plans. Franchisor may charge
Franchisee an amount equal to One Hundred Thirty Dollars ($130) multiplied by
the number of hours required to review the Plans.

          D. If requested by Franchisor, Franchisee will provide to Franchisor
the name, address, and relevant work experience on similar projects for any
architect, engineer, design firm or general contractor that Franchisee wishes to
retain, and Franchisor will have thirty (30) days after receipt of such
information to notify Franchisee of its election to consent or withhold its
consent. Franchisor’s election to consent or withhold its consent will be based
on prior experiences of Franchisor and its Affiliates with such Person, such
Person’s general business reputation, and such Person’s relevant work experience
on similar projects. If Franchisor does not respond to Franchisee within thirty
(30) days after Franchisor’s receipt of such information, then Franchisee may
retain such Person. Neither Franchisor’s failure to respond within the required
time period nor Franchisor’s consent to Franchisee’s use of such Person will be
deemed an endorsement or recommendation by Franchisor of any such Person.
Franchisee

60

--------------------------------------------------------------------------------



acknowledges and agrees that Franchisor is not liable for the unsatisfactory
performance of any Person retained by Franchisee.

          E. Franchisor will promptly review the Plans for compliance with the
Design Criteria and the Scope of Work. If Franchisor determines that the Plans
do not satisfy such requirements, Franchisor will provide recommended changes to
Franchisee that Franchisee will incorporate into the Plans and resubmit to
Franchisor for its review. Each party will act speedily and in good faith in the
preparation, submission, review and revision of the Plans. Franchisee will not
begin work on the Scope of Work until Franchisor notifies Franchisee that the
Plans satisfy such requirements. As soon as reasonably possible after Franchisor
notifies Franchisee that the Plans comply with the Design Criteria Franchisee
will submit to Franchisor two (2) sets of the final Plans and a cost estimate
for the Scope of Work. Once finalized, the Plans will not be changed, including
changes required by governmental authorities, without the prior written consent
of Franchisor.

          F. Franchisee agrees that Franchisee, and not Franchisor or its
Affiliates, is responsible for: (i) ensuring that any design, construction
documents, specifications, and any construction, renovation, or refurbishment
complies with any Applicable Law, including any requirements relating to
disabled persons; (ii) any errors or omissions; or (iii) discrepancies (of any
nature) in any drawings or specifications. Franchisee further acknowledges and
agrees that: (a) Franchisor’s review of the Plans is limited solely to
determining whether the Plans comply with the Design Criteria and the Scope of
Work; and (b) Franchisor will have no liability or obligation with respect to
renovation, upgrading or furnishing of the Hotel. Except for Franchisee’s own
uses related to its construction or operation of the Hotel, Franchisee will not
reproduce, use or permit the use of any of the design concepts, drawings, or
Standards.

          2. Renovation of the Hotel.

          A. Franchisee agrees to perform each item in the Scope of Work by the
date set forth in the Scope of Work with respect to such item and Franchisee
agrees that it will not use any portion of the Reserve to pay for the Scope of
Work. Time is of the essence, but the deadline for completion of items in the
Scope of Work will be equitably extended by reason of any delay caused by acts
of God, the public enemy, strikes, war, governmental restrictions, or other
causes beyond Franchisee’s control (excluding for the avoidance of doubt,
unavailability of financing), except that no such extension will be made for
aggregate delays in excess of thirty (30) days unless a request for additional
time is made in writing to Franchisor giving reasons for the delay, and under no
circumstances will such extension exceed one hundred and eighty (180) days. In
addition, upon Franchisee’s written request and provided Franchisee has
diligently pursued renovation of the Hotel, Franchisor may, in its sole
discretion, extend the deadlines any item in the Scope of Work. Extension
requests will be considered in increments of one or more months, provided,
however, no more than two (2) extensions totaling six (6) months in the
aggregate will be considered. For any extension, Franchisor will have the right
to require Franchisee to pay to Franchisor a nonrefundable extension fee not to
exceed Two Thousand Dollars ($2,000) per month for each month of the extension.
The extension fee will be paid to Franchisor with the written request for the
extension and will be fully refunded in the event Franchisor declines to grant
the requested extension.

          B. Franchisee will obtain all permits and certifications required for
lawful renovation, upgrading and operation of the Hotel, including zoning,
access, sign, building permits and fire requirements, and will certify in
writing to Franchisor, if requested, that all such permits and certifications
have been obtained.

          C. Franchisee will possess or obtain adequate financing for
renovation, upgrading and furnishing the Hotel and Franchisee will bear the
entire cost of renovation, upgrading, equipping,

61

--------------------------------------------------------------------------------



supplying and furnishing the Hotel, including all FF&E, Electronic Systems and
other items and equipment as specified by Franchisor for the System.

          D. Franchisee will ensure that the Hotel complies with Applicable Law
and the Standards, including Franchisor’s Fire Protection and Life Safety
standards (even if such standards exceed federal, state or local code
requirements).

          E. During the renovation and upgrading period, Franchisor or its
representatives will have the right to visit the job site at any time in order
to observe the work and Franchisee will cooperate fully, and will cause its
contractors and subcontractors to cooperate fully, with any site visits
conducted by Franchisor.

          F. Franchisee must, upon the earlier of (i) completion of the work or
(ii) the first anniversary of the Effective Date, provide to Franchisor a
written certificate or opinion from its architect, licensed professional
engineer, or recognized expert consultant on the Americans with Disabilities Act
stating that the Hotel conforms to the requirements of the Americans with
Disabilities Act, the related federal regulations, and all other applicable
state and local laws, regulations and other requirements governing public
accommodations for persons with disabilities. If the completion date for any
item or items set forth in the Scope of Work extends beyond the first
anniversary of the Effective Date, Franchisee must provide an additional
certificate to Franchisor with respect to such item or items upon final
completion of all work related to any and all such items. The certificate or
opinion will be in the form attached to this Change of Ownership Rider as
Attachment Two.

          G. The Hotel is subject to further review by Franchisor to, among
other things, ensure that the Hotel complies with the requirements of this
Property Improvement Plan Addendum (“PIP Review”). Franchisee must ensure that
the Hotel complies with all requirements specified by Franchisor following any
PIP Review. Franchisee must cooperate fully, and must cause its contractors and
subcontractors to cooperate fully, with any inspections conducted by Franchisor
pursuant to any PIP Review. If Franchisor determines that the Scope of Work was
not completed to Franchisor’s satisfaction, Franchisee will be charged
Franchisor’s then-current fee to perform a re-inspection, which may increase for
any subsequent re-inspections until Franchisor determines that the Scope of Work
is completed to its satisfaction.

          H. Franchisor will not be deemed to have approved any work done
pursuant to this Property Improvement Plan Addendum unless such approval is set
forth in writing and signed by Franchisor’s authorized representative. If such
approval is partial or contingent, Franchisee hereby authorizes its general
manager of the Hotel or Franchisee’s director of operations (or a person with a
different title but similar duties) to acknowledge in writing the additional
work to be performed and the time within which such work will be performed, and
such written acknowledgement will be binding on Franchisee.

62

--------------------------------------------------------------------------------



ATTACHMENT ONE

TO PROPERTY IMPROVEMENT PLAN ADDENDUM

SCOPE OF WORK

          All items must be completed within ______ months of the Effective
Date, unless otherwise noted with respect to a particular item.

[INSERT SCOPE OF WORK]

63

--------------------------------------------------------------------------------



ATTACHMENT TWO

TO PROPERTY IMPROVEMENT PLAN ADDENDUM

ADA CERTIFICATION

(TO BE COMPLETED BY FRANCHISEE’S ARCHITECT, ENGINEER, ADA

CONSULTANT, OR OTHER LICENSED PROFESSIONAL)

          In connection with the Fairfield Inn & Suites by Marriott
Charlotte/Matthews, NC (the “Hotel”), I hereby represent and certify to Apple
Ten Hospitality Management, Inc. and to Marriott International, Inc. that:

 

 

(i)

I have used professionally reasonable efforts to ensure that the Hotel conforms
to and complies with the design standards and requirements of the Americans with
Disabilities Act (“ADA”), the ADA Architectural Guidelines (“ADAAG”), and all
other related or similar state and local laws, regulations, and other
requirements governing public accommodations for persons with disabilities in
effect at the time that this certification is made, and

 

 

(ii)

In my professional judgment, the Hotel does in fact conform to and comply with
such design standards and requirements.


 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Print Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Firm:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

 

64

--------------------------------------------------------------------------------



EXHIBIT C

RESTRICTED TERRITORY MAP

65

--------------------------------------------------------------------------------



GUARANTY

          This GUARANTY (“Guaranty”) is executed as of ___________________,
2011, by Apple Ten Hospitality, Inc., a corporation organized and existing under
the laws of Virginia (“Guarantor”), in favor of and for the benefit of Marriott
International, Inc., a Delaware corporation (“Franchisor”). In consideration of
and as an inducement to Franchisor to execute the Relicensing Franchise
Agreement dated as of __________________, 2011 (as such agreement may be
amended, supplemented, restated or otherwise modified, the “Agreement”), by and
between Franchisor and Apple Ten Hospitality Management, Inc., a Virginia
corporation (“Franchisee”), Guarantor hereby agrees as follows:

          1. Guarantor hereby unconditionally warrants to Franchisor and its
successors and assigns that all of Franchisee’s representations and warranties
(i) in any application submitted by or on behalf of Franchisee to Franchisor in
connection with any Marriott Agreement and (ii) in any Marriott Agreement are
true, accurate and complete as of the time made and as of the date hereof.
Further, Guarantor unconditionally guarantees that all of Franchisee’s
obligations under the Agreement and any other Marriott Agreement will be
punctually paid and performed.

          2. Upon default by Franchisee and notice from Franchisor, Guarantor
will immediately make each payment and perform each obligation required by
Franchisee under the Agreement and any other Marriott Agreement. Franchisor may
extend, modify or release any indebtedness or obligation of Franchisee, or
settle, adjust or compromise any claims against Franchisee without notice to
Guarantor and any such action will not affect the obligations of Guarantor under
this Guaranty. Guarantor hereby waives notice of any amendment, supplement,
restatement or other modification of the Agreement and any other Marriott
Agreement and notice of demand for payment or performance by Franchisee.
Guarantor’s guarantee hereunder will extend to any extension or renewal of the
Agreement and any other Marriott Agreement.

          3. Guarantor hereby agrees that the obligations of Guarantor under
this Guaranty will not be reduced, limited, terminated, discharged, impaired or
otherwise affected by: (i) Franchisee’s failure to pay a fee or provide other
consideration to Guarantor in consideration for the issuance of this Guaranty;
(ii) the occurrence or continuance of a default under the Agreement or any other
Marriott Agreement; (iii) any assignment of the Agreement or any other Marriott
Agreement; (iv) any modification or amendment of, or waiver or consent or other
action taken with respect to, the Agreement or any other Marriott Agreement,
including any indulgence in or extension of time for the payment of any amounts
payable of Franchisee under or in connection with the Agreement or any other
Marriott Agreement or for the performance of any other obligation of Franchisee
under the Agreement or any other Marriott Agreement (any of which modifications,
amendments, waivers or consents may be agreed to or granted without the approval
or consent of Guarantor); (v) the voluntary or involuntary liquidation, sale or
other disposition of all or any portion of Franchisee’s assets, or the
receivership, insolvency, bankruptcy, reorganization or similar proceedings
affecting Franchisee or its assets or the release or discharge of Franchisee
from any of its obligations under the Agreement or any other Marriott Agreement
or (vi) any change of circumstances, whether or not foreseeable, and whether or
not any such change does or might vary the risk of Guarantor hereunder. No
failure of Franchisor to exercise any power or right hereunder, or to insist
upon compliance by Guarantor with any term hereof will constitute a waiver of
Franchisor’s right thereafter to demand full compliance with any term herein.

          4. This Guaranty constitutes a guaranty of payment and performance and
not of collection, and Guarantor specifically waives any obligation of
Franchisor to proceed against Franchisee on any money or property held by
Franchisee or by any other Person as collateral security, by way of set-off or
otherwise or against any other guarantor. Guarantor further agrees that this
Guaranty will continue to be effective or be reinstated as the case may be, if
at any time payment of any of the guaranteed obligations

66

--------------------------------------------------------------------------------



is rescinded or must otherwise be restored or returned by Franchisor upon the
insolvency, bankruptcy or reorganization of Franchisee or Guarantor, all as
though such payment has not been made.

          5. Except as otherwise expressly set forth herein, all notices,
requests, demands, statements and other communications required or permitted to
be given hereunder will be in writing and will be delivered by nationally
recognized overnight courier service to Franchisor at the address set forth in
the Agreement and to Guarantor at the address set forth below or for either at
such other address as may be designated by Guarantor or by Franchisor, and such
communication will be effective three days after the day sent. This Guaranty may
be amended only by a written instrument signed by a duly authorized
representative of each of Guarantor and Franchisor.

          6. Guarantor hereby unconditionally and irrevocably waives notice of
acceptance of this Guaranty, presentment, demand, diligence, protest and notice
of dishonor or of any other kind to which Guarantor otherwise might be entitled
under applicable law.

          7. Guarantor agrees to pay Franchisor all expenses, including
reasonable attorneys’ fees and court costs, incurred by Franchisor, its
subsidiaries, Affiliates, or any of their respective successors and assigns, to
remedy any defaults of or enforce any rights under this Guaranty, the Agreement
or any other Marriott Agreement, effect termination of this Guaranty, the
Agreement or any other Marriott Agreement, or to collect any amounts due under
this Guaranty, the Agreement or any other Marriott Agreement.

          8. If more than one Person has executed this Guaranty as a Guarantor
hereunder, the liability of each such Guarantor will be joint, several and
primary. This Guaranty may be executed in any number of counterparts, each of
which will be deemed an original, but all of which, when taken together, will
constitute one and the same instrument. Delivery of an executed signature page
to this Guaranty by facsimile transmission will be effective as delivery of a
manually signed counterpart of this Guaranty.

          9. Upon the death of any individual Guarantor, the estate of such
Guarantor will be bound by this Guaranty but only for defaults and obligations
hereunder existing at the time of death, and the obligations of any other
Guarantors will continue in full force and effect.

           10. Guarantor represents and warrants to Franchisor that: (i) neither
Guarantor (including any and all of its directors and officers), nor any of its
Affiliates or the funding sources for any of the foregoing is a Specially
Designated National or Blocked Person; (ii) neither Guarantor nor any of its
Affiliates is directly or indirectly owned or controlled by the government of
any country that is subject to an embargo by the United States government; and
(iii) neither Guarantor nor any of its Affiliates is acting on behalf of a
government of any country that is subject to such an embargo. Guarantor further
represents and warrants that it is in compliance with any applicable anti-money
laundering law, including the USA Patriot Act. Guarantor agrees that it will
notify Franchisor in writing immediately upon the occurrence of any event that
would render the foregoing representations and warranties of this Section 10
incorrect.

          11. This Guaranty is executed pursuant to, and will be construed under
and governed by, the laws of the State of Maryland, without regard to its
conflict of laws provisions. Guarantor hereby submits itself to the
non-exclusive jurisdiction of the courts of the State of Maryland, United States
of America, in any suit, action, or proceeding arising, directly or indirectly,
out of or relating to this Guaranty; and so far as is permitted under applicable
law, this consent to personal jurisdiction will be self-operative. Unless
specifically defined herein, all capitalized terms used in this Guaranty will
have the same meanings set forth in the Agreement.

          12. GUARANTOR HEREBY ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY AND THE RIGHT TO CLAIM OR

67

--------------------------------------------------------------------------------



RECEIVE PUNITIVE DAMAGES IN ANY LITIGATION, ACTION, CLAIM, SUIT OR PROCEEDING,
AT LAW OR IN EQUITY, ARISING OUT OF, PERTAINING TO OR IN ANY WAY ASSOCIATED WITH
THE COVENANTS, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES SET FORTH IN THIS
GUARANTY, THE RELATIONSHIPS OF THE PARTIES HERETO, WHETHER AS “GUARANTOR” OR
OTHERWISE, THE AGREEMENT OR ANY OTHER MARRIOTT AGREEMENT, OR ANY ACTIONS OR
OMISSIONS IN CONNECTION WITH ANY OF THE FOREGOING.

          IN WITNESS WHEREOF, the undersigned has executed this Guaranty, under
seal, as of the date first above written.

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

ATTEST:

 

APPLE TEN HOSPITALITY, INC.

 

 

 

 

 

 

By:

 

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

(Assistant) Secretary

 

Name:

 

 

 

Title:

 


 

ADDRESS FOR NOTICES TO GUARANTOR:

 

814 East Main Street

Richmond, VA 23219

68

--------------------------------------------------------------------------------



MANAGEMENT COMPANY ACKNOWLEDGMENT

          This Management Company Acknowledgment (“Management Company
Acknowledgment”) is executed as of ___________________, 2011, by and among
Newport Charlotte Management, LLC, a [state] limited liability company
(“Management Company”), Apple Ten Hospitality Management, Inc., a Virginia
corporation (“Franchisee”), and Marriott International, Inc., a Delaware
corporation (“Franchisor”).

          WHEREAS, Management Company has entered into an agreement (“Management
Agreement”) with Franchisee, pursuant to which Management Company will operate
that certain Fairfield Inn & Suites hotel located at 8540 East Independence
Boulevard, Charlotte, NC 28222 (the “Hotel”), in accordance with the terms of
that certain Relicensing Franchise Agreement dated _________________, 2011 (as
such agreement may be amended, supplemented, restated or otherwise modified, the
“Franchise Agreement”) between Franchisor and Franchisee; and

          WHEREAS, Franchisee has requested that Franchisor consent to the
operation of the Hotel by Management Company in accordance with the Franchise
Agreement.

          NOW, THEREFORE, in consideration of the mutual undertakings and
benefits to be derived herefrom, the receipt and sufficiency of which are
acknowledged by each of the parties hereto, it is hereby agreed as follows:

          1. Franchisor’s Consent. Subject to and in accordance with the terms
and conditions of this Management Company Acknowledgment and the Franchise
Agreement, Franchisor hereby consents to the operation of the Hotel by
Management Company and grants to Management Company the right to operate the
Hotel in accordance with the Standards and to use the System, at, and only at,
the Approved Location during the term of the Franchise Agreement on behalf of
Franchisee. Franchisor’s grant in the immediately preceding sentence will
terminate without notice to Management Company contemporaneously with the
occurrence of any of the following events: (a) any termination of the Franchise
Agreement, (b) the execution of another management company acknowledgment among
Franchisor, Franchisee and another management company or (c) the execution of an
amendment to the Franchise Agreement consenting to the operation of the Hotel by
Franchisee; provided that the duties and obligations of Management Company that
by their nature or express language survive such termination, including Sections
3.b. and c. below, will continue in full force and effect notwithstanding the
termination of Franchisor’s grant in the immediately preceding sentence.

          2. Management Company Representations and Covenants. Management
Company represents and warrants to Franchisor that:

                    a. Management Company is not in control of or controlled by
Persons who have been convicted of any felony or a crime involving moral
turpitude, or been convicted of any other crime or offense or committed any
acts, or engaged in any conduct that is reasonably likely to have an adverse
effect on the System, the Proprietary Marks, the goodwill associated therewith,
or Franchisor’s interests therein;

                    b. neither Management Company nor any Affiliate of
Management Company is a Competitor;

                    c. the Management Agreement is valid, binding and
enforceable; contains no terms, conditions, or provisions that are, or through
any act or omission of Franchisee or Management Company,

69

--------------------------------------------------------------------------------



may be or may cause a breach of or default under the Franchise Agreement; and is
for a term of not less than ten (10) years; and

                    d. neither Management Company nor any Affiliate of
Management Company is a Person with whom United States persons are prohibited
from transacting business.

          3. Management Company and Franchisee Acknowledgments. Management
Company and Franchisee covenant and agree to the following:

                    a. Management Company will have the exclusive authority and
responsibility for the day-to-day management of the Hotel on behalf of, and for
the benefit of, Franchisee with respect to and in accordance with the terms of
the Franchise Agreement. The general manager of the Hotel will be an employee of
Management Company and devote his or her full time and attention to the
management and operation of the Hotel and will have successfully completed
Franchisor’s management training program as required under the Franchise
Agreement. The general manager and other department managers of the Hotel will
be employees of the Management Company, while other staff at the Hotel may be
employed by Franchisee;

                    b. The Hotel will be operated in strict compliance with the
requirements of the Franchise Agreement, and Management Company will observe
fully and be bound by all terms, conditions and restrictions regarding the
management and operation of the Hotel set forth in the Franchise Agreement,
including those related to Intellectual Property, as if and as though Management
Company had executed the Franchise Agreement as “Franchisee,” provided that
Management Company obtains no rights under the terms of the Franchise Agreement
except as specifically set forth herein and the rights granted hereunder do not
constitute a franchise or sub-franchise to Management Company. Management
Company will comply with all Applicable Laws, and will obtain in a timely manner
all permits, certificates, and licenses necessary for the full and proper
operation of the Hotel;

                    c. Franchisor may enforce directly against Management
Company all terms in the Franchise Agreement regarding Intellectual Property and
the management and operation of the Hotel during and subsequent to Management
Company’s tenure as operator of the Hotel. Franchisor will have the right to
seek and obtain all available legal and equitable remedies from Management
Company based on Management Company’s failure to comply with the terms of this
Management Company Acknowledgment, in addition to any remedies Franchisor may
obtain from Franchisee under the Franchise Agreement;

                    d. Management Company hereby assigns (and will cause each of
its employees or independent contractors who contributed to such modifications,
derivatives or additions to assign) to Franchisor, in perpetuity throughout the
world, all rights, title and interest (including the entire copyright and all
renewals, reversions and extensions thereof) in and to all modifications,
derivatives or additions to the Intellectual Property and other aspects of the
System proposed by or on behalf of Management Company or its Affiliates.
Management Company waives (and will cause each of its employees or independent
contractors who contributed to such modifications, derivatives or additions to
waive) all “moral rights of authors” or any similar rights that Management
Company (or its employees or independent contractors) may now or hereafter have
in the modifications, derivatives or additions to the Intellectual Property and
other aspects of the System proposed by or on behalf of Management Company or
its Affiliates. Management Company agrees to execute (or cause to be executed)
and deliver to Franchisor any documents and to do any acts that may be deemed
necessary by Franchisor to perfect or protect the title in the modifications,
derivatives and additions herein conveyed, or intended to be conveyed now or in
the future;

70

--------------------------------------------------------------------------------



                    e. Any default under the terms of the Franchise Agreement
caused wholly or partially by Management Company will constitute a default under
the terms of the Management Agreement, for which Franchisee will have the right
to terminate the Management Agreement;

                    f. Franchisee and Management Company will not modify or
amend the Management Agreement in such a way as to create a conflict or other
inconsistency with the terms of the Franchise Agreement or this Management
Company Acknowledgment;

                    g. Except in extraordinary circumstances, such as theft or
fraud on the part of Management Company or a default by Franchisee under the
Franchise Agreement caused by Management Company for which Franchisee needs to
promptly remove Management Company from the Hotel, the Management Agreement will
not be terminated or permitted to expire without at least thirty (30) days’
prior notice to Franchisor; and

                    h. Management Company will perform the day-to-day operations
of the Hotel. Franchisor has the right to communicate directly with Management
Company and the managers at the Hotel regarding day-to-day operations of the
Hotel and such communications will be deemed made to Franchisee because
Management Company and the managers at the Hotel are acting on behalf of
Franchisee and Management Company as their authorized representatives.
Franchisor has the right to rely on instructions of Management Company and the
managers at the Hotel as to matters relating to the operation and promotion of
the Hotel, and the agreements of such managers are binding on Management Company
and Franchisee.

          4. Existence and Power. Each of Management Company and Franchisee
represents and warrants with respect to itself that (i) it is a legal entity
duly formed, validly existing, and in good standing under the laws of the
jurisdiction of its formation, (ii) it has the ability to perform its
obligations under this Management Company Acknowledgment and under the
Management Agreement, and (iii) it has all necessary power and authority to
execute and deliver this Management Company Acknowledgment.

          5. Authorization; Contravention.

                    a. Management Company and Franchisee each represents and
warrants with respect to itself that the execution and delivery of this
Management Company Acknowledgment and the performance by Management Company and
Franchisee of its respective obligations hereunder and under the Management
Agreement: (i) have been duly authorized by all necessary action; (ii) do not
require the consent of any third parties (including lenders) except for such
consents as have been properly obtained; and (iii) do not and will not
contravene, violate, result in a breach of, or constitute a default under (a)
its certificate of formation, operating agreement, articles of incorporation,
by-laws, or other governing documents, (b) any regulation of any governmental
body or any decision, ruling, order, or award by which each may be bound or
affected, or (c) any agreement, indenture or other instrument to which each is a
party; and

                    b. Management Company represents and warrants to Franchisor
that: (i) neither Management Company (including any and all of its directors and
officers), nor any of its Affiliates or the funding sources for any of the
foregoing is a Specially Designated National or Blocked Person (as defined in
the Franchise Agreement); (ii) neither Management Company nor any of its
Affiliates is directly or indirectly owned or controlled by the government of
any country that is subject to an embargo by the United States government; and
(iii) neither Management Company nor any of its Affiliates is acting on behalf
of a government of any country that is subject to such an embargo. Management
Company further

71

--------------------------------------------------------------------------------



represents and warrants that it is in compliance with any applicable anti-money
laundering law, including the USA Patriot Act. Management Company agrees that it
will notify Franchisor in writing immediately upon the occurrence of any event
which would render the foregoing representations and warranties of this Section
5.b. incorrect.

          6. Controlling Agreement. If there are conflicts between any
provision(s) of the Franchise Agreement and this Management Company
Acknowledgment on the one hand and the Management Agreement on the other hand,
the provision(s) of the Franchise Agreement and this Management Company
Acknowledgment will control.

          7. No Release. This Management Company Acknowledgment will not release
or discharge Franchisee from any liability or obligation under the Franchise
Agreement and Franchisee will remain liable and responsible for the full
performance and observance of all of the provisions, covenants, and conditions
set forth in the Franchise Agreement.

          8. Limited Consent. Franchisor’s consent to Management Company
operating the Hotel and Franchisor’s grant to Management Company of the right to
operate the Hotel are personal to Management Company, and this Management
Company Acknowledgment is not assignable by Franchisee or Management Company. If
there is a change in control of Management Company or if Management Company
becomes, is acquired by, comes under the control of, or merges with or into a
Competitor, or if there is a material adverse change to the financial status or
operational capacity of Management Company, Franchisee will promptly notify
Franchisor of any such change and Management Company will be subject to the
consent process under the Franchise Agreement as a new operator of the Hotel.

          9. Defined Terms. Unless specifically defined herein, all capitalized
terms used in this Management Company Acknowledgment will have the same meanings
set forth in the Franchise Agreement.

          10. Counterparts. This Management Company Acknowledgment may be
executed in any number of counterparts, each of which will be deemed an
original, but all of which, when taken together, will constitute one and the
same instrument. Delivery of an executed signature page to this Management
Company Acknowledgment by facsimile transmission will be effective as delivery
of a manually signed counterpart of this Management Company Acknowledgment.

          11. Governing Law. This Management Company Acknowledgment will be
construed in accordance with the laws of the State of Maryland without regard to
the conflict of laws principles thereof, and contains the entire agreement of
the parties hereto. Management Company hereby submits itself to the
non-exclusive jurisdiction of the courts of the State of Maryland, United States
of America, in any suit, action, or proceeding arising, directly or indirectly,
out of or relating to this Management Company Acknowledgment; and so far as is
permitted under applicable law, this consent to personal jurisdiction will be
self-operative.

          12. Management Company’s Address. Management Company’s mailing address
is 4290 New Town Avenue, Williamsburg, VA 23188. Management Company agrees to
provide notice to both Franchisee and Franchisor if there is any change in
Management Company’s mailing address.

          13. WAIVER OF JURY TRIAL AND PUNITIVE DAMAGES. MANAGEMENT COMPANY,
FRANCHISEE AND FRANCHISOR EACH HEREBY ABSOLUTELY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY AND THE RIGHT TO CLAIM OR RECEIVE PUNITIVE
DAMAGES IN ANY LITIGATION, ACTION, CLAIM, SUIT

72

--------------------------------------------------------------------------------



OR PROCEEDING, AT LAW OR IN EQUITY, ARISING OUT OF, PERTAINING TO OR IN ANY WAY
ASSOCIATED WITH THE COVENANTS, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES SET
FORTH HEREIN, THE RELATIONSHIPS OF THE PARTIES HERETO, WHETHER AS “MANAGEMENT
COMPANY,” “FRANCHISEE” OR “FRANCHISOR” OR OTHERWISE, THIS AGREEMENT OR ANY OTHER
MARRIOTT AGREEMENT, OR ANY ACTIONS OR OMISSIONS IN CONNECTION WITH ANY OF THE
FOREGOING.

          IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Management Company Acknowledgment, under seal, as of the date
first above written.

 

 

 

 

 

 

 

FRANCHISOR:

 

 

 

 

ATTEST:

 

MARRIOTT INTERNATIONAL, INC.

 

 

 

 

 

 

By:

 

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Assistant Secretary

 

Name:

 

 

 

Title:

 


 

 

 

 

 

 

 

FRANCHISEE:

 

 

 

 

ATTEST:

 

APPLE TEN HOSPITALITY

 

 

MANAGEMENT, INC.

 

 

 

 

 

 

By:

 

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

(Assistant) Secretary

 

Name:

 

 

 

Title:

 


 

 

 

 

 

 

 

MANAGEMENT COMPANY:

 

 

 

 

WITNESS:

 

NEWPORT CHARLOTTE MANAGEMENT, LLC

 

 

 

 

 

 

By:

 

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Witness

 

Name:

 

 

 

Title:

 

73

--------------------------------------------------------------------------------



ELECTRONIC SYSTEMS LICENSE AGREEMENT

          This Electronic Systems License Agreement (this “License Agreement”)
is made and entered into effective as of the ____ day of ___________________,
2011 (“Effective Date”), between Marriott International, Inc., a Delaware
corporation (“Franchisor”), and Apple Ten Hospitality Management, Inc., a
Virginia corporation (“Franchisee”).

WITNESSETH:

          WHEREAS, Franchisor and Franchisee have entered into a Franchise
Agreement dated as of the date hereof (the “Franchise Agreement”) under which
Franchisee will establish and operate the Hotel under Franchisor’s System at the
location specified in the Franchise Agreement; and

          WHEREAS, under the terms of the Franchise Agreement, Franchisee is
required to use certain Electronic Systems in connection with, and as a
condition of operating the Hotel, and Franchisor desires to make available to
Franchisee such Electronic Systems under the terms of this License Agreement.

          NOW, THEREFORE, in consideration of the premises and the undertakings
and commitments of each party to the other party set forth herein, the parties
agree as follows:

          1. Defined Terms. Capitalized terms not defined in this License
Agreement will have the meaning given to them in the Franchise Agreement.

          2. License Grant. Subject to the terms of this License Agreement,
Franchisor hereby grants to Franchisee a nonexclusive, non-transferable right
and license to use the Electronic Systems made available by Franchisor. For each
Electronic System, the license will commence on the installation date thereof,
and will extend until termination of this License Agreement or such time as
Franchisor ceases to make such Electronic System available in accordance with
Franchisor’s operation of the System.

          3. Ownership; Use Restrictions. All Electronic Systems will at all
times remain the sole property of Franchisor or any third-party vendors, as
applicable. Franchisee will at all times treat the Electronic Systems as
confidential. Franchisee will not at any time, without Franchisor’s or such
third party’s prior consent (which may be withheld in Franchisor’s or such third
party’s sole discretion), copy, modify, reverse engineer, or otherwise duplicate
the Electronic Systems or any component thereof, in whole or in part, or
otherwise make the same available to any third party. Franchisee will use the
Electronic Systems for the exclusive purpose of operating the Hotel in
accordance with the Franchise Agreement. Franchisee will take reasonable
measures to ensure that only authorized employees of Franchisee at the Hotel
have access to the Electronic Systems, and only for permitted purposes
hereunder. Such measures will be subject to review and inspection by Franchisor.
Franchisee will not attempt to modify, delete or circumvent any measures used by
Franchisor to safeguard the Electronic Systems and the Intellectual Property
therein. Franchisor reserves the right to suspend Franchisee’s access to any
Electronic System in order to protect Franchisor’s Intellectual Property or
other systems, data or property of Franchisor or its vendors.

          4. Third Party Vendors; Preferred Vendors. If any Electronic System is
provided by a third party vendor, Franchisee will comply with the terms provided
by such vendors in connection therewith. Franchisee acknowledges and agrees that
such third party vendors will have the right to enforce such terms directly
against Franchisee, and Franchisor will have no liability in connection with
Franchisee’s use of any third party Electronic System. Franchisor may also
require Franchisee to execute license or similar agreements directly with such
third party vendors in order to obtain access to Electronic Systems that are
required under Franchisor’s System. Franchisee will be deemed to be in direct
privity of contract

--------------------------------------------------------------------------------



with any third party provider of Electronic Systems. From time to time
Franchisor may designate a third party vendor of Electronic Systems as a
“preferred vendor” based on Franchisor’s reasonable judgment that such third
party Electronic System is suitable or desirable for Franchisor’s System.
Franchisee acknowledges and agrees that Franchisor neither endorses nor makes
any representations or warranties in connection with any third party’s
Electronic Systems, including any Electronic System provided by a preferred
vendor.

          5. Support Services. Franchisor will use commercially reasonable
efforts to maintain and support the Electronic Systems (the “Services”) during
the term of this License Agreement either by itself or through third party
vendors as deemed appropriate by Franchisor.

          6. Term and Termination. This License Agreement will commence on the
Effective Date and remain in force until termination of the Franchise Agreement.

          7. DISCLAIMERS. FRANCHISEE ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
EXPRESSLY SET FORTH IN THIS LICENSE AGREEMENT, FRANCHISOR PROVIDES THE
ELECTRONIC SYSTEMS AND ANY ASSOCIATED SERVICES ON AN AS-IS BASIS, AND FRANCHISOR
DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CUSTOM
OR USAGE IN THE TRADE, IN CONNECTION WITH FRANCHISEE’S USE OF THE ELECTRONIC
SYSTEMS AND THE PROVISION OF THE SERVICES UNDER THIS LICENSE AGREEMENT.

          8. Limitation on Liability. Franchisor will not be liable for any
damage arising out of or in connection with the use or failure of any Electronic
Systems or Services, including, but not limited to, corruption of data, and
Franchisee hereby waives any right to or claim of any exemplary, incidental,
indirect, special, consequential, or other similar damages (including loss of
profits) in connection with the use or failure of Electronic Systems or
Services, even if Franchisor has been advised of the possibility of same.
Franchisor will use reasonable efforts, to the extent legally permissible, to
pass through to Franchisee any warranties or other similar protections provided
to Franchisor by Franchisor’s vendors with respect to Electronic Systems.

          9. Indemnification. Franchisee agrees to indemnify, defend and hold
harmless Franchisor and its respective officers, directors, employees, agents,
successors, and assigns, from any losses, fines, liabilities, damages and
claims, and all related costs and expenses, including reasonable legal fees,
disbursements and costs of investigation, litigation, settlement, judgment,
interest and penalties (collectively, “Losses”) incurred by Franchisor in
connection with Franchisee’s use of the Electronic Systems or any failure by
Franchisee to comply with the terms of this License Agreement. Such
indemnification and hold harmless obligations will be subject to and
incorporated into the Section of the Franchise Agreement delineating
Franchisee’s indemnification obligations.

          10. Software License Rights Upon Termination. Franchisee acknowledges
and agrees that most Software purchased by Franchisees through Franchisor’s
procurement process is purchased in Franchisor’s name, and is not assignable to
Franchisee upon termination of this License Agreement (“Non-Assignable
Software”). As such, upon termination of this License Agreement, Franchisee’s
right to use such Non-Assignable Software will automatically cease. With respect
to software purchased through Franchisor’s procurement process that is
assignable to Franchisee upon termination of this License Agreement (“Assignable
Software”), upon the request of Franchisee, Franchisor will provide reasonable
assistance in helping to facilitate assignment of such software, including
obtaining consent of the vendor where necessary. Upon termination of this
License Agreement, Franchisee will delete both Assignable Software and
Non-Assignable Software obtained through Franchisor’s procurement process

574369v2 – Charlotte/Matthews, NC
Fairfield Inn & Suites 514964v5 (03/31/2010)
3/16/2011

2

--------------------------------------------------------------------------------



and, with respect to Assignable Software, Franchisee may reinstall such software
on the applicable computing equipment using software copies obtained by
Franchisee directly from the applicable vendor.

          11. Miscellaneous. All notices and other communications hereunder will
be in writing and will be delivered in accordance with the terms of the
Franchise Agreement. This License Agreement may not be modified or amended
except by an agreement in writing signed by the parties hereto. Waiver of any
provision hereof in one or more instances will not preclude enforcement thereof
on future occasions. This License Agreement may not be assigned by Franchisee to
any third party, except in connection with an assignment of the Franchise
Agreement as expressly permitted therein. This License Agreement and the legal
relations between the parties hereto will be governed by and construed in
accordance with the laws of the jurisdiction set forth in the Franchise
Agreement. This License Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof, and supersedes all
other communications, whether written or oral.

          12. WAIVER OF JURY TRIAL AND PUNITIVE DAMAGES. FRANCHISEE AND
FRANCHISOR EACH HEREBY ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL
BY JURY AND THE RIGHT TO CLAIM OR RECEIVE PUNITIVE DAMAGES IN ANY LITIGATION,
ACTION, CLAIM, SUIT OR PROCEEDING, AT LAW OR IN EQUITY, ARISING OUT OF,
PERTAINING TO OR IN ANY WAY ASSOCIATED WITH THE COVENANTS, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES SET FORTH HEREIN, THE RELATIONSHIPS OF THE PARTIES
HERETO, WHETHER AS “FRANCHISEE” OR “FRANCHISOR” OR OTHERWISE, THIS AGREEMENT OR
ANY OTHER MARRIOTT AGREEMENT, OR ANY ACTIONS OR OMISSIONS IN CONNECTION WITH ANY
OF THE FOREGOING.

          IN WITNESS WHEREOF, the parties hereto have caused this License
Agreement to be duly executed and delivered, under seal, as of the date first
above written.

 

 

 

 

 

 

 

FRANCHISOR:

 

 

 

 

 

 

ATTEST:

MARRIOTT INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

 

 

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Assistant Secretary

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

FRANCHISEE:

 

 

 

 

 

 

ATTEST:

APPLE TEN HOSPITALITY

 

 

MANAGEMENT, INC.

 

 

 

 

 

 

 

 

By:

 

 

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

(Assistant) Secretary

Name:

 

 

 

Title:

 

 

574369v2 – Charlotte/Matthews, NC
Fairfield Inn & Suites 514964v5 (03/31/2010)
3/16/2011

3

--------------------------------------------------------------------------------



OWNER AGREEMENT

          This AGREEMENT (“Agreement”) is entered into as of the ____ day of
_________, 2011, by and among Marriott International, Inc., a Delaware
corporation (“Franchisor”), Apple Ten Hospitality Management, Inc., a Virginia
corporation (“Franchisee”), and Apple Ten North Carolina, L.P., a [state]
limited partnership (“Owner”).

W I T N E S S E T H:

          WHEREAS, Franchisor and Franchisee are parties to that certain
Relicensing Franchise Agreement dated as of __________, 2011 (as may be amended
from time to time, the “Franchise Agreement”) relating to the Hotel (as defined
in the Franchise Agreement); and

          WHEREAS, Franchisee and Owner have entered into a lease (the “Lease”)
pursuant to which Franchisee will lease the Hotel from Owner and will operate
the Hotel; and

          WHEREAS, Owner, Franchisee and Franchisor desire that the Hotel be
operated as a System Hotel pursuant to the terms and conditions of the Franchise
Agreement and this Agreement.

          NOW, THEREFORE, the parties, in consideration of the premises and the
undertakings and commitments of each party set forth herein, agree as follows:

 

 

1.

[Intentionally Omitted.]

 

 

2.

Termination of the Franchise Agreement.

 

 

          Franchisor will have the right to terminate this Agreement immediately
upon termination of the Franchise Agreement by delivering written notice to
Owner.

 

3.

Termination of the Lease.

          Owner will notify Franchisor immediately of any pending or actual
termination or expiration of the Lease that is to occur or has occurred prior to
expiration of the Franchise Agreement, and Franchisor will have the right to
terminate this Agreement and the Franchise Agreement in connection with any such
expiration or termination. If there is a dispute between Owner and Franchisee
relating to the termination of the Lease, Franchisor will have the right to
permit Franchisee to operate the Hotel pursuant to the Franchise Agreement as
long as Franchisee has possession of the Hotel, and all of Franchisor’s rights
under this Agreement will be reserved pending resolution of such dispute whether
by final court or administrative order or negotiated settlement.

 

 

4.

Transfers Not Involving Competitors.

          Section 17 of the Franchise Agreement will apply hereunder to any
Transfer of the Hotel, any Ownership Interest in the Hotel, the Owner, this
Agreement or the Lease, or a change of Control in Owner, Franchisee or Owner, as
if Owner were a party thereto; any such Transfer(s) by Owner as described above
will be made only in strict compliance with Section 17 as the context requires.

574369v2 – Charlotte/Matthews, NC
Fairfield Inn & Suites 514964v5 (03/31/2010)
3/16/2011

--------------------------------------------------------------------------------




 

 

5.

Transfers Involving a Competitor and Right of First Refusal.

          A. No Transfers to a Competitor. If there is a proposed Transfer to a
Competitor of the Hotel, any Ownership Interest in the Hotel, Owner’s Ownership
Interest in this Agreement or in the Lease, or an Ownership Interest in either
Owner or a Control Affiliate of Owner, and Owner wishes to accept such proposed
Transfer, Owner will give notice thereof to Franchisor, stating the full name
and identity of the prospective purchaser or tenant, as the case may be,
including the names and addresses of the Interestholders of such prospective
purchaser or tenant, the price or rental and all terms of such proposed
transaction, together with all other related information that is reasonably
requested by Franchisor and reasonably available to Owner. Within thirty (30)
days after receipt by Franchisor of such notice and information from Owner,
Franchisor will notify Owner of Franchisor’s election, made in its sole
discretion, of one (1) of the immediately following four (4) alternatives:

                    (1) Acquisition of Control of Hotel for Cash. If the
proposed Transfer is a sale or lease of the Hotel for cash consideration,
Franchisor (or its designee) will have the right to purchase or lease the Hotel
at the same price or rental and upon the same terms (other than any terms
relating to the Brand of the Hotel) as those contained in such offer from (or
to) a Competitor. In such event, Owner and Franchisor (or its designee) will
promptly enter into an agreement for sale or lease at the price or rental and on
terms consistent with such offer.

                    (2) Acquisition of Owner/Acquisition of Control of Hotel. If
the proposed Transfer is a purchase or lease of all or a portion of the
Ownership Interests or the assets (which includes the Hotel) of Owner or an
Affiliate of Owner, or a merger with or into Owner or an Affiliate of Owner, or
the acquisition of Owner’s Ownership Interest in this Agreement or the Lease, or
any sale or lease of the Hotel involving non-cash consideration, or other form
of Transfer, Franchisor (or its designee) will have the right to purchase or
lease the Hotel at the purchase or lease price under terms consistent with such
offer as agreed to by the parties. If the parties are unable to agree as to
purchase or lease price and terms within fourteen (14) days of Franchisor’s
election, the purchase or lease price of the Hotel will be determined as
provided below.

                              (a) Within thirty (30) days after the fourteen
(14) day period in this Section 5.A.(2) expires, Franchisor and Owner will each
obtain, at its own expense, an appraisal of the fair market value of the Hotel
from a nationally recognized appraiser of Hotel properties comparable to the
Hotel. In determining the fair market value, the appraisers will assume that the
Hotel is not subject to a management agreement but is subject to the existing
Franchise Agreement. If, after receiving such appraisals, the parties agree on
the fair market value of the Hotel, such agreed fair market value will
constitute the purchase or lease price.

                              (b) If, within fourteen (14) days after receiving
the appraisals the parties are not able to agree on such fair market value, the
purchase or lease price will be determined by “baseball arbitration” in
Washington, D.C. in accordance with the Arbitration Rules for the Real Estate
Industry of the American Arbitration Association then in effect (“AAA Rules”) as
modified by this Agreement. The parties will jointly select a third party to act
as the sole arbitrator (the “Arbitrator”) to determine the fair market value of
the Hotel, and such Arbitrator will be a person having at least ten (10) years’
recent professional experience as to the subject matter in question and will be
qualified to act as an Arbitrator in accordance with the AAA Rules. If the
parties do not agree on an Arbitrator with such qualifications within fifteen
(15) days after the expiration of such fourteen (14) day period referred to
above, the Arbitrator will be appointed by the American Arbitration Association
in Washington, D.C. in accordance with the AAA Rules.

574369v2 – Charlotte/Matthews, NC
Fairfield Inn & Suites 514964v5 (03/31/2010)
3/16/2011

2

--------------------------------------------------------------------------------



                              (c) The Arbitrator will be instructed and
obligated to decide, within thirty (30) days after appointment, whether the
appraisal submitted by Franchisor or the appraisal submitted by Owner more
accurately reflects the fair market value of the Hotel based upon the appraisals
submitted and such information as is normally relied upon by an appraiser of
hotels and real estate. Each party agrees to fully cooperate and provide all
information requested by the Arbitrator related to the Arbitrator’s
determination of the fair market value of the Hotel. The Arbitrator’s choice of
appraisal will be in writing, will constitute the purchase price hereunder, and
will be final, conclusive and binding on the parties as an “award” under the AAA
Rules, and may be enforced by a court of competent jurisdiction. The expenses of
the arbitration will be borne equally by the parties to the arbitration.
Franchisor (or its designee) will have the right, at any time within thirty (30)
days of being notified in writing of the decision of the Arbitrator, to either
(a) purchase the Hotel premises and related property at the valuation determined
by the Arbitrator, or (b) terminate this Agreement pursuant to clause (3) below.

                    (3) Termination of Owner Agreement and Franchise Agreement.
Franchisor may place Owner and Franchisee in default and terminate this
Agreement and the Franchise Agreement, respectively, in which event Owner and
Franchisee will be obligated, jointly and severally, to pay Franchisor the
applicable liquidated damages and otherwise comply with the obligations
referenced in Section 9.B of this Agreement.

                    (4) Consent. Franchisor may consent to such Transfer, which
consent will be on such terms as Franchisor may require, in its sole discretion.

          This Section 5.A will survive termination of this Agreement for any
reason if, before such termination, any event specified in Section 5 occurs, as
a result of which Franchisor has exercised (or has the right to exercise) such
right of first refusal, notwithstanding Section 5.G.

          B. Affiliates. If a Competitor proposes to acquire all of the
Ownership Interests of an Affiliate of Owner and such Affiliate does not
directly or indirectly own, lease, or operate any hotels operating under a trade
name owned by Franchisor or any of its Affiliates, Franchisor will not have any
right of first refusal to purchase the Hotel or right to terminate this
Agreement, as provided above in Section 5.A. with respect to such Transfer.

          C. Foreclosure. If the Transfer to a Competitor is by foreclosure,
judicial or legal process, or any other means, Franchisor (or its designee) will
have the right to purchase the Hotel upon notice to Owner. If the parties are
unable to agree as to a purchase price and terms within thirty (30) days of
Franchisor’s notice, the fair market value of the Hotel premises and related
property will be determined by arbitration in accordance with Section 5.A.(2)
above. This provision will survive the termination of this Agreement and the
termination of the Franchise Agreement under Section 19.1 thereof in connection
with the Competitor’s actions under Section 17.4.C of the Franchise Agreement or
this Section 5.C.

          D. Owner Becomes a Competitor. If Owner or any of its Affiliates
becomes a Competitor, Owner will notify Franchisor in accordance with Section
5.A., and provide all information reasonably requested by Franchisor related to
becoming a Competitor and requested thereby and provide the data required
pursuant to Section 5.A, or if Franchisor otherwise determines that Owner or any
of its Affiliates has become a Competitor, Franchisor will so notify Owner and
Franchisor will have the rights provided in Section 5.A., as if the Hotel were
subject to a non-cash offer from a third party except that Franchisor will have
thirty (30) days instead of fourteen (14) to agree on purchase terms.

          E. Right of First Refusal. In addition to the events specified in
Section 5.A, Franchisor will have the rights set forth in Section 5.A. if any
event occurs granting Franchisor a right of first refusal under Section 17 of
the Franchise Agreement, and, in connection with such event, Owner fails to

574369v2 – Charlotte/Matthews, NC
Fairfield Inn & Suites 514964v5 (03/31/2010)
3/16/2011

3

--------------------------------------------------------------------------------



terminate the Lease and enter into, or cause a Substitute Operator to enter
into, an Interim Franchise Agreement and/or a New Franchise Agreement, as
applicable, in accordance with this Agreement.

          F. Real Estate Rights. Owner acknowledges that Franchisor’s rights
under this Section 5 are real estate rights with respect to the Hotel.
Franchisor is entitled to file a record of such interest in and among the
appropriate real estate records of the jurisdiction in which the Hotel is
located, and Owner will cooperate as requested by Franchisor in such filing.
Such filing will indicate that Franchisor’s rights in real estate under Section
17.4 of the Franchise Agreement and Section 5 of this Agreement will be
subordinate only to the exercise of the rights of bona fide lenders under a
mortgage or security deed secured by the Hotel, only if and for so long as: (i)
the lender is not a Competitor or Affiliate of a Competitor; (ii) any such
mortgage or security deed is and remains validly recorded and in full force and
effect; and (iii) the indebtedness underlying such mortgage or security deed
complies with the requirements of Section 7 hereof. Owner agrees that damages
are not an adequate remedy if Owner breaches its obligations under this Section
5 and that Franchisor will be entitled to injunctive relief to prevent or remedy
such breach without the necessity of proving the inadequacy of money damages as
a remedy and without the necessity of posting a bond. If this Agreement is
terminated and Owner’s rights under this Section 5 are no longer in effect, at
the request of Owner or the transferee, Franchisor will deliver an instrument in
recordable form to terminate any such recording of interest in real estate.

          G. Survival of Right of First Refusal. Except for termination of this
Agreement pursuant to Section 5.A.(3) above, Owner agrees that Franchisor’s
rights under Section 5 will survive early termination of this Agreement (as
opposed to expiration of this Agreement as provided in Section 12 hereof) and
will bind Owner and its Affiliates, if the events in either Section 5.G.(1) or
Section 5.G.(2) occur:

                    (1) before or within six (6) months after termination of
this Agreement, a proposed Transfer to a Competitor occurs with respect to the
Hotel, Owner or an Affiliate, or an Ownership Interest in either Owner or such
Affiliate; and

                              (a) the Franchise Agreement is terminated under
(x) Sections 19.1.K or L; or (y) Section 19.2.B; or (z) Section 19.2.D based
upon a violation of Section 13.2; or

                              (b) the Franchise Agreement is terminated under
Section 19.1.A, B, C, D or E and an Affiliate, principal, or director of Owner
obtains possession of the Hotel, or such Affiliate, principal, or director is
the party filing the suit or seeking the execution or foreclosure referenced in
Section 19.1.

                    (2) there is a purported early termination of this Agreement
(as opposed to expiration of this Agreement as provided in Section 12 of this
Agreement) by Owner and before or within six (6) months after such purported
termination, a proposed Transfer to a Competitor occurs with respect to the
Hotel, the Owner or an Affiliate of Owner, or an Ownership Interest in either
Owner or such Affiliate.

 

 

6.

[Intentionally Omitted.]

 

 

7.

Financing of the Hotel.

          Owner will not, and will cause each Interestholder in Owner to not,
incur or replace any indebtedness that is secured by a lien on or mortgage of
the Hotel or pledge of Ownership Interests in Owner (whether such indebtedness
is incurred (i) individually on behalf of the Hotel or (ii) on a pooled basis
with other hotels or legal entities (a “Financed Pool”)) unless the following
conditions are met at the time the indebtedness is incurred or replaced: (1) the
terms of such indebtedness are commercially

574369v2 – Charlotte/Matthews, NC
Fairfield Inn & Suites 514964v5 (03/31/2010)
3/16/2011

4

--------------------------------------------------------------------------------



reasonable; (2) the debt coverage ratio is equal to or greater than 1.3; and (3)
the lender is not a Competitor or an Affiliate of a Competitor. The condition
set forth in clause (2) of the immediately preceding sentence will not apply to
indebtedness incurred prior to the third anniversary of the Opening Date to
finance the construction of the Hotel (or the conversion of such construction
financing to permanent financing, if such permanent financing is obtained at the
same closing as the construction financing). The debt coverage ratio as of any
calculation date is the ratio of: (a) cash available for the payment of debt
service (interest and principal) for the Hotel (or hotels, including the Hotel,
that are part of the Financed Pool) from Gross Revenues (after deduction for any
management fee or reserve required under the Franchise Agreement, any management
agreement, or under the terms of any financing) of the Hotel (or hotels,
including the Hotel, that are part of the Financed Pool) for the twelve (12)
months immediately preceding such calculation date, to (b) the greater of (x)
the actual contractual amount of debt service payments required to be made
during the twelve (12) month period after the calculation date for the Hotel (or
hotels, including the Hotel, that are part of the Financed Pool) or (y) the
amount of debt service payments that would be required to be made during the
twelve (12) month period after the calculation date for the Hotel (or hotels,
including the Hotel, that are part of the Financed Pool) assuming the
indebtedness bears interest at an interest rate of 7.5% and has a 20-year
mortgage-style principal amortization. Owner will give notice to Franchisor of
the component hotels and legal entities in a Financed Pool before incurring such
indebtedness.

 

 

8.

Operation of the Hotel.

          The Hotel will be operated as a System Hotel for the term hereof.
Owner shall cause Franchisee to operate the Hotel in accordance with the terms
of the Franchise Agreement. Failure of Owner to comply with the provisions of
this Section 8 will be a material default by Owner hereunder giving Franchisor
the right to terminate this Agreement and the Franchise Agreement.

 

 

9.

Owner’s Obligations under the Franchise Agreement.

          A. Franchisee Default. If Franchisor declares Franchisee to be in
default under the Franchise Agreement, Franchisor may (after providing the
notice and applicable cure period, if any, required in Section 1 above) enforce
the Franchise Agreement directly against Owner as if Owner were the Franchisee
under the Franchise Agreement, and Owner will perform, or cause to be performed,
the provisions of the Franchise Agreement including, without limitation, Section
3 on fees, Section 9 on operations of the Hotel, Section 11.2 on the Reserve,
and Section 16 on indemnification and insurance.

          B. Termination of Franchise Agreement. If the Franchise Agreement is
terminated and Franchisee fails to perform any post-termination obligation under
the Franchise Agreement, Franchisor may enforce the Franchise Agreement directly
against Owner as if Owner were the Franchisee under the Franchise Agreement, and
Owner will perform, or cause to be performed, all post-termination obligations
of Franchisee under the Franchise Agreement, including, without limitation,
Section 16.1 on indemnification, Section 19.3 on liquidated damages, Section
20.1.A. on de-identifying the Hotel as part of the System and cessation of the
use of the System and Proprietary Marks, and Section 20.1.B. on paying other
costs and amounts.

 

 

10.

Provisions of the Lease.

          Any lease governing the lease and operation of the Hotel (including
the Lease) will include the substance of the immediately following provisions or
such other provisions and requirements as set forth in the Franchise Agreement
or in Franchisor’s then-current disclosure document.

574369v2 – Charlotte/Matthews, NC
Fairfield Inn & Suites 514964v5 (03/31/2010)
3/16/2011

5

--------------------------------------------------------------------------------



          A. Franchisee will have exclusive possession of the Hotel and
exclusive control of the day-to-day operations of the Hotel;

          B. The Hotel will be operated in full compliance with the provisions
of the Franchise Agreement. The Franchise Agreement will control in case of
conflict with the lease;

          C. A default by Franchisee under the terms of the Franchise Agreement
will constitute a default under the terms of the lease;

          D. In the event of an uncured default caused by Franchisee that leads
to termination of the Franchise Agreement, the lease will be terminated; and

          E. The provisions in the lease that reflect this Section 10 and any
other provisions in the lease affecting, or for the benefit of, Franchisor will
not be amended or modified without Franchisor’s prior written consent.

 

 

11.

Surrender by Franchisee.

          Upon the occurrence of the events described herein for the replacement
of Franchisee as possessor and operator of the Hotel, Franchisee will surrender
its rights and interest in the Franchise Agreement to Franchisor and peaceably
turn over possession of the Hotel to Owner without need for legal or judicial
process.

 

 

12.

Term.

          The term of this Agreement will commence on the date first set forth
above and will expire upon the expiration of the term of the Franchise Agreement
unless this Agreement is terminated prior thereto in accordance with this
Agreement. If the term of the Franchise Agreement is renewed or otherwise
extended, the term of this Agreement automatically will be extended to be
coterminous with the extended term of the Franchise Agreement.

 

 

13.

Survival.

          Notwithstanding any provision to the contrary contained herein,
Sections 9, 16 and 17 of this Agreement will survive and remain in full force
and effect after termination or expiration of this Agreement for any reason, and
Sections 5 and 14 will survive the termination or expiration of this Agreement
for any reason to the extent provided in such Sections.

 

 

14.

Casualty.

          If the Hotel is damaged or destroyed by fire or other cause and such
damage or destruction is substantial and material, affecting over fifty percent
(50%) of the Hotel, and necessitates the closing of the Hotel for a period in
excess of ninety (90) days, Owner will have the right to terminate this
Agreement and to cause the Franchise Agreement to be terminated upon notice to
Franchisor given within ninety (90) days of such closing of the Hotel if it
elects not to repair or rebuild the Hotel. Owner and Franchisee will not be
required to pay Franchisor the liquidated damages due under Section 19.3 of the
Franchise Agreement in connection with such termination if such casualty is the
sole basis for termination of this Agreement and Owner and Franchisee execute
and deliver to Franchisor a termination agreement and release in form and
substance acceptable to Franchisor; provided, however, if subsequent to such
notice and before the date on which the Term of the Franchise Agreement would
otherwise have ended under Section 4 of the Franchise Agreement if such notice
of termination had not been given (the “Term

574369v2 – Charlotte/Matthews, NC
Fairfield Inn & Suites 514964v5 (03/31/2010)
3/16/2011

6

--------------------------------------------------------------------------------



Expiration Date”), Owner, or any of its Affiliates or Interestholder with an
Ownership Interest of twenty-percent (20%) or greater (the “Owner Entity”)
operates a hotel; vacation, timesharing, interval or fractional ownership
facility; condominium; apartment; or other lodging product at the Approved
Location (the “Other Lodging Product”), which Other Lodging Product is not
operated under a license or franchise from Franchisor or one of its Affiliates,
then in such event, Owner will be obligated to promptly pay to Franchisor an
amount equal to the applicable liquidated damages set forth in Section 19.3 of
the Franchise Agreement, but clause (ii) in the calculation of liquidated
damages will be the lesser of (a) thirty-six (36) or (b) one-half (½) the number
of months then remaining between (x) the date on which the Other Lodging Product
is first operated by or for the Owner Entity or Franchisee Entity, and (y) the
Term Expiration Date. Owner’s obligations set forth in this Section 14 will
survive termination of this Agreement. If the Hotel does not close for ninety
(90) days or the Owner does not elect to terminate this Agreement in accordance
with the provisions of this Section 14, the Hotel will be promptly renovated and
reopened within a reasonable time in accordance with the System and pursuant to
plans and specifications approved by Franchisor in accordance with Section 6.2
of the Franchise Agreement.

15. Condemnation.

          Owner will, at the earliest possible time, give Franchisor notice of
any proposed taking of the Hotel by eminent domain, condemnation, compulsory
acquisition, or similar proceeding. If such taking is substantial enough to
render impractical the continued operation of the Hotel in accordance with the
System and guest expectations, this Agreement will terminate upon notice by
Franchisor, Owner, or Franchisee to the other parties and the execution and
delivery of a termination agreement and release in form and substance acceptable
to Franchisor (and the Franchise Agreement will terminate upon notice by
Franchisor or Franchisee to the other party and the execution and delivery of a
termination agreement and release in form and substance acceptable to
Franchisor), and Franchisor will share equitably in the condemnation award;
provided, however, Franchisor’s portion of such award will be limited to
compensating Franchisor for Franchisor’s lost Franchise Fees, which amount will
not exceed the amount of the applicable liquidated damages due under Section
19.3 of the Franchise Agreement. Further, if such condemnation is the sole basis
for termination of this Agreement and the Franchise Agreement, Franchisor’s
portion of such award will be in lieu of payment of the applicable liquidated
damages due under Section 19.3 of the Franchise Agreement. If such taking, in
Franchisor’s opinion, will not render the continued operation of the Hotel
impractical, Owner must promptly make whatever repairs and restorations are
necessary to make the Hotel conform substantially to its condition, character,
and appearance immediately before such taking, according to plans and
specifications approved by Franchisor. Owner will take all measures necessary to
ensure that the resumption of normal operation of the Hotel is not unreasonably
delayed.

16. Notices.

          A. Subject to Section 16.B., all notices, requests, demands,
statements, and other communications required or permitted to be given under the
terms of this Agreement will be in writing and delivered by hand against
receipt, sent by certified mail (postage prepaid and return receipt requested),
or carried by reputable overnight courier service, to the respective party at
the following addresses:

 

 

          To Franchisor:

Marriott International, Inc.

 

10400 Fernwood Road

 

Bethesda, MD 20817

 

Attn: Law Department 52/923.25

574369v2 – Charlotte/Matthews, NC
Fairfield Inn & Suites 514964v5 (03/31/2010)
3/16/2011

7

--------------------------------------------------------------------------------




 

 

          With a copy to:

Marriott International, Inc.

 

10400 Fernwood Road

 

Bethesda, MD 20817

 

Attn: Vice President, Owner and Franchise Services

 

 

          To Franchisee:

Apple Ten Hospitality Management, Inc.

 

814 East Main Street

 

Richmond, VA 23219

 

Attn: Krissy Gathright, Vice President

 

Email: kgathright@applereit.com

 

 

          To Owner:

Apple Ten North Carolina, L.P.

 

814 East Main Street

 

Richmond, VA 23219

 

Attn: Krissy Gathright, Vice President

 

Email: kgathright@applereit.com

or at such other address as designated by notice from the respective party to
the other parties. Any such notice or communication will be deemed to have been
given at the date and time of: (A) receipt or first refusal of delivery, if sent
via certified mail or delivered by hand; or (B) one day after the posting
thereof, if sent via reputable overnight courier service.

          B. Franchisor may provide Franchisee and Owner with routine
information, invoices, the Standards and other System requirements and programs,
such as the Quality Assurance Program, including any modifications thereto, by
regular mail or by e-mail, facsimile, or by making such information available to
Franchisee and Owner on the Internet, an extranet, or other electronic means.

17. Successors and Assigns.

          Franchisor will have the right to Transfer this Agreement to any
Person without prior notice to, or consent of, Owner or Franchisee, provided the
transferee assumes Franchisor’s obligations to Owner and Franchisee under this
Agreement. Owner and Franchisee hereby acknowledge and agree that any such
Transfer will constitute a release and novation of Franchisor with respect to
this Agreement. This Agreement may not be assigned by Owner or Franchisee
without the consent of Franchisor.

18. Governing Law.

          This Agreement is executed pursuant to, and will be interpreted and
construed under and governed exclusively by, the laws of the State of Maryland,
United States of America, which laws will prevail in the event of any conflict
of law. Each party hereby expressly and irrevocably submits itself to the
non-exclusive jurisdiction of the courts of the State of Maryland, United States
of America, in any suit, action, or proceeding arising, directly or indirectly,
out of or relating to this Agreement; and so far as is permitted under
applicable law, this consent to personal jurisdiction will be self-operative.
Nothing in this Section 18 is intended, or will be deemed, to make the Maryland
Franchise Registration and Disclosure Law apply to this Agreement, or the
transactions or relationships contemplated hereby, if such law otherwise would
not be applicable.

19. Hotel Ownership and Ownership Structure.

          A. Owner represents, warrants, and covenants to Franchisor that (i)
Owner is the sole owner of the Hotel and holds good and marketable fee title to
the Approved Location of the Hotel; and (ii)

574369v2 – Charlotte/Matthews, NC
Fairfield Inn & Suites 514964v5 (03/31/2010)
3/16/2011

8

--------------------------------------------------------------------------------



Owner is owned directly and indirectly as set forth on Attachment A. Upon the
request of Franchisor, Owner will submit to Franchisor evidence, in form and
substance satisfactory to Franchisor, confirming that Owner is owned directly
and indirectly as set forth on Attachment A.

          B. Owner represents, warrants, and covenants to Franchisor that: (i)
neither Owner (including any and all of its directors and officers), nor any of
its Affiliates or the funding sources for any of the foregoing is a Specially
Designated National or Blocked Person; (ii) neither Owner nor any of its
Affiliates is directly or indirectly owned or controlled by the government of
any country that is subject to an embargo by the United States government; and
(iii) neither Owner nor any of its Affiliates is acting on behalf of a
government of any country that is subject to such an embargo. Owner further
represents and warrants that it is in compliance with any applicable anti-money
laundering law, including the USA Patriot Act. Owner agrees that it will notify
Franchisor in writing immediately upon the occurrence of any event that would
render the foregoing representations and warranties of this Section 19.B.
incorrect.

20. Entire Agreement; Counterparts.

          A. This Agreement, including the attachments hereto, and the
agreements executed simultaneously herewith, or pursuant to, or in connection
with, this Agreement (including, without limitation, the Franchise Agreement),
contains the entire agreement between the parties hereto as it relates to the
Hotel as of the date hereof. The Franchise Agreement is attached hereto as
Attachment B; Owner hereby acknowledges that it has read and fully understands
Attachment B as it applies hereunder.

          B. This Agreement may be executed in a number of identical
counterparts, each of which will be deemed an original for all purposes and all
of which will constitute, collectively, one agreement. Delivery of an executed
signature page to this Agreement by facsimile transmission will be effective as
delivery of a manually signed counterpart of this Agreement. This is a fully
integrated agreement. No agreement of any kind relating to the matters covered
by this Agreement will be binding upon any party unless and until the same has
been made in a written, non-electronic instrument that has been duly executed by
the non-electronic signature of all interested parties. This Agreement may not
be amended or modified by conduct manifesting assent, or by electronic
signature, and each party is hereby put on notice that any individual purporting
to amend or modify this Agreement by conduct manifesting assent or by electronic
signature is not authorized to do so.

21. Effects of Waivers.

          No waiver, delay, omission, or forbearance on the part of Franchisor
or Owner to exercise any right, option or power arising from any default or
breach by the other party, or to insist upon strict compliance by the other
party with any obligation or condition hereunder, will affect or impair the
rights of Franchisor or Owner, respectively, with respect to any such default or
breach or subsequent default or breach of the same or of a different kind. Any
delay, forbearance, or omission of either party to exercise any right arising
from any such default or breach will not affect or impair such party’s rights
with respect to such default or breach or any future default or breach.
Franchisor will not be liable to Owner for providing (or denying) any waiver,
approval, consent, or suggestion to Owner in connection with this Agreement or
by reason of any delay or denial of any request.

22. Construction and Severability.

          A. Except as expressly provided to the contrary herein, each section,
part, term and/or provision of this Agreement will be considered severable; and
if, for any reason any section, part, term of provision herein is determined to
be invalid and contrary to, or in conflict with, any existing or future law or
regulation by a court or agency having valid jurisdiction, such will not impair
the operation of, or have

574369v2 – Charlotte/Matthews, NC
Fairfield Inn & Suites 514964v5 (03/31/2010)
3/16/2011

9

--------------------------------------------------------------------------------



any other effect upon, such other sections, parts, terms and provisions of this
Agreement as may remain otherwise intelligible, and the latter will continue to
be given full force and effect and bind the parties hereto. To the extent
possible, such invalid or unenforceable sections, parts, terms or provisions
will be deemed to be replaced with a provision that is valid and enforceable and
most nearly reflects the original intent of the invalid or unenforceable
provision.

          B. Nothing in this Agreement is intended, or will be deemed, to create
any third party beneficiary or confer any rights or remedies under or by reason
of this Agreement upon any Person other than Franchisor (and its Affiliates),
Franchisee, or Owner, and their respective permitted successors and assigns.

23. Captions.

          Captions and section headings are used for convenience only. They are
not part of this Agreement and will not be used in construing it.

24. Owner Representations, Warranties and Covenants.

          Owner represents, warrants and covenants that (i) it is a legal entity
duly formed, validly existing, and in good standing under the laws of the
jurisdiction of its formation, (ii) it and its Affiliates have and will continue
to have throughout the term hereof the ability to perform their obligations
under this Agreement, (iii) it has all necessary power and authority to execute
and deliver this Agreement, (iv) it has read and fully understands the Franchise
Agreement as it applies hereunder, and (v) during the term of the Franchise
Agreement it will not enter into an agreement for the management of the Hotel
that does not comply with the provisions of the Franchise Agreement, unless
otherwise approved by Franchisor.

25. Cost of Enforcement.

          If for any reason it becomes necessary for Franchisor or Owner to
initiate any legal or equitable action to secure or protect its rights under
this Agreement, the prevailing party will be entitled to recover all costs
incurred by it in successfully enforcing such rights, including reasonable
attorneys’ fees.

26. Capitalized Terms.

          Unless the context requires otherwise, capitalized terms not defined
herein will have the meaning stated in the Franchise Agreement.

27. WAIVER OF JURY TRIAL AND PUNITIVE DAMAGES.

          OWNER, FRANCHISEE AND FRANCHISOR EACH HEREBY ABSOLUTELY, IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY AND THE RIGHT TO CLAIM OR RECEIVE
PUNITIVE DAMAGES IN ANY LITIGATION, ACTION, CLAIM, SUIT OR PROCEEDING, AT LAW OR
IN EQUITY, ARISING OUT OF, PERTAINING TO OR IN ANY WAY ASSOCIATED WITH THE
COVENANTS, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES SET FORTH HEREIN, THE
RELATIONSHIPS OF THE PARTIES HERETO, WHETHER AS “OWNER”, “FRANCHISEE,” OR
“FRANCHISOR” OR OTHERWISE, THIS AGREEMENT OR ANY OTHER MARRIOTT AGREEMENT, OR
ANY ACTIONS OR OMISSIONS IN CONNECTION WITH ANY OF THE FOREGOING.

574369v2 – Charlotte/Matthews, NC
Fairfield Inn & Suites 514964v5 (03/31/2010)
3/16/2011

10

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Owner Agreement, under seal, as of the date
first above written.

 

 

 

 

 

 

FRANCHISOR:

 

 

ATTEST:

MARRIOTT INTERNATIONAL, INC.

 

 

 

 

By:

 

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Assistant Secretary

Name:

 

Title:

 

 

 

FRANCHISEE:

 

 

ATTEST:

APPLE TEN HOSPITALITY MANAGEMENT, INC.

 

a Virginia corporation

 

 

 

By: 

 

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

(Assistant) Secretary

Name:

 

Title:

 

 

 

OWNER:

 

 

WITNESS:

APPLE TEN NORTH CAROLINA, L.P.

 

a limited partnership

 

 

 

 

By:

 

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Witness

Name:

 

Title:

574369v2 – Charlotte/Matthews, NC
Fairfield Inn & Suites 514964v5 (03/31/2010)
3/16/2011

11

--------------------------------------------------------------------------------



ATTACHMENT A

Equity Interest(s) in Owner

 

 

 

               Ownership of Apple Ten North Carolina, L.P.

 

% Interest

 

 

 

Apple Ten NC LP, Inc.

 

99%

814 East Main Street

 

 

Richmond, VA 23219

 

 

Apple Ten NC LP, Inc.

 

1%

814 East Main Street

 

 

Richmond, VA 23219

 

 

 

 

 

Ownership of both: Apple Ten NC LP, Inc.

 

% Interest

and

 

 

Apple Ten NC LP, Inc.

 

 

 

 

 

Apple Ten Hospitality Ownership, Inc.

 

100%

814 East Main Street

 

 

Richmond, VA 23219

 

 

 

 

 

          Ownership of Apple Ten Hospitality Ownership, Inc.

 

% Interest

 

 

 

Apple Ten Hospitality Management, Inc.

 

100%

814 East Main Street

 

 

Richmond, VA 23219

 

 

 

 

 

               Ownership of Apple Ten Hospitality, Inc.

 

% Interest

 

 

 

Apple REIT Ten, Inc.

 

100%

814 East Main Street

 

 

Richmond, VA 23219

 

 

 

 

 

                     Ownership of Apple REIT Ten, Inc.

 

% Interest

 

 

 

Publicly-Held Company

 

100%

574369v2 – Charlotte/Matthews, NC
Fairfield Inn & Suites 514964v5 (03/31/2010)
3/16/2011

12

--------------------------------------------------------------------------------



ATTACHMENT B

FRANCHISE AGREEMENT

574369v2 – Charlotte/Matthews, NC
Fairfield Inn & Suites 514964v5 (03/31/2010)
3/16/2011

13

--------------------------------------------------------------------------------